Exhibit 10.1

Execution Version

 

 

Tenth Restated Credit Agreement

dated as of December 21, 2017

among

Chaparral Energy, Inc.,
as Borrower,

JPMorgan Chase Bank, N.A.,
as Administrative Agent,

and

The Lenders Party Hereto

______________________________

JPMorgan Chase Bank, N.A., as
Joint Lead Arranger and Sole Bookrunner

Capital One, National Association and Natixis, New York Branch, as

Joint Lead Arrangers and Co-Syndication Agents

 

KeyBank National Association and Société Générale, as

Co-Documentation Agents

 

 

 

 

US 5345551v.16

--------------------------------------------------------------------------------

 

Table Of Contents

Page

Article I
Definitions and Accounting Matters

Section 1.01

Terms Defined Above2

 

Section 1.02

Certain Defined Terms2

 

Section 1.03

Types of Loans and Borrowings31

 

Section 1.04

Terms Generally; Rules of Construction31

 

Section 1.05

Accounting Terms and Determinations; GAAP32

 

Article II
The Credits

Section 2.01

Revolving Credit Commitments32

 

Section 2.02

Loans and Borrowings33

 

Section 2.03

Requests for Borrowings34

 

Section 2.04

Interest Elections34

 

Section 2.05

Funding of Borrowings36

 

Section 2.06

Termination and Reduction of Revolving Credit Commitments and Aggregate Maximum
Revolving Credit Amounts36

 

Section 2.07

Borrowing Base37

 

Section 2.08

Letters of Credit40

 

Section 2.09

Defaulting Lenders47

 

Article III
Payments of Principal and Interest; Prepayments; Fees

Section 3.01

Repayment of Loans50

 

Section 3.02

Interest50

 

Section 3.03

Alternate Rate of Interest51

 

Section 3.04

Prepayments52

 

Section 3.05

Fees54

 

Article IV
Payments; Pro Rata Treatment; Sharing of Set-offs

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs55

 

Section 4.02

Presumption of Payment by the Borrower57

 

Section 4.03

Certain Deductions by the Administrative Agent57

 

Section 4.04

Collection of Proceeds57

 

Article V
Increased Costs; Break Funding Payments; Taxes; Illegality

Section 5.01

Increased Costs58

 

Section 5.02

Break Funding Payments59

 

Section 5.03

Taxes59

 

Section 5.04

Mitigation Obligations; Replacement of Lenders63

 

Section 5.05

Illegality64

 

i

 

--------------------------------------------------------------------------------

 

Article VI
Conditions Precedent

Section 6.01

Effective Date64

 

Section 6.02

Each Credit Event67

 

Article VII
Representations and Warranties

Section 7.01

Organization; Powers68

 

Section 7.02

Authority; Enforceability68

 

Section 7.03

Approvals; No Conflicts68

 

Section 7.04

Financial Condition; No Material Adverse Change69

 

Section 7.05

Litigation69

 

Section 7.06

Environmental Matters70

 

Section 7.07

Compliance with the Laws and Agreements; No Defaults71

 

Section 7.08

Investment Company Act71

 

Section 7.09

Taxes72

 

Section 7.10

ERISA72

 

Section 7.11

Disclosure; No Material Misstatements72

 

Section 7.12

Insurance73

 

Section 7.13

Restriction on Liens73

 

Section 7.14

Subsidiaries74

 

Section 7.15

Location of Business and Offices74

 

Section 7.16

Properties; Titles, Etc.74

 

Section 7.17

Maintenance of Properties75

 

Section 7.18

Gas Imbalances, Prepayments76

 

Section 7.19

Marketing of Production76

 

Section 7.20

Swap Agreements and Qualified ECP Guarantor76

 

Section 7.21

Use of Loans and Letters of Credit76

 

Section 7.22

Solvency76

 

Section 7.23

Anti-Corruption Laws; Sanctions77

 

Section 7.24

EEA Financial Institutions77

 

Section 7.25

Security Instruments77

 

Article VIII
Affirmative Covenants

Section 8.01

Financial Statements; Other Information78

 

Section 8.02

Notices of Material Events81

 

Section 8.03

Existence; Conduct of Business82

 

Section 8.04

Payment of Obligations82

 

Section 8.05

Performance of Obligations under Loan Documents82

 

Section 8.06

Operation and Maintenance of Properties82

 

Section 8.07

Insurance83

 

Section 8.08

Books and Records; Inspection Rights84

 

Section 8.09

Compliance with Laws84

 

Section 8.10

Environmental Matters84

 

Section 8.11

Further Assurances85

 

ii

 

--------------------------------------------------------------------------------

 

Section 8.12

Reserve Reports86

 

Section 8.13

Title Information87

 

Section 8.14

Additional Collateral and Additional Guarantors88

 

Section 8.15

ERISA Compliance89

 

Section 8.16

Commodity Price Risk Management Policy90

 

Section 8.17

Deposit Accounts; Commodities Accounts and Securities Accounts90

 

Section 8.18

Commodity Exchange Act Keepwell Provisions90

 

Section 8.19

Unrestricted Subsidiaries90

 

Section 8.20

Post-Closing Obligations91

 

Article IX
Negative Covenants

Section 9.01

Financial Covenants91

 

Section 9.02

Debt92

 

Section 9.03

Liens94

 

Section 9.04

Dividends and Distributions and Redemptions of Permitted Senior Additional Debt;
Amendments to Permitted Senior Additional Debt Documents95

 

Section 9.05

Investments, Loans and Advances96

 

Section 9.06

Nature of Business; No International Operations97

 

Section 9.07

Limitation on Leases97

 

Section 9.08

Proceeds of Loans97

 

Section 9.09

ERISA Compliance98

 

Section 9.10

Sale or Discount of Receivables98

 

Section 9.11

Mergers, Etc98

 

Section 9.12

Sale of Properties and Termination of Swap Agreements99

 

Section 9.13

Environmental Matters101

 

Section 9.14

Transactions with Affiliates101

 

Section 9.15

Subsidiaries101

 

Section 9.16

Negative Pledge Agreements; Dividend Restrictions101

 

Section 9.17

Gas Imbalances, Take-or-Pay or Other Prepayments102

 

Section 9.18

Swap Agreements102

 

Section 9.19

Marketing Activities104

 

Section 9.20

Holding Company104

 

Section 9.21

Changes in Fiscal Year and Amendments to Organizational Documents104

 

Section 9.22

Non-Qualified ECP Guarantors105

 

Section 9.23

Designation and Conversion of Restricted and Unrestricted Subsidiaries; Debt of
Unrestricted Subsidiaries105

 

Article X
Events of Default; Remedies

Section 10.01

Events of Default105

 

Section 10.02

Remedies107

 

Article XI
The Agents

Section 11.01

Appointment; Powers109

 

iii

 

--------------------------------------------------------------------------------

 

Section 11.02

Duties and Obligations of Administrative Agent109

 

Section 11.03

Action by Administrative Agent110

 

Section 11.04

Reliance by Administrative Agent111

 

Section 11.05

Subagents111

 

Section 11.06

Resignation of Administrative Agent111

 

Section 11.07

Agents as Lenders112

 

Section 11.08

No Reliance112

 

Section 11.09

Administrative Agent May File Proofs of Claim112

 

Section 11.10

Authority of Administrative Agent to Release Collateral, Liens and Guarantors113

 

Section 11.11

The Joint Lead Arrangers113

 

Article XII
Miscellaneous

Section 12.01

Notices113

 

Section 12.02

Waivers; Amendments114

 

Section 12.03

Expenses, Indemnity; Damage Waiver116

 

Section 12.04

Successors and Assigns119

 

Section 12.05

Survival; Revival; Reinstatement122

 

Section 12.06

Counterparts; Integration; Effectiveness123

 

Section 12.07

Severability123

 

Section 12.08

Right of Setoff124

 

Section 12.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS124

 

Section 12.10

Headings125

 

Section 12.11

Confidentiality125

 

Section 12.12

Interest Rate Limitation126

 

Section 12.13

EXCULPATION PROVISIONS127

 

Section 12.14

Collateral Matters; Swap Agreements128

 

Section 12.15

No Third Party Beneficiaries128

 

Section 12.16

USA Patriot Act Notice128

 

Section 12.17

No Advisory or Fiduciary Responsibility128

 

Section 12.18

Acknowledgement and Consent to Bail-In of EEA Financial Institutions129

 

Section 12.19

Intercreditor Agreements129

 

Section 12.20

Restatement; Existing Credit Agreement130

 

Section 12.21

Exiting Lenders131

 

 

 




iv

 

--------------------------------------------------------------------------------

 

ANNEXES, EXHIBITS AND SCHEDULES

Annex I

List of Maximum Revolving Credit Amounts

Annex II

Existing Letters of Credit

Exhibit A

Form of Note

Exhibit B

Form of Borrowing Request

Exhibit C

Form of Interest Election Request

Exhibit D

Form of Compliance Certificate

Exhibit E

Security Instruments as of the Effective Date

Exhibit F

Form of Guaranty Agreement

Exhibit G

Form of Security Agreement

Exhibit H

Form of Assignment and Assumption

Exhibit I-1

Form of U.S. Tax Compliance Certificate (Foreign Lenders; not partnerships)

Exhibit I-2

Form of U.S. Tax Compliance Certificate (Foreign Participants; not partnerships)

Exhibit I-3

Form of U.S. Tax Compliance Certificate (Foreign Participants; partnerships)

Exhibit I-4

Form of U.S. Tax Compliance Certificate (Foreign Lenders; partnerships)

Schedule 7.05

Litigation

Schedule 7.06

Environmental Matters

Schedule 7.14

Subsidiaries and Partnerships; Immaterial Subsidiaries

Schedule 7.18

Gas Imbalances

Schedule 7.19

Marketing Contracts

Schedule 7.20

Swap Agreements

Schedule 9.02

Existing Debt

Schedule 9.03

Existing Liens

Schedule 9.05

Investments

 

v

 

--------------------------------------------------------------------------------



This Tenth Restated Credit Agreement, dated as of December 21, 2017, is among
Chaparral Energy, Inc., a corporation duly formed and existing under the laws of
the State of Delaware (the “Borrower”); each of the Lenders from time to time
party hereto; and JPMorgan Chase Bank, N.A. (in its individual capacity,
“JPMorgan”), as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).

R E C I T A L S

A.The Borrower, the Administrative Agent and the financial institutions named
and defined therein as Lenders (the “Existing Lenders”) are party to that
certain Ninth Restated Credit Agreement, dated as of March 21, 2017 (as amended
modified, or supplemented prior to the date hereof, the “Existing Credit
Agreement”), pursuant to which the Existing Lenders provided loans and
extensions of credit to the Borrower.  

B.The parties desire to amend and restate the Existing Credit Agreement in the
form of this Agreement.

C.After giving effect to the amendment and restatement of the Existing Credit
Agreement pursuant to the terms hereof, the Maximum Revolving Credit Amount of
each Lender hereunder will be as set forth on Annex I.

D.In consideration of the mutual covenants and agreements herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and subject to the Administrative Agent’s giving notice of
the Effective Date as contemplated in Section 6.01 hereof, the parties hereto
agree that the Existing Credit Agreement is hereby amended, renewed, extended
and restated in its entirety on (and subject to) the terms and conditions set
forth herein.  It is the intention of the parties hereto that this Agreement
supersedes and replaces the Existing Credit Agreement in its entirety; provided
that (i) such amendment and restatement shall operate to renew, amend, modify
and extend all of the rights, duties, liabilities and obligations of the
Borrower under the Existing Credit Agreement and the Existing Loan Documents (as
defined herein), which rights, duties, liabilities and obligations are hereby
renewed, amended, modified and extended to the Borrower, and shall not act as a
novation thereof, and (ii) the Liens securing the Indebtedness under and as
defined in the Existing Credit Agreement and the rights, duties, liabilities and
obligations of the Borrower and the “Guarantors” under and as defined in the
Existing Credit Agreement and the Existing Loan Documents to which they are a
party shall not be extinguished but shall be carried forward and shall secure
such obligations and liabilities as amended, renewed, extended and restated
hereby.  The Borrower represents and warrants that, as of the Effective Date,
there are no claims or offsets against, or defenses or counterclaims to, the
obligations of the Borrower or under the Existing Credit Agreement or any of the
other Existing Loan Documents.  

E.In consideration of the mutual covenants and agreements herein contained and
of the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree  to amend and restate the Existing Credit Agreement in its
entirety as follows:

1

 

--------------------------------------------------------------------------------



Article I
Definitions and Accounting Matters

Section 1.01Terms Defined Above

.  As used in this Agreement, each term defined above has the meaning indicated
above.

Section 1.02Certain Defined Terms

.  As used in this Agreement, the following terms have the meanings specified
below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account Control Agreement” means a control agreement, in form and substance
reasonably satisfactory to the Administrative Agent, which grants the
Administrative Agent “control” as defined in the Uniform Commercial Code in
effect in the applicable jurisdiction over any Deposit Account, Securities
Account or Commodities Account maintained by any Credit Party, in each case,
among the Administrative Agent, the applicable Credit Party and the applicable
financial institution at which such Deposit Account, Securities Account or
Commodities Account is maintained.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the LIBO Rate for such
Interest Period multiplied by the Statutory Reserve Rate.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned such term in Section 5.05.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified (other than
any operating portfolio companies of the foregoing Persons).

“Agents” means, collectively, the Administrative Agent, the Joint Lead Arrangers
and any syndication or documentation agent from time to time party hereto or
appointed hereunder; and “Agent” shall mean any of them, as the context
requires.

“Aggregate Maximum Revolving Credit Amounts” at any time shall equal the sum of
the Maximum Revolving Credit Amounts, as the same may be reduced or terminated
pursuant to Section 2.06.  The initial Aggregate Maximum Revolving Credit
Amounts of the Lenders on the Effective Date is $400,000,000.

“Agreement” means this Tenth Restated Credit Agreement, as the same may from
time to time be amended, modified, supplemented or restated.

2

 

--------------------------------------------------------------------------------



“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one-month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day, subject to the interest rate floors set forth herein.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively.  If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 3.03 hereof, then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.  For the avoidance of doubt, if the Alternate
Base Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Anti-Corruption Laws” means all state or federal laws, rules, and regulations
applicable to any Credit Party or any Subsidiary from time to time concerning or
relating to bribery or corruption, including the FCPA.

“Applicable Margin” means for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Revolving Credit Commitment Fee Rate, as
the case may be, the rate per annum set forth in the Borrowing Base Utilization
Grid below based upon the Borrowing Base Utilization Percentage then in effect:

Borrowing Base Utilization Grid

 

Borrowing Base Utilization Percentage

≤25%

>25% and ≤50%

>50% and ≤75%

>75% and ≤90%

>90%

Eurodollar Loans

2.500%

2.750%

3.000%

3.250%

3.500%

ABR Loans

1.500%

1.750%

2.000%

2.250%

2.500%

Revolving Credit Commitment Fee Rate

0.500%

0.500%

0.500%

0.500%

0.500%

The Applicable Margin shall change on any Business Day on which the Borrowing
Base Utilization Percentage changes and, as a result of such change, the
Applicable Margin would be determined by reference to a different column in the
table above.  Each change in the Applicable Margin for Loans shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change; provided
that if at any time the Borrower fails to deliver a Reserve Report pursuant to
Section 8.12(a), then the “Applicable Margin” means the rate per annum set forth
on the grid when the Borrowing Base Utilization Percentage is at its highest
level until such Reserve Report is delivered.

3

 

--------------------------------------------------------------------------------



“Applicable Revolving Credit Percentage” means, as of any date of determination,
with respect to any Lender, the percentage of the Aggregate Maximum Revolving
Credit Amounts represented by such Lender’s Maximum Revolving Credit Amount as
such percentage as of such date of determination.  The Applicable Revolving
Credit Percentage of each Lender as of the Effective Date is set forth on Annex
I.

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender,
(b) any other Person if such Person has (or the credit support provider of such
Person has) a long term senior unsecured debt rating at the time of entry into
the applicable Swap Agreement of A-/A3 by S&P or Moody’s (or their equivalent)
or higher and (c) any other Person acceptable to the Administrative Agent in its
sole discretion.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Approved Petroleum Engineers” means (a) Cawley, Gillespie & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P. and (c) any other
independent petroleum engineers reasonably acceptable to the Administrative
Agent.

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit H or any other form approved by the Administrative Agent.

“Auto‑Renewal Letter of Credit” has the meaning assigned such term in Section
2.08(c)(ii).

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of any EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Products” means any of the following bank services:  (a) commercial credit
cards, (b) stored value cards, and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

4

 

--------------------------------------------------------------------------------



“Bank Products Provider” means any Lender or Affiliate of a Lender that provides
Bank Products to the Borrower, any Restricted Subsidiary or any Guarantor.

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.

“Bankruptcy Proceedings” means the bankruptcy proceedings of the Borrower and
certain of its Subsidiaries in the Bankruptcy Court under Chapter 11 of the
United States Bankruptcy Code, commenced by the voluntary petitions for relief
filed by the Borrower and such Subsidiaries on May 9, 2016.  

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 8.13(c).

“Borrowing Base Deficiency” means at any time the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect.

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York, Houston, Texas or Oklahoma
City, Oklahoma are authorized or required by law to remain closed; and if such
day relates to a Borrowing or continuation of, a payment or prepayment of
principal of or interest on, or a conversion of or into, or the Interest Period
for, a Eurodollar Loan or a notice by the Borrower with respect to any such
Borrowing or continuation, payment, prepayment, conversion or Interest Period,
any day which is also a day on which banks are open for dealings in dollar
deposits in the London interbank market.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder; provided that operating leases that are
reclassified or recharacterized as capital leases due to a change in GAAP after
the Effective Date shall not constitute Capital Leases for any purpose under
this Agreement but shall instead be treated as they would have been in
accordance with GAAP as in effect on the Effective Date.

5

 

--------------------------------------------------------------------------------



“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Restricted
Subsidiaries.

“CERCLA” has the meaning set forth in the definition of “Environmental Laws”.

“Change in Control” means (a) except as permitted by this Agreement, the
Borrower or any Guarantor ceases to own 100% of the Equity Interests of any
Guarantor, (b) for any reason whatsoever, any “person” or “group” (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC thereunder as in effect on the date hereof), other than
any Permitted Holder or any Affiliate of a Permitted Holder, shall beneficially
own a percentage of the then outstanding Equity Interests of the Borrower that
is more than 40% of the voting power of the total outstanding Equity Interests
of the Borrower, (c) the occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated, appointed or approved for consideration by shareholders
for election by the board of directors of the Borrower or (ii) appointed by
directors so nominated, appointed or approved, or (d) a Change of Control (as
defined in any Permitted Senior Additional Debt Documents to the extent that the
applicable Permitted Senior Additional Debt constitutes Material Debt) shall
have occurred.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 5.01(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, however, for the purposes of this Agreement, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, guidelines or
directives in connection therewith or promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, are deemed
to have gone into effect and to have been adopted after the date of this
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute (in each case, except as otherwise provided herein).

“Commodities Account” shall have the meaning set forth in Article 9 of the UCC.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.

“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Restricted Subsidiaries, for any period, the aggregate of the net
income (or loss) of the Borrower and the Consolidated Restricted Subsidiaries
after allowances for taxes for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following:  (a) the

6

 

--------------------------------------------------------------------------------



net income of any Person in which the Borrower or any Consolidated Restricted
Subsidiary has an interest (which interest does not cause the net income of such
other Person to be consolidated with the net income of the Borrower and the
Consolidated Restricted Subsidiaries in accordance with GAAP), except to the
extent of the amount of dividends or distributions actually paid in cash during
such period by such other Person to the Borrower or to a Consolidated Restricted
Subsidiary, as the case may be; (b) the net income (or loss) of any Person
acquired in a pooling-of-interests transaction for any period prior to the date
of such transaction; (c) any extraordinary non-cash gains or losses during such
period and (d) any gains or losses attributable to writeups or writedowns of
assets, including ceiling test writedowns.

“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

“Consolidated Unrestricted Subsidiaries” means any Unrestricted Subsidiaries
that are Consolidated Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 20% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person.  “Controlling” and
“Controlled” have meanings correlative thereto.

“Credit Parties” means, collectively, the Borrower and each Guarantor, and
“Credit Party” means any one of the foregoing.  For the avoidance of doubt,
“Credit Parties” does not include any Unrestricted Subsidiaries.

“Debt” means, for any Person, the sum of the following (without
duplication):  (a) all obligations of such Person for borrowed money or
evidenced by bonds, bankers’ acceptances, debentures, notes or other similar
instruments; (b) all obligations of such Person (whether contingent or
otherwise) in respect of letters of credit, surety or other bonds and similar
instruments; (c) all accounts payable and all accrued expenses, liabilities or
other obligations of such Person to pay the deferred purchase price of Property
or services; (d) all obligations under Capital Leases; (e) all obligations under
Synthetic Leases; (f) all Debt (as defined in the other clauses of this
definition) of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person;
(g) all Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made) to the extent
of the lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss; (h) all obligations or undertakings of such
Person to maintain or cause to

7

 

--------------------------------------------------------------------------------



be maintained the financial position or covenants of others and, to the extent
entered into as a means of providing credit support for the obligations of
others and not primarily to enable such Person to acquire any such Property, all
obligations or undertakings of such Person to purchase the Debt or Property of
others; (i) [reserved]; (j) [reserved]; (k) any Debt of a partnership for which
such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability;
(l) Disqualified Capital Stock; and (m) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment.  The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder; (b) has notified the Administrative Agent, the Borrower or any Credit
Party in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit; (c) has failed, within three (3) Business Days after request by the
Administrative Agent or a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent; or (d) has (or whose bank holding company
has) been placed into receivership, conservatorship, bankruptcy or become the
subject of a Bail-In Action; provided that a Lender shall not become a
Defaulting Lender solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or Person controlling such Lender or the
exercise of control over a Lender or Person controlling such Lender by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that

8

 

--------------------------------------------------------------------------------



is one year after the earlier of (a) the Maturity Date and (b) the date on which
there are no Loans, LC Exposure or other obligations hereunder outstanding and
all of the Revolving Credit Commitments are terminated.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia.

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: (a) interest, (b) income and franchise
taxes, (c) depreciation, depletion, amortization, exploration expenses and other
noncash charges (including (i) non-cash losses resulting from mark-to-market in
respect of Swap Agreements (including those resulting from the requirements of
ASC Topic 815) and (ii) non-cash losses from the adoption of fresh start
accounting in connection with the consummation of the Plan of Reorganization),
(d) losses from asset dispositions (other than Hydrocarbons produced in the
ordinary course of business), (e) actual fees and transaction costs incurred by
the Credit Parties in connection with the Bankruptcy Proceedings and the closing
of this Agreement and the Transactions occurring on or about the Effective Date
(other than, for the avoidance of doubt, severance payments and consulting fees
paid to former officers and employees), (f) severance payments and consulting
fees paid to former officers and employees not later than 10 days following the
consummation of the Plan of Reorganization in connection with the Bankruptcy
Proceedings in an amount not to exceed $4,000,000, (g) charges, reserves and
expenses incurred on or before December 31, 2017 in connection with cost savings
initiatives in an amount not to exceed $3,000,000, (h) any fees and expenses or
charges incurred in connection with the implementation of fresh start accounting
in an amount not to exceed $1,000,000 and (i) actual fees and transaction costs
incurred prior to the Effective Date in connection with the sale by certain
Credit Parties of certain Oil and Gas Properties pursuant to that certain Asset
Purchase and Sale Agreement, dated as of October 13, 2017, among Chaparral
Energy, L.L.C., Chaparral CO2, L.L.C., Chaparral Real Estate, L.L.C. and Perdure
Petroleum, LLC (including, without limitation, legal, accounting and financial
advisory fees, title and environmental due diligence costs, employee retention,
severance, or relocation expenses, costs and expenses related to the
acceleration of long-term employee incentive awards, and contract termination
and restructuring costs) in an amount not to exceed $4,000,000, minus all gains
from asset dispositions (other than Hydrocarbons produced in the ordinary course
of business) and all noncash income, in each case to the extent added to
Consolidated Net Income in such period.  For the purposes of calculating EBITDAX
(including any component thereof) for any period of four (4) consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
financial ratio contained in Section 9.01(a), if at any time during such
Reference Period the Borrower or any Consolidated Restricted Subsidiary shall
have made any Material Disposition or Material Acquisition, the EBITDAX for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Disposition or Material Acquisition had occurred on the first day
of such Reference Period (such calculations to be determined by a Financial
Officer in good faith and reasonably acceptable to the Administrative Agent).

9

 

--------------------------------------------------------------------------------



“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or clause (b) of this
definition and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Election Notice” has the meaning assigned to such term in Section 3.04(c)(ii).

“Engagement Letters” means (a) that certain letter agreement styled “Engagement
Letter” dated as of November 21, 2017, among the Administrative Agent, JPMorgan
and the Borrower, as amended restated, supplemented or otherwise modified from
time to time and (b) any other letter agreements entered into from time to time
between the Borrower, the Administrative Agent and JPMorgan providing for the
payments of fees to the Administrative Agent and/or JPMorgan in connection with
this Agreement or any transactions contemplated hereby.

“Engineering Reports” has the meaning assigned to such term in
Section 2.07(c)(i).

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the
Borrower or any Subsidiary is conducting, or at any time has conducted,
business, or where any Property of the Borrower or any Subsidiary is located,
including, the Oil Pollution Act of 1990, as amended, the Clean Air Act, as
amended, the Comprehensive Environmental, Response, Compensation, and Liability
Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution Control Act, as
amended, the Occupational Safety and Health Act of 1970, as amended, the
Resource Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe
Drinking Water Act, as amended, the Toxic Substances Control Act, as amended,
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Hazardous Materials Transportation Act, as amended, and other environmental
conservation or protection Governmental Requirements.

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

10

 

--------------------------------------------------------------------------------



“Equipment and Fixture Financing Debt” means Debt of the Credit Parties incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Debt), including equipment,
motor vehicles, obligations under Capital Leases and any Debt assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Debt; provided that (a) any such extensions, renewals
and replacements do not increase the outstanding principal amount thereof, (b)
in each case the acquired assets are reasonably related to the businesses of the
Credit Parties engaged in on the Effective Date and (c) such Debt is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA,
other than a Reportable Event as to which the provisions of thirty (30) days’
notice to the PBGC is expressly waived under applicable regulations, with
respect to a Pension Plan, (b) the withdrawal of the Borrower, a Subsidiary or
any ERISA Affiliate from a Pension Plan during a plan year in which it was a
“substantial employer” as defined in section 4001(a)(2) of ERISA, (c) the filing
of a notice of intent to terminate a Pension Plan or the treatment of a Pension
Plan amendment as a termination under section 4041 of ERISA, (d) the institution
of proceedings to terminate a Pension Plan by the PBGC, (e) receipt by the
Borrower, a Subsidiary or any ERISA Affiliate of a notice of withdrawal
liability pursuant to section 4202 of ERISA, (f) any other event or condition
which might constitute grounds under section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan, (g) a
determination that any Pension Plan is, or is expected to be, in “at risk”
status (within the meaning of section 430 of the Code or section 303 of ERISA),
(h) the receipt by Borrower, any Subsidiary or any of its ERISA Affiliates of
any notice, or the receipt by any “Multiemployer Plan” (as defined in
section 4001(a)(3) of ERISA) from the Borrower, any Subsidiary or any ERISA
Affiliate of any notice, concerning a determination that a Multiemployer Plan
is, or is expected to be, "insolvent" (within the meaning of section 4245 of
ERISA), or in endangered or critical status (within the meaning of section 432
of the Code or section 305 of ERISA), (i) the present value of all accumulated
benefit obligations under each Pension Plan (based on the assumptions used for
purposes of ASC No. 715: Compensation-Retirement Benefits), as of the date of
the most recent financial statements reflecting such amounts, exceeds the fair
market value of the assets of such Pension Plan allocable to such obligations
and (j) any other event or

11

 

--------------------------------------------------------------------------------



condition which might constitute grounds under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 10.01.

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c)  landlord’s liens, operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like Liens, in each case, arising in the
ordinary course of business or incident to the exploration, development,
operation and maintenance of Oil and Gas Properties each of which is in respect
of obligations that are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP, provided that any such Lien referred to in this clause
that is not a statutory Lien arising by operation of law does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any Restricted Subsidiary or materially
impair the value of such Property subject thereto; (d) Liens which arise in the
ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any Restricted Subsidiary or materially
impair the value of such Property subject thereto; (e)  (i) Liens in favor of
depository banks arising under documentation governing deposit accounts which
Liens secure the payment of returned items, settlement item amounts, customary
bank fees for maintaining deposit accounts and other related services, and
similar items and fees, and (ii) banker’s liens, rights of set-off or similar
rights and remedies and burdening only deposit accounts or other funds
maintained with a creditor depository institution, provided that, with respect
to this clause (ii), no such deposit account is a dedicated cash collateral
account; (f) easements, restrictions,

12

 

--------------------------------------------------------------------------------



servitudes, permits, conditions, covenants, exceptions, reservations, zoning and
land use requirements in any Property of the Borrower or any Restricted
Subsidiary for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like and/or usual and customary purposes, or
for the joint or common use of real estate, rights of way, facilities and
equipment, that do not secure any monetary obligations and which in the
aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by the Borrower or any Restricted Subsidiary or
materially impair the value of such Property subject thereto; (g) Liens on cash
or securities pledged to secure (either directly or indirectly by securing
letters of credit that in turn secure) performance of tenders, surety and appeal
bonds, government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business;
(h) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; (i) Liens arising
from Uniform Commercial Code financing statement filings made solely as a
precautionary measure regarding operating leases entered into by the Borrower or
any Restricted Subsidiary in the ordinary course of business covering only the
Property under lease; and (j) licenses of intellectual property, none of which,
in the aggregate, interfere in any material respect with the business of the
Borrower or its Restricted Subsidiaries or materially detract from the value of
the relevant assets of the Borrower or its Restricted Subsidiaries; provided
that (i) Liens described in clauses (a) through (e) shall remain “Excepted
Liens” only for so long as no action to enforce such Lien has been commenced and
no intention to subordinate the first priority Lien granted in favor of the
Administrative Agent for the benefit of the Secured Parties is to be hereby
implied or expressed by the permitted existence of such Excepted Liens and
(ii) the term “Excepted Liens” shall not include any Lien securing Debt for
borrowed money other than the Indebtedness.

“Excluded Accounts” has the meaning assigned to such term in the Security
Agreement.

“Excluded Swap Obligation” means, with respect to any Credit Party individually
determined on a Credit Party by Credit Party basis, any Indebtedness in respect
of any Swap Agreement if, and solely to the extent that, all or a portion of the
guarantee by such Credit Party of, or the grant by such Credit Party of a
security interest to secure, such Indebtedness in respect of any Swap Agreement
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Credit Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time such guarantee
or grant of a security interest becomes effective with respect to such related
Indebtedness in respect of any Swap Agreement.  If any Indebtedness in respect
of any Swap Agreement arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Indebtedness in
respect of any Swap Agreement that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

13

 

--------------------------------------------------------------------------------



“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent, any Lender or the Issuing Bank, (a) Taxes imposed on
or measured by net income, franchise Taxes, and branch profits Taxes, in each
case (i) imposed as a result of such recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender (other than an assignee pursuant to a request by the Borrower under
Section 5.04(b)), any withholding Tax that is imposed on amounts payable to such
Lender pursuant to a law in effect at the time such Lender becomes a party to
this Agreement (or designates a new lending office, except to the extent that
such Lender (or its assignor, if any) was entitled at the time of designation of
a new lending office (or assignment) to receive additional amounts with respect
to such withholding Tax pursuant to Section 5.03, (c) Taxes attributable to such
Lender’s failure to comply with Section 5.03(f), and (d) any United States
federal withholding Taxes imposed under FATCA.

“Existing Letters of Credit” means the letters of credit listed on Annex II.

“Existing Loan Documents” means the “Loan Documents” (as defined in the Existing
Credit Agreement) as in effect prior to the date hereof.

“Exiting Lenders” means UBS AG, Stamford Branch, Wells Fargo Bank, National
Association, The Bank of Nova Scotia, Goldman Sachs Bank USA, Beal Bank USA, SEI
Energy Debt Fund, LP and U.S. Bank National Association.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of the foregoing.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the greater of (a) 0% and
(b) the weighted average (rounded upwards, if necessary, to the next 1/100 of
1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate as set forth in this clause (b) is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

14

 

--------------------------------------------------------------------------------



“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Restricted Subsidiaries referred to in
Section 7.04(a).

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC § 4001, et seq.), as the same may be amended or recodified from time to
time, and (d) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Issuing Bank, such Defaulting Lender’s LC Exposure other than LC
Exposure as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or cash collateralized in accordance with the terms
hereof.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity (including supranational bodies such as the European Union or
the European Central Bank) exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

“Guarantors” means: CEI Acquisition, L.L.C., a Delaware limited liability
company, CEI Pipeline, L.L.C., a Texas limited liability company, Chaparral
Biofuels, L.L.C., an Oklahoma limited liability company, Chaparral CO2, L.L.C.,
an Oklahoma limited liability company, Chaparral Energy, L.L.C., an Oklahoma
limited liability company, Chaparral Exploration, L.L.C., a Delaware limited
liability company, Chaparral Real Estate, L.L.C., an Oklahoma limited liability
company, Chaparral Resources, L.L.C., an Oklahoma limited liability company,
Green Country Supply, Inc., an Oklahoma corporation, Roadrunner Drilling,
L.L.C., an Oklahoma limited liability company, and each other Material
Subsidiary that guarantees the Indebtedness pursuant to Section 8.14(b).

“Guaranty Agreement” means an agreement executed by the Guarantors in
substantially the form of Exhibit F unconditionally guarantying, on a joint and
several basis, payment of the

15

 

--------------------------------------------------------------------------------



Indebtedness, as the same may be amended, restated, modified or supplemented
from time to time.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including:  (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Immaterial Subsidiary” means any Subsidiary designated by the Borrower as an
Immaterial Subsidiary if and for so long as (a) such Immaterial Subsidiary owns
Property having a fair market value of $2,000,000 or less and (b) such
Immaterial Subsidiary, together with all other Immaterial Subsidiaries so
designated as Immaterial Subsidiaries, does not have total assets having a fair
market value at any time exceeding $5,000,000; provided that no Subsidiary may
be an Immaterial Subsidiary if it owns Oil and Gas Properties that are included
in the then effective Borrowing Base.

“Immaterial Title Deficiencies” means minor defects or deficiencies in title
which do not diminish by more than 2% the total value of the Proved Oil and Gas
Properties evaluated in the Reserve Report used in the most recent determination
of the Borrowing Base.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Indebtedness” means any and all amounts owing or to be owing by the Borrower or
any Subsidiary (whether direct or indirect (including those acquired by
assumption), absolute or

16

 

--------------------------------------------------------------------------------



contingent, due or to become due, now existing or hereafter arising):  (a) to
any Agent, the Issuing Bank or any Lender under any Loan Document, including,
without limitation, all interest on any of the Loans (including any interest
that accrues after the commencement of any case, proceeding or other action
relating to the bankruptcy, insolvency or reorganization of any Credit Party (or
would accrue but for the operation of applicable bankruptcy or insolvency laws),
whether or not such interest is allowed or allowable as a claim in any such
case, proceeding or other action); (b) to any Secured Swap Provider under any
Swap Agreement including any Swap Agreement in existence prior to the date
hereof, but excluding any additional transactions or confirmations entered into
(i) after such Secured Swap Provider ceases to be a Lender or an Affiliate of a
Lender or (ii) after assignment by a Secured Swap Provider to another Person
that is not a Lender or an Affiliate of a Lender; (c) to any Bank Products
Provider in respect of Bank Products; and (d) all renewals, extensions and/or
rearrangements of any of the above; provided that solely with respect to any
Credit Party that is not an “eligible contract participant” under the Commodity
Exchange Act, Excluded Swap Obligations of such Credit Party shall in any event
be excluded from “Indebtedness” owing by such Credit Party.

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Credit
Party under any Loan Document.

“Indemnitee” shall have the meaning assigned to such term in Section 12.03(b).

“Information” shall have the meaning assigned to such term in Section 12.11.

“Initial Reserve Report” means the internally prepared report of the Borrower
dated as of July 1, 2017, with respect to the Proved Oil and Gas Properties of
the Credit Parties.

“Intercreditor Agreement” shall mean a customary intercreditor agreement
providing for, among other things, (x) the subordination of the Liens on the
property and assets of the Borrower and the other Credit Parties securing any
Permitted Senior Additional Debt (or any refinancing, replacement or similar
thereof permitted hereunder) to the Liens on such property and assets securing
the Indebtedness and (y) the relative rights and other creditors’ rights, as
between the holders of the Indebtedness and the holders of any such Permitted
Senior Additional Debt, by and among the Administrative Agent, the Borrower, the
other Credit Parties, the collateral agents or representatives for the holders
of the relevant Debt and the other parties thereto in form and substance
satisfactory to the Administrative Agent and the Majority Lenders.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

17

 

--------------------------------------------------------------------------------



“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect; provided that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interim Redetermination” has the meaning assigned to such term in
Section 2.07(b).

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between:  (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment” means, for any Person:  (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of transactions) of Property
(other than Equity Interests) of another Person that constitutes a business
unit; or (d) the entering into of any guarantee of, or other contingent
obligation (including the deposit of any Equity Interests to be sold) with
respect to, any Debt or other obligations of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person.

“IRS” means the United States Internal Revenue Service.

18

 

--------------------------------------------------------------------------------



“Issuing Bank” means JPMorgan, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.08(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Joint Lead Arrangers” means (a) JPMorgan, in its capacities as joint lead
arranger and sole bookrunner hereunder, (b) Capital One, National Association,
as joint lead arranger and (c) Natixis, New York Branch, as joint lead arranger.

“LC Commitment” at any time means twenty million dollars ($20,000,000).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Revolving Credit Percentage of the total LC Exposure at such time (as
such LC Exposure may be increased from time to time pursuant to
Section 2.09(a)(iv) if a Defaulting Lender then exists).

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.  

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any Existing Letter of Credit.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate; provided further that if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this
Agreement.  Notwithstanding the above, to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with an ABR Borrowing, such rate
shall be determined as modified by the definition of Alternate Base Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for dollars) for a period equal in length
to such Interest Period as displayed on such day and time

19

 

--------------------------------------------------------------------------------



on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; provided that if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a deed of trust, mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes or (b) production payments and the like payable
out of Oil and Gas Properties.  The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations.  For the purposes of this Agreement, the Borrower and its
Restricted Subsidiaries shall be deemed to be the owner of any Property which it
has acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Engagement Letters and the Security
Instruments.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, (a) at any time while no Loans or LC Exposure is
outstanding, Lenders having greater than fifty percent (50%) of  the total
Revolving Credit Commitments; and (b)  at any time while any Loans or LC
Exposure is outstanding, Lenders holding greater than fifty percent (50%) of the
outstanding aggregate principal amount of the Loans and participation interests
in Letters of Credit (without regard to any sale by a Lender of a participation
in any Loan under Section 12.04(c)); provided that the Revolving Credit
Commitments and the principal amount of the Loans and participation interests in
Letters of Credit of the Defaulting Lenders (if any) shall be excluded from the
determination of Majority Lenders.

“Material Acquisition” means any acquisition of Property or series of related
acquisitions of Property that involves the payment of consideration by the
Borrower and/or its Restricted Subsidiaries in excess of 5% of the then
effective Borrowing Base.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, or financial condition
of the Borrower and the Restricted Subsidiaries taken as a whole, (b) the
ability of the Credit Parties, taken as a whole, to perform their payment
obligations or other material obligations under the Loan Documents, (c) the
validity or enforceability of any Loan Document, or (d) the rights and remedies
of, or benefits available to, taken as a whole, the Administrative Agent and the
Lenders under the Loan Documents.

20

 

--------------------------------------------------------------------------------



“Material Debt” means Debt of any one or more of the Borrower and its Restricted
Subsidiaries (other than the Loans and Letters of Credit), or obligations in
respect of one or more Swap Agreements, of any one or more of the Borrower and
its Restricted Subsidiaries in an aggregate principal amount exceeding
$15,000,000.  For purposes of determining Material Debt, the “principal amount”
of the obligations of the Borrower or any Restricted Subsidiary in respect of
any Swap Agreement at any time shall be the Swap Termination Value of such Swap
Agreement.

“Material Disposition” means any sale or other disposition of Property or series
of related sales or dispositions of property that yields gross proceeds to the
Borrower or any of its Restricted Subsidiaries in excess of 5% of the then
effective Borrowing Base.

“Material Subsidiary” means, as of any date, any Subsidiary that is not an
Immaterial Subsidiary.

“Maturity Date” means December 21, 2022.

“Maximum Revolving Credit Amount” means, as to each Lender, the amount set forth
opposite such Lender’s name on Annex I under the caption “Maximum Revolving
Credit Amounts”, as the same may be (a) reduced or terminated from time to time
in connection with a reduction or termination of the Aggregate Maximum Revolving
Credit Amounts pursuant to Section 2.06(b) or (b) modified from time to time
pursuant to any assignment permitted by Section 12.04(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.

“Net Proceeds” means the aggregate cash proceeds received by a Credit Party in
respect of any sale, lease, conveyance, disposition or other transfer of
Property (including any cash subsequently received upon the sale or other
disposition or collection of any non-cash consideration received in any sale),
any issuance of Equity Interests, any incurrence of Debt, or Casualty Event, net
of (a) the direct costs relating to such sale of Property, issuance of Equity
Interests, incurrence of Debt or any Casualty Event (including legal, accounting
and investment banking fees, sales commissions and underwriting discounts and
commissions paid to unaffiliated third parties and other reasonable and
customary fees and expenses actually incurred in connection therewith),
(b) taxes paid or payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements), (c) Debt
(other than the Indebtedness) which is secured by a Lien upon any of the assets
being sold or that are the subject of such Casualty Event, as the case may be,
and which must be repaid as a result of such sale or such Casualty Event and (d)
any amounts provided as a reserve, in accordance with GAAP, against any
liabilities under any indemnification obligations or purchase price adjustments
associated with such sale.

“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(d).

21

 

--------------------------------------------------------------------------------



“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non‑Renewal Notice Date” has the meaning assigned such term in Section
2.08(c)(ii).

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“NYMEX” means the New York Mercantile Exchange.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests; and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way,

22

 

--------------------------------------------------------------------------------



easements and servitudes together with all additions, substitutions,
replacements, accessions and attachments to any and all of the
foregoing.  Unless otherwise expressly provided herein, all references in this
Agreement to “Oil and Gas Properties” refer to Oil and Gas Properties owned by
the Borrower and its Restricted Subsidiaries, as the context requires.

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing, excise, property or other similar Taxes, charges
or levies arising from any payment made hereunder or from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement and any other Loan Document.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Participant Register” has the meaning set forth in Section 12.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“PDP Reserves” means “proved developed producing oil and gas reserves” as such
term is defined by the SPE in its standards and guidelines.

“Pension Plan” means any employee pension benefit plan, as defined in
section 3(2) of ERISA, that is subject to Title IV of ERISA, section 302 of
ERISA or section 412 of the Code and which (a) is currently or hereafter
sponsored, maintained or contributed to by the Borrower, a Subsidiary or an
ERISA Affiliate or (b) was at any time during the six calendar years preceding
the date hereof, sponsored, maintained or contributed to by the Borrower or a
Subsidiary or an ERISA Affiliate.

“Permitted Holder” means any Person that, on the Effective Date, is the
beneficial owner, together with any of its Affiliates, of Equity Interests
representing 10% or more of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower at such time.

“Permitted Senior Additional Debt” means Debt incurred by the Borrower or any
Restricted Subsidiary under Section 9.02(h).

23

 

--------------------------------------------------------------------------------



“Permitted Senior Additional Debt Documents” means any indenture or other loan
agreement governing any Permitted Senior Additional Debt, all guarantees thereof
and all other agreements, documents or instruments executed and delivered by the
Borrower or any Restricted Subsidiary in connection with, or pursuant to, the
incurrence of Permitted Senior Additional Debt.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in Section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower or any Subsidiary or (b) was at any time during the six
calendar years preceding the date hereof, sponsored, maintained or contributed
to by the Borrower or any Subsidiary.

“Plan of Reorganization” means the First Amended Joint Plan of Reorganization of
Chaparral Energy, Inc. and Its Affiliate Debtors Under Chapter 11 of the
Bankruptcy Code, dated March 7, 2017 (together with all exhibits and schedules
thereto), filed with the Bankruptcy Court, which was confirmed pursuant to an
Order entered by the Bankruptcy Court on March 10, 2017.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.  Such rate is set
by the Administrative Agent as a general reference rate of interest, taking into
account such factors as the Administrative Agent may deem appropriate; it being
understood that many of the Administrative Agent’s commercial or other loans are
priced in relation to such rate, that it is not necessarily the lowest or best
rate actually charged to any customer and that the Administrative Agent may make
various commercial or other loans at rates of interest having no relationship to
such rate.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

“Proved Oil and Gas Properties” means Hydrocarbon Interests to which Proved
Reserves are attributed.  

“Proved Reserves” or “Proved” means collectively, “proved oil and gas reserves,”
“proved developed producing oil and gas reserves,” “proved developed
non-producing oil and gas reserves” (consisting of proved developed shut-in oil
and gas reserves and proved developed behind pipe oil and gas reserves), and
“proved undeveloped oil and gas reserves,” as such terms are defined by the SPE
in its standards and guidelines.

24

 

--------------------------------------------------------------------------------



“PV-9” means, with respect to the Credit Parties’ Proved Oil and Gas Properties,
the net present value, discounted at 9% per annum, of the future net revenues
expected to accrue to the Credit Parties’ collective interests in such Proved
Reserves during the remaining expected economic lives of such reserves,
calculated in accordance with the most recent bank price deck of the
Administrative Agent.

“Qualified ECP Guarantor” means, in respect of any Swap Agreement, each Credit
Party that (a) has total assets exceeding $10,000,000 at the time any guaranty
of obligations under such Swap Agreement or grant of the relevant security
interest to secure such Swap Agreement becomes effective or (b) otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant” at
such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“RCRA” has the meaning set forth in the definition of “Environmental Laws”.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt.  “Redeem” has the correlative meaning thereto.

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).  The Effective
Date shall also constitute a Redetermination Date hereunder.

“Reference Period” has the meaning assigned to such term in the definition of
“EBITDAX.”

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

“Required Lenders” means, (a) at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two-thirds percent (66⅔%) of
the Revolving Credit Commitments; and (b) at any time while any Loans or LC
Exposure is outstanding, Lenders holding at least sixty-six and two-thirds
percent (66⅔%) of the outstanding aggregate

25

 

--------------------------------------------------------------------------------



principal amount of the Loans and participation interests in Letters of Credit
(without regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c)); provided that the Revolving Credit Commitments and the
principal amount of the Loans and participation interests in Letters of Credit
of the Defaulting Lenders (if any) shall be excluded from the determination of
the Required Lenders.

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of the dates set forth in
Section 8.12(a) (or such other date in the event of an Interim Redetermination),
the Proved Reserves attributable to the Oil and Gas Properties of the Credit
Parties, together with a projection of the rate of production and future net
income, taxes, operating expenses and capital expenditures with respect thereto
as of such date, based upon the pricing assumptions consistent with the
Administrative Agent’s lending requirements at the time.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
Chief Operating Officer, President, any Financial Officer or any Vice President
of such Person.  Unless otherwise specified, all references to a Responsible
Officer herein shall mean a Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Restricted Subsidiaries, or any payment (whether in cash,
securities or other Property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any of its
Restricted Subsidiaries or any option, warrant or other right to acquire any
such Equity Interests in the Borrower or any of its Restricted Subsidiaries.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04.  The amount representing each Lender’s Revolving Credit
Commitment shall at any time be the lesser of such Lender’s Maximum Revolving
Credit Amount and such Lender’s Applicable Revolving Credit Percentage of the
then effective Borrowing Base.  The total Revolving Credit Commitment is the
aggregate amount of the Revolving Credit Commitments of all the Lenders.

“Revolving Credit Commitment Fee Rate” has the meaning set forth in the
definition of “Applicable Margin”.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.

26

 

--------------------------------------------------------------------------------



“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Effective Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State.

“Scheduled Redetermination” has the meaning assigned such term in
Section 2.07(b).

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Bank, the Bank Products Providers and Secured Swap Providers, and
“Secured Party” means any of them individually.

“Secured Swap Provider” means any (a) Person that is a party to a Swap Agreement
with the Borrower or any of its Restricted Subsidiaries that entered into such
Swap Agreement before or while such Person was a Lender or an Affiliate of a
Lender, whether or not such Person at any time ceases to be a Lender or an
Affiliate of a Lender, as the case may be, or (b) assignee of any Person
described in clause (a) above so long as such assignee is a Lender or an
Affiliate of a Lender.

“Securities Account” shall have the meaning set forth in Article 8 of the UCC.

“Security Agreement” means an Amended and Restated Pledge and Security Agreement
among the Borrower, the Guarantors and the Administrative Agent in substantially
the form of Exhibit G (or otherwise in form and substance reasonably acceptable
to the Administrative Agent) granting Liens and a security interest on the
Credit Parties’ personal property constituting Collateral (as defined therein)
in favor of the Administrative Agent for the benefit of the Secured Parties to
secure the Indebtedness, as the same may be amended, modified, supplemented or
restated from time to time.

“Security Instruments” means the Guaranty Agreement, the Security Agreement,
mortgages, deeds of trust and other agreements, instruments or certificates
described or referred

27

 

--------------------------------------------------------------------------------



to in Exhibit E, and any and all other agreements, instruments, consents or
certificates now or hereafter executed and delivered by the Borrower or any
other Person (other than Swap Agreements with any Lender or any Affiliate of a
Lender, agreements with any Bank Products Provider in connection with any Bank
Products or participation or similar agreements between any Lender and any other
lender or creditor with respect to any Indebtedness pursuant to this Agreement)
in connection with, or as security for the payment or performance of the
Indebtedness, the Notes, this Agreement, or reimbursement obligations under the
Letters of Credit, as such agreements may be amended, modified, supplemented or
restated from time to time.

“SPE” means the Society of Petroleum Engineers.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power (irrespective of whether or
not at the time Equity Interests of any other class or classes of such Person
shall have or might have voting power by reason of the happening of any
contingency) or, in the case of a partnership, any general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Supermajority Lenders” means, (a) at any time while no Loans or LC Exposure is
outstanding, Lenders having greater than eighty percent (80%) of the Revolving
Credit Commitments; and (b) at any time while any Loans or LC Exposure is
outstanding, Lenders holding greater than eighty percent (80%) of the
outstanding aggregate principal amount of the Loans and participation interests
in Letters of Credit (without regard to any sale by a Lender of a participation
in any Loan under Section 12.04(c)); provided that the Revolving Credit
Commitments and the principal amount of the Loans and participation interests in
Letters of Credit of the Defaulting Lenders (if any) shall be excluded from the
determination of Supermajority Lenders.

28

 

--------------------------------------------------------------------------------



“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that (a) no phantom stock or similar plan
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or its
Subsidiaries shall be a Swap Agreement and (b) no contract (or specified portion
thereof or specified transaction thereunder) for the sale of Hydrocarbons for
deferred shipment or delivery that is intended to be settled by physical
delivery of such Hydrocarbons by the Borrower or any other Credit Party,
including any forward sale contract in respect of Hydrocarbons and any physical
basis contract, shall be a Swap Agreement so long as such contract does not
provide, at the time such contract (or specified portion thereof or specified
transaction thereunder) is entered into, for any portion of such contract to
include a fixed price component (including any fixed commodity price component
and/or any fixed basis differential component); provided, that, the Borrower’s
or any other Credit Party’s election for “first of month” pricing or other one
month pricing pursuant to a forward sale contract for deliveries of Hydrocarbons
for the immediately following calendar month shall not, by itself, cause an
agreement to be deemed to be a contract with a fixed price component for
purposes of this definition.  

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of United States federal income
taxes, if the lessee in respect thereof is obligated to either purchase for an
amount in excess of, or pay upon early termination an amount in excess of, 80%
of the residual value of the Property subject to such operating lease upon
expiration or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Revolving Credit Commitments.

“Threshold Amount” means $15,000,000.

29

 

--------------------------------------------------------------------------------



“Total Debt” means, at any date, all Debt of the Borrower and the Consolidated
Restricted Subsidiaries on a consolidated basis, excluding (a) non-cash
obligations under ASC 815, (b) accounts payable and other accrued liabilities
(for the deferred purchase price of Property or services) from time to time
incurred in the ordinary course of business which are not greater than ninety
(90) days past the date of receipt of the invoice or delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP, (c) Debt with respect to
letters of credit to the extent such letters of credit have not been drawn, (d)
obligations with respect to surety or performance bonds and similar instruments
entered into in the ordinary course of business in connection with the operation
of Oil and Gas Properties, and (e) Debt of the type described in clauses (f),
(g), (h), (i), (j), (k) and (m) of the definition of “Debt”.

“Total Leverage Ratio” has the meaning assigned such term in Section 9.01(a).

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on the Mortgaged Properties pursuant to the Security Instruments and
(b) each Guarantor, the execution, delivery and performance by such Guarantor of
each Loan Document to which it is a party, the guaranteeing of the Indebtedness
and the other obligations under the Guaranty Agreement by such Guarantor and
such Guarantor’s grant of Liens on the Mortgaged Properties pursuant to the
Security Instruments.

“Triggering Disposition” means, subject to the last sentence hereof, any sale or
other disposition of any Oil and Gas Properties (including Casualty Events but
excluding any sale or other disposition of any Oil and Gas Properties to a
Credit Party) and any termination or other liquidation of any commodity Swap
Agreements (or any sale of Equity Interests in a Restricted Subsidiary that owns
Oil and Gas Properties or is a party to commodity Swap Agreements (excluding, in
each case, any sale of Equity Interests to a Credit Party)) if the aggregate
Borrowing Base value (which, for purposes hereof, shall mean the value the
Administrative Agent attributed in its sole discretion acting in good faith, but
consistent with its customary oil and gas lending criteria as it exists at a
particular time, to such Oil and Gas Property or Swap Agreement for purposes of
the most recent determination of the Borrowing Base), if any, of such Oil and
Gas Properties directly or indirectly sold or disposed of and Swap Agreements
directly or indirectly terminated or otherwise liquidated (inclusive of the Oil
and Gas Properties or Swap Agreements then being sold or liquidated) during any
period between Redetermination Dates, exceeds 5% of the then effective Borrowing
Base.  The following shall not constitute a “Triggering Disposition”:  (a) any
transfer (by novation or otherwise) of a Swap Agreement from the Borrower or any
Restricted Subsidiary to the Borrower or any Restricted Subsidiary, (b) any
assignment or novation of a Swap Agreement from the existing counterparty to an
Approved Counterparty, with the Borrower or any Restricted Subsidiary being the
“remaining party” for purposes of such assignment or novation, (c) the
termination of a Swap Agreement at the end of its stated term, and (d) any
replacement, in a substantially contemporaneous transaction, of one or more Swap
Agreements of the Borrower or any Restricted Subsidiary with one or more Swap
Agreements with the Borrower or any Restricted Subsidiary covering Hydrocarbons
of the type that were hedged pursuant to such replaced Swap Agreement(s) and
with notional volumes,

30

 

--------------------------------------------------------------------------------



prices and tenors not less favorable to the Borrower or the applicable
Restricted Subsidiary as those set forth in such replaced Swap Agreement(s) and
without cash payments (other than transaction expenses) to the Borrower or any
Restricted Subsidiary in connection therewith.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any Secured
Party’s Lien on any Mortgaged Property.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as
such on Schedule 7.14 as of the date hereof or which the Borrower has designated
in writing to the Administrative Agent to be an Unrestricted Subsidiary pursuant
to Section 9.23(b).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 5.03(f).

“USA Patriot Act” means the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“Wholly-Owned Subsidiary” means any Restricted Subsidiary of which all of the
outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Borrower
or one or more of the Wholly-Owned Subsidiaries or are owned by the Borrower and
one or more of the Wholly-Owned Subsidiaries.

“Withholding Agent” means any Credit Party or the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.03Types of Loans and Borrowings

.  For purposes of this Agreement, Loans and Borrowings, respectively, may be
classified and referred to by Type (e.g., a “Eurodollar Loan” or a “Eurodollar
Borrowing”).

Section 1.04Terms Generally; Rules of Construction

.  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” as used in this
Agreement shall be deemed to be followed by the phrase “without
limitation”.  The word “will” as used in this Agreement shall be construed to
have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other

31

 

--------------------------------------------------------------------------------



document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented, restated or otherwise
modified (subject to any restrictions on such amendments, supplements,
restatements or modifications set forth in the Loan Documents), (b) any
reference herein to any law shall be construed as referring to such law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import as used in this Agreement, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) with respect to the determination of any time period, the
word “from” as used in this Agreement means “from and including” and the word
“to” means “to and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement.  No provision of this Agreement or any other Loan Document shall be
interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

Section 1.05Accounting Terms and Determinations; GAAP

.  Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared, in accordance with GAAP (subject to the
impact of fresh start accounting), applied on a basis consistent with the
Financial Statements except for changes in which Borrower’s independent
certified public accountants concur and which are disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to the Lenders pursuant to Section 8.01(a); provided that, unless the
Borrower and the Majority Lenders shall otherwise agree in writing, no such
change shall modify or affect the manner in which compliance with the covenants
contained herein is computed such that all such computations shall be conducted
utilizing financial information presented consistently with prior
periods.  Notwithstanding anything herein to the contrary, for the purposes of
calculating any of the ratios tested under Section 9.01 and the components of
each of such ratios, all Unrestricted Subsidiaries and their subsidiaries
(including their assets, liabilities, income, losses, cash flows, and the
elements thereof) shall be excluded, except for any cash dividends or
distributions actually paid by any Unrestricted Subsidiary or any of its
subsidiaries to the Borrower or any Restricted Subsidiary, which shall be deemed
to be income to the Borrower or such Restricted Subsidiary when actually
received by it.

Article II
The Credits

Section 2.01Revolving Credit Commitments

.  Subject to the terms and conditions set forth herein, each Lender agrees to
make Loans to the Borrower during the Availability Period in an aggregate
principal amount that will not result in (a) such Lender’s Revolving Credit
Exposure exceeding such Lender’s Revolving Credit Commitment or (b) the total
Revolving Credit Exposures exceeding the total Revolving Credit
Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, repay and reborrow the
Loans.

32

 

--------------------------------------------------------------------------------



Section 2.02Loans and Borrowings

.

(a)Borrowings; Several Obligations.  Each Loan shall be made as part of a
Borrowing consisting of Loans made or deemed made by the Lenders ratably in
accordance with their respective Applicable Revolving Credit Percentages.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Revolving Credit Commitments are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b)Types of Loans.  Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c)Minimum Amounts; Limitation on Number of Borrowings.  At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $250,000 and not less than
$500,000.  At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $200,000; provided that an ABR Borrowing of a Loan may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving Credit
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.08(e).  Borrowings of more than one
Type may be outstanding at the same time, provided that there shall not at any
time be more than a total of six (6) Eurodollar Borrowings
outstanding.  Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

(d)Notes.  If requested by a Lender, the Loans made by such Lender shall be
evidenced by a Note of the Borrower in substantially the form of Exhibit A, in
each case dated, in the case of (i) any Lender party hereto as of the date of
this Agreement, as of the date of this Agreement, or (ii) any Lender that
becomes a party hereto pursuant to an Assignment and Assumption, as of the
effective date of the Assignment and Assumption, each payable to such Lender or
its registered assigns in a principal amount equal to its Maximum Revolving
Credit Amount, as applicable, as in effect on such date, and otherwise duly
completed.  In the event that any Lender’s Maximum Revolving Credit Amount
increases or decreases for any reason (whether pursuant to Section 2.06,
Section 12.04(b) or otherwise), the Borrower shall, upon request of such Lender,
deliver or cause to be delivered, to the extent such Lender is then holding a
Note, on the effective date of such increase or decrease, a new Note, payable to
such Lender or its registered assigns in a principal amount equal to its Maximum
Revolving Credit Amount after giving effect to such increase or decrease, and
otherwise duly completed, and each Lender shall endeavor to return to the
Borrower the Note so replaced.  The date, amount, Type, interest rate and, if
applicable, Interest Period of each Loan made by each Lender, and all payments
made on account of the principal thereof, shall be recorded by such Lender on
its books for its Note.  Failure to make any such recordation shall not affect
any Lender’s or the Borrower’s rights or obligations in respect of such Loans or
affect the validity of any transfer by any Lender of its Note.

33

 

--------------------------------------------------------------------------------



Section 2.03Requests for Borrowings

.  To request a Borrowing, the Borrower shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurodollar Borrowing, not later
than 1:00 p.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, on the date of the proposed Borrowing; provided that
no such notice shall be required for any deemed request of an ABR Borrowing to
finance the reimbursement of an LC Disbursement as provided in
Section 2.08(e).  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or fax or other electronic
communication subject to Section 12.01(b) to the Administrative Agent of a
written Borrowing Request in substantially the form of Exhibit B and signed by
the Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i)the aggregate amount of the requested Borrowing;

(ii)the date of such Borrowing, which shall be a Business Day;

(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v)the amount of the then effective Borrowing Base, the current total Revolving
Credit Exposures (without regard to the requested Borrowing) and the pro forma
total Revolving Credit Exposures (giving effect to the requested Borrowing); and

(vi)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Each Borrowing
Request shall constitute a representation by the Borrower that the amount of the
requested Borrowing shall not cause the total Revolving Credit Exposures to
exceed the total Revolving Credit Commitments (i.e., the lesser of the Aggregate
Maximum Revolving Credit Amounts and the then effective Borrowing Base).

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04Interest Elections

.

(a)Conversion and Continuance.  Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the

34

 

--------------------------------------------------------------------------------



Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.04.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b)Interest Election Requests.  To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or fax or other electronic
communication subject to Section 12.01(b) to the Administrative Agent of a
written Interest Election Request in substantially the form of Exhibit C and
signed by the Borrower.

(c)Information in Interest Election Requests.  Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)Notice to Lenders by the Administrative Agent.  Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e)Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election.  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such

35

 

--------------------------------------------------------------------------------



Borrowing shall be converted to an ABR Borrowing.  Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing:  (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
(and any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective) and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

Section 2.05Funding of Borrowings

.

(a)Funding by Lenders.  Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the
Lenders.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent and designated
by the Borrower in the applicable Borrowing Request; provided that ABR Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.08(e) shall be remitted by the Administrative Agent to the Issuing
Bank.  Nothing herein shall be deemed to obligate any Lender to obtain the funds
for its Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for its Loan in any
particular place or manner.

(b)Presumption of Funding by the Lenders.  Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans that such Lender failed to
fund.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.  Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

Section 2.06Termination and Reduction of Revolving Credit Commitments and
Aggregate Maximum Revolving Credit Amounts

.

36

 

--------------------------------------------------------------------------------



(a)Scheduled Termination of Revolving Credit Commitments.  Unless previously
terminated, the Revolving Credit Commitments shall terminate on the Maturity
Date.  If at any time the Aggregate Maximum Revolving Credit Amounts or the
Borrowing Base is terminated or reduced to zero, then the Revolving Credit
Commitments shall terminate on the effective date of such termination or
reduction.

(b)Optional Termination and Reduction of Aggregate Maximum Revolving Credit
Amounts.

(i)The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Revolving Credit Amounts without payment of any premium or
penalty subject to Section 5.02; provided that (A) each reduction of the
Aggregate Maximum Revolving Credit Amounts shall be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000 and (B) the Borrower
shall not terminate or reduce the Aggregate Maximum Revolving Credit Amounts if,
(1) after giving effect to any concurrent prepayment of the Loans in accordance
with Section 3.04(c), the total Revolving Credit Exposures would exceed the
total Revolving Credit Commitments or (2) the Aggregate Maximum Revolving Credit
Amount would be less than $5,000,000 (unless, with respect to this clause (2),
the Aggregate Maximum Revolving Credit Amounts are reduced to $0).

(ii)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Revolving Credit Amounts under
Section 2.06(b)(i) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable; provided
that a notice of termination of the Aggregate Maximum Revolving Credit Amounts
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Aggregate Maximum Revolving Credit Amounts shall
be permanent and may not be reinstated.  Each reduction of the Aggregate Maximum
Revolving Credit Amounts shall be made ratably among the Lenders in accordance
with each Lender’s Applicable Revolving Credit Percentage.

Section 2.07Borrowing Base

.

(a)Initial Borrowing Base.  For the period from and including the Effective Date
to but excluding the first Redetermination Date thereafter, the amount of the
Borrowing Base shall be $285,000,000.  Notwithstanding the foregoing, the
Borrowing Base may be subject to further adjustments prior to the first
Redetermination Date after the date hereof from time to time pursuant to
Section 2.07(e), Section 2.07(f), or Section 8.13(c).

(b)Scheduled and Interim Redeterminations.  The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.07 (a “Scheduled

37

 

--------------------------------------------------------------------------------



Redetermination”), and, subject to Section 2.07(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Agents, the
Issuing Bank and the Lenders on May 1st and November 1st of each year (or, in
each case, such date promptly thereafter as reasonably practicable), commencing
May 1, 2018.  In addition, the Borrower may, by notifying the Administrative
Agent thereof, and the Administrative Agent may, at the direction of the
Required Lenders, by notifying the Borrower thereof, one time between Scheduled
Redeterminations, each elect to cause the Borrowing Base to be redetermined
between Scheduled Redeterminations (an “Interim Redetermination”) in accordance
with this Section 2.07.

(c)Scheduled and Interim Redetermination Procedure.

(i)Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows:  upon receipt by the Administrative Agent of (A) the
Reserve Report and the certificate required to be delivered by the Borrower to
the Administrative Agent, in the case of a Scheduled Redetermination, pursuant
to Section 8.12(a) and (c), and, in the case of an Interim Redetermination,
pursuant to Section 8.12(b) and (c), and (B) such other reports, data and
supplemental information, including, without limitation, the information
provided pursuant to Section 8.12(c), as may, from time to time, be reasonably
requested by the Required Lenders (the Reserve Report, such certificate and such
other reports, data and supplemental information being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall, in its sole discretion acting in good faith,
propose a new Borrowing Base (the “Proposed Borrowing Base”) based upon such
information and such other information (including, without limitation, the
status of title information with respect to the Proved Oil and Gas Properties as
described in the Engineering Reports and the existence of any other Debt, the
Credit Parties’ other assets, liabilities, fixed charges, cash flow, business,
properties, prospects, management and  ownership, hedged and unhedged exposure
of the Credit Parties to price, price and production scenarios, interest rate
and operating cost changes) as the Administrative Agent deems appropriate in its
sole discretion and consistent with its customary oil and gas lending criteria
as it exists at the particular time.  In no event shall the Proposed Borrowing
Base exceed the Aggregate Maximum Revolving Credit Amounts;

(ii)The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”) after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.07(c)(i); and

(iii)Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved by all of the Non-Defaulting Lenders as provided in this
Section 2.07(c)(iii); and any Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect must be approved or be deemed to have
been approved by the Required Lenders as provided in this Section 2.07(c)(iii),
such approval in each case shall be in the Lenders’ sole credit discretion
exercised in good faith and consistent with their respective customary oil and
gas lending criteria as it exists at the

38

 

--------------------------------------------------------------------------------



particular time. Upon receipt of the Proposed Borrowing Base Notice, each Lender
shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base.  If, in the case of any Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect, at the end of such fifteen (15)
days, any Lender has not communicated its approval or disapproval in writing to
the Administrative Agent, such silence shall be deemed to be an approval of the
Proposed Borrowing Base.  If, in the case of any Proposed Borrowing Base that
would increase the Borrowing Base then in effect, at the end of such fifteen
(15) days, any Lender has not communicated its approval or disapproval in
writing to the Administrative Agent, such silence shall be deemed to be a
disapproval of the Proposed Borrowing Base.  If, by the end of such 15-day
period, all of the Non-Defaulting Lenders, in the case of a Proposed Borrowing
Base that would increase the Borrowing Base then in effect, or the Required
Lenders, in the case of a Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect, have approved or, in the case of a
decrease or reaffirmation, deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base, effective on the
date specified in Section 2.07(d).  If, however, at the end of such 15-day
period, all of the Non-Defaulting Lenders or the Required Lenders, as
applicable, have not approved or, in the case of a decrease or reaffirmation,
deemed to have approved, as aforesaid, then the Administrative Agent shall (A)
notify the Borrower of the Proposed Borrowing Base and which Lenders have not
approved or been deemed to have approved of the Proposed Borrowing Base, and (B)
poll the Lenders to ascertain the highest Borrowing Base then acceptable to
(x) in the case of a decrease or reaffirmation, a number of Lenders sufficient
to constitute the Required Lenders and (y) in the case of an increase, all of
the Non-Defaulting Lenders, and such amount shall become the new Borrowing Base,
effective on the date specified in Section 2.07(d).

(d)Effectiveness of a Redetermined Borrowing Base.  After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Non-Defaulting Lenders or the Required Lenders, as applicable, pursuant to
Section 2.07(c)(iii), the Administrative Agent shall notify the Borrower and the
Lenders of the amount of the redetermined Borrowing Base (the “New Borrowing
Base Notice”), and such amount shall become the new Borrowing Base, effective
and applicable to the Borrower, the Administrative Agent, the Issuing Bank and
the Lenders:

(i)in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then on the May 1st or November 1st (or, in each case, such date promptly
thereafter as reasonably practicable), as applicable, following such notice, or
(B) if the Administrative Agent shall not have received the Engineering Reports
required to be delivered by the Borrower pursuant to Section 8.12(a) and (c) in
a timely and complete manner, then on the Business Day next succeeding delivery
of such notice; and

(ii)in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.

39

 

--------------------------------------------------------------------------------



Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e), Section 2.07(f) or
Section 8.13(c), whichever occurs first.  Notwithstanding the foregoing, no
Scheduled Redetermination or Interim Redetermination shall become effective
until the New Borrowing Base Notice related thereto is received by the Borrower.

(e)Automatic Reduction of Borrowing Base – Issuance of Permitted Senior
Additional Debt.  Upon any incurrence of Permitted Senior Additional Debt (other
than Permitted Senior Additional Debt that refinances or replaces then existing
Permitted Senior Additional Debt, up to the principal amount of then existing
Permitted Senior Additional Debt that is refinanced or replaced), the Borrowing
Base shall automatically be decreased by an amount equal to 25% of the aggregate
notional amount of such Permitted Senior Additional Debt issued at such
time.  Such decrease in the Borrowing Base shall occur automatically upon the
incurrence of such Permitted Senior Additional Debt on the date of incurrence,
without any vote of the Lenders or action by Administrative Agent.  Upon any
such reduction in the Borrowing Base, the Administrative Agent shall promptly
deliver a New Borrowing Base Notice to the Borrower and the Lenders.

(f)Automatic Reduction of Borrowing Base – Triggering Disposition.  Upon the
consummation of a Triggering Disposition, the Borrowing Base shall be decreased
by an amount equal to the aggregate Borrowing Base value (as determined by the
Administrative Agent and approved by the Required Lenders in each case in their
sole discretion exercised in good faith and consistent with their respective
customary oil and gas lending criteria as it exists at the particular time) of
the Oil and Gas Properties directly or indirectly sold or disposed of and Swap
Agreements directly or indirectly terminated, as applicable.  Such decrease in
the Borrowing Base shall occur automatically upon (a) the consummation of such
Triggering Disposition, upon the approval of the Required Lenders of the amount
of such reduction as set forth above, and (b) the Administrative Agent’s
delivery of a New Borrowing Base Notice to the Borrower and the Lenders.

Section 2.08Letters of Credit

.

(a)General.  Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of dollar denominated Letters of Credit for its own
account or for the account of any of its Restricted Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period in an aggregate amount
not to exceed the LC Commitment.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall
control.  Notwithstanding anything herein to the contrary, the Issuing Bank
shall have no obligation hereunder to issue, and shall not issue, any Letter of
Credit (i) the proceeds of which would be made available to any Person (A) to
fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (B) in any manner that would result in a violation of any Sanctions
by any party to this Agreement, (ii) if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain

40

 

--------------------------------------------------------------------------------



the Issuing Bank from issuing such Letter of Credit, or any Governmental
Requirement relating to the Issuing Bank or any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Bank in good faith deems material to it or
(iii) if the issuance of such Letter of Credit would violate one or more
policies of the Issuing Bank applicable to letters of credit generally under
similar circumstances for similarly situated borrowers; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented.

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  The
Existing Letters of Credit shall be deemed to have been issued hereunder as of
the Effective Date.  To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or fax (or transmit by other electronic
communication subject to Section 12.01(b)) to the Issuing Bank and the
Administrative Agent (not less than five (5) Business Days in advance of the
requested date of issuance, amendment, renewal or extension (or such shorter
period of time as may be acceptable to the Administrative Agent and the Issuing
Bank in its sole discretion exercised in good faith), a notice:

(i)requesting the issuance of a Letter of Credit or identifying the Letter of
Credit to be amended, renewed or extended;

(ii)specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii)specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

(iv)specifying the amount of such Letter of Credit;

(v)specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

(vi)specifying the amount of the then effective Borrowing Base and whether a
Borrowing Base Deficiency exists at such time, the current total Revolving
Credit Exposures (without regard to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit)
and the pro forma

41

 

--------------------------------------------------------------------------------



total Revolving Credit Exposures (giving effect to the requested Letter of
Credit or the requested amendment, renewal or extension of an outstanding Letter
of Credit).

Each notice shall constitute a representation and warranty by the Borrower that
after giving effect to the requested issuance, amendment, renewal or extension,
as applicable, (A) the LC Exposure shall not exceed the LC Commitment and
(B) the total Revolving Credit Exposures shall not exceed the total Revolving
Credit Commitments (i.e., the lesser of the Aggregate Maximum Revolving Credit
Amounts and the then effective Borrowing Base).  No letter of credit issued by
the Issuing Bank (if the Issuing Bank is not the Administrative Agent) shall be
deemed to be a “Letter of Credit” issued under this Agreement unless the Issuing
Bank has requested and received written confirmation from the Administrative
Agent that the representations by Borrower contained in the foregoing
clauses (A) and (B) are true and correct.

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit; provided that, in the event of any conflict
between such application or any Letter of Credit Agreement and the terms of this
Agreement, the terms of this Agreement shall control.

(c)Expiration Date.  

(i)Each Letter of Credit shall expire at or prior to the close of business on
the earlier of (A) the date that is one year after the date of the issuance of
such Letter of Credit (or, in the case of any renewal or extension thereof, one
year after such renewal or extension) and (B) the date that is five Business
Days prior to the Maturity Date.  

(ii)If the Borrower so requests in any request for a Letter of Credit, the
Issuing Bank may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic renewal provisions (each, an “Auto‑Renewal Letter
of Credit”); provided that any such Auto‑Renewal Letter of Credit must permit
the Issuing Bank to prevent any such renewal at least once in each twelve‑month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non‑Renewal
Notice Date”) in each such twelve‑month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the Issuing Bank,
the Borrower shall not be required to make a specific request to the Issuing
Bank for any such renewal.  Once an Auto‑Renewal Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
Issuing Bank to permit the renewal of such Letter of Credit at any time to an
expiry date not later than the earlier of (A) one year from the date of such
renewal and (B) the date that is five Business Days prior to the Maturity Date;
provided that the Issuing Bank shall not permit any such renewal if (1) the
Issuing Bank has determined that it would have no obligation at such time to
issue such Letter of Credit in its renewed form under the terms hereof (by
reason of the provisions of Section 2.08(f) or otherwise), or (2) it has
received notice on or before the day that is two Business Days before the
Non‑Renewal Notice Date from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 6.02
are not then satisfied.

42

 

--------------------------------------------------------------------------------



(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Revolving Credit Percentage of the aggregate amount available to be drawn under
such Letter of Credit.  In consideration and in furtherance of the foregoing,
each Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Revolving Credit Percentage (which, for this purpose, if any
Defaulting Lender then exists, shall be calculated as such Lender’s percentage
of the aggregate LC Exposure after giving effect to Section 2.09(a)(iv)) of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this Section 2.08(d) in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default, the existence of a Borrowing Base
Deficiency or reduction or termination of the Revolving Credit Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e)Reimbursement.  If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 1:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 11:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 1:00 p.m., New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 11:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that unless the
Borrower has notified the Administrative Agent that it intends to reimburse all
or part of such LC Disbursement without using Loan proceeds or has submitted a
Borrowing Request with respect thereto, the Borrower shall, subject to the
conditions to Borrowing set forth herein, be deemed to have requested, and the
Borrower does hereby request under such circumstances, that such payment be
financed with an ABR Borrowing of a Loan in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Borrowing.  If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Revolving Credit Percentage thereof
(which, for this purpose, if any Defaulting Lender then exists, shall be
calculated as such Lender’s percentage of the aggregate LC Exposure after giving
effect to Section 2.09(a)(iv)).  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Revolving Credit
Percentage (which, for this purpose, if any Defaulting Lender then exists, shall
be calculated as such Lender’s percentage of the aggregate LC Exposure after
giving effect to Section 2.09(a)(iv)) of the payment then due from the Borrower,
in the same manner as provided in Section 2.05 with respect to Loans made by
such

43

 

--------------------------------------------------------------------------------



Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this Section 2.08(e), the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this Section 2.08(e) to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear.  Any payment made by
a Lender pursuant to this Section 2.08(e) to reimburse the Issuing Bank for any
LC Disbursement (other than the funding of ABR Loans as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

(f)Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder.  Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised all requisite care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

44

 

--------------------------------------------------------------------------------



(g)Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by fax or other
electronic communication subject to Section 12.01(b)) of such demand for payment
and whether the Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the Issuing Bank
and the Lenders with respect to any such LC Disbursement.

(h)Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed the Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans.  Interest accrued pursuant to this Section 2.08(h) shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any Lender pursuant to Section 2.08(e) to reimburse the
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i)Replacement of the Issuing Bank.  The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank.  At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

(j)Cash Collateralization.  If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent
(acting at the direction of the Majority Lenders) demanding the deposit of cash
collateral pursuant to this Section 2.08(j) or (ii) the Borrower is required to
pay to the Administrative Agent the excess attributable to an LC Exposure in
connection with any prepayment pursuant to Section 3.04(c), then the Borrower
shall deposit, in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to (A) in the case of an Event of Default, the LC Exposure and (B) in the case
of a payment required by Section 3.04(c), the amount of such excess as provided
in Section 3.04(c), as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower or any Restricted Subsidiary
described in Section 10.01(h)

45

 

--------------------------------------------------------------------------------



or Section 10.01(i).  The Borrower hereby grants to the Administrative Agent,
for the benefit of the Issuing Bank and the Lenders, an exclusive first priority
and continuing perfected security interest in and Lien on such account and all
cash, checks, drafts, certificates and instruments, if any, from time to time
deposited or held in such account, all deposits or wire transfers made thereto,
any and all investments purchased with funds deposited in such account, all
interest, dividends, cash, instruments, financial assets and other Property from
time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing, and all proceeds, products,
accessions, rents, profits, income and benefits therefrom, and any substitutions
and replacements therefor.  The Borrower’s obligation to deposit amounts
pursuant to this Section 2.08(j) shall be absolute and unconditional, without
regard to whether any beneficiary of any such Letter of Credit has attempted to
draw down all or a portion of such amount under the terms of a Letter of Credit,
and, to the fullest extent permitted by applicable law, shall not be subject to
any defense or be affected by a right of set-off, counterclaim or recoupment
which the Borrower or any of its Subsidiaries may now or hereafter have against
any such beneficiary, the Issuing Bank, the Administrative Agent, the Lenders or
any other Person for any reason whatsoever.  Such deposit shall be held as
collateral securing the payment and performance of the Borrower’s and the
Guarantor’s obligations under this Agreement and the other Loan Documents.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of
the Borrower and the Guarantors under this Agreement or the other Loan
Documents.  If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, and the Borrower
is not otherwise required to pay to the Administrative Agent the excess
attributable to an LC Exposure in connection with any prepayment pursuant to
Section 3.04(c), then such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

(k)Defaulting Lenders.  If, at any time, a Defaulting Lender exists hereunder,
then, within one (1) Business Day following the written request of the Issuing
Bank, the Borrower shall cash collateralize the Fronting Exposure of the Issuing
Bank with respect to such Defaulting Lender (determined after giving effect to
Section 2.09(a)(iv) and any cash collateral provided by such Defaulting Lender)
with respect to the Defaulting Lender in an amount equal to the lesser of (x)
the amount of such Fronting Exposure and (y) an amount otherwise agreeable to
the Issuing Bank and the Administrative Agent in their sole discretion.

(i)Grant of Security Interest.  The Borrower and, to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Bank, and agrees to maintain, a first
priority security interest in all such cash collateral as security for (A) in
the case of the

46

 

--------------------------------------------------------------------------------



Defaulting Lender, the Defaulting Lender’s obligation to fund participations in
respect of LC Exposure, to be applied pursuant to clause (ii) below and (B) in
the case of the Borrower, its obligations hereunder to reimburse the LC Exposure
for which such Defaulting Lender is obligated as a participant.  Borrower or
such Defaulting Lender, as applicable, shall execute any documents and
agreements, including the Administrative Agent’s standard form assignment of
deposit accounts, that the Administrative Agent reasonably requests in
connection therewith to establish such cash collateral account and to grant the
Administrative Agent, for the benefit of the Issuing Bank, a first priority
security interest in such account and the funds therein.  If at any time the
Administrative Agent determines that cash collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such cash collateral is less than
the amount required above, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional cash
collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any cash collateral provided by the Defaulting Lender).

(ii)Application.  Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided by a Defaulting Lender under this
Section 2.08(k) or Section 2.09 in respect of Letters of Credit shall be applied
to the satisfaction of the Defaulting Lender’s obligation to fund participations
in respect of LC Exposure (including, as to cash collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the cash
collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(iii)Termination of Requirement.  Cash collateral (or the appropriate portion
thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall no longer
be required to be held as cash collateral pursuant to this Section 2.08(k)
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (B)
the determination by the Administrative Agent and the Issuing Bank that there
exists excess cash collateral; provided that, subject to Section 2.09, (x) the
Issuing Bank may determine in its sole discretion that cash collateral provided
by a Defaulting Lender shall be held to support future anticipated Fronting
Exposure or other obligations of such Defaulting Lender and (y) the Borrower and
the Issuing Bank may agree that cash collateral provided by the Borrower shall
be held to support future anticipated Fronting Exposure or other obligations;
and provided further that to the extent that such cash collateral was provided
by the Borrower, such cash collateral shall remain subject to any other security
interest granted pursuant to the Loan Documents.

(l)LC Exposure Determination.  For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

Section 2.09Defaulting Lenders

.

47

 

--------------------------------------------------------------------------------



(a)Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Majority Lenders” and
“Required Lenders” and as set forth in Section 12.02.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank hereunder; third, to cash
collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.08(k); fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.08(k); sixth, to the payment of any amounts owing to the Lenders
or the Issuing Bank as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC Exposure in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 6.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and LC
Exposure owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or LC Exposure owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in LC
Exposure are held by the Lenders pro rata in accordance with the Revolving
Credit Commitments without giving effect to Section 2.09(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that

48

 

--------------------------------------------------------------------------------



are applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.09(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any commitment fee pursuant
to Section 3.05(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B)Each Defaulting Lender shall be entitled to receive fees pursuant to
Section 3.05(b) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Applicable Revolving Credit Percentage of
the stated amount of Letters of Credit for which it has provided cash collateral
pursuant to Section 2.08(k).

(C)With respect to any fee pursuant to Section 3.05(b) not required to be paid
to any Defaulting Lender pursuant to sub-clause (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Issuing Bank
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to the Issuing Bank’s Fronting Exposure to such Defaulting
Lender and (z) not be required to pay the remaining amount of any such fee.

(iv)Reallocation of Participations to Reduce Fronting Exposure.  All or any part
of such Defaulting Lender’s participation in LC Exposure shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective Applicable
Revolving Credit Percentages (calculated without regard to such Defaulting
Lender’s Maximum Revolving Credit Amount) but only to the extent that such
reallocation does not cause the Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Revolving Credit Commitment then
in effect.  Subject to Section 12.18, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v)Cash Collateral.  If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, cash collateralize the
Issuing Bank’s Fronting Exposure in accordance with the procedures set forth in
Section 2.08(k).

(b)Defaulting Lender Cure.  If the Borrower, the Administrative Agent and the
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the

49

 

--------------------------------------------------------------------------------



Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Revolving Credit Commitments (without giving
effect to Section 2.09(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(c)New Letters of Credit.  So long as any Lender is a Defaulting Lender, the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

Article III
Payments of Principal and Interest; Prepayments; Fees

Section 3.01Repayment of Loans

.  The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Termination Date.

Section 3.02Interest

.

(a)ABR Loans.  The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

(b)Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

(c)Post-Default Rate.  Notwithstanding the foregoing, (i) if any Event of
Default of the type described in Section 10.01(a), Section 10.01(b),
Section 10.01(h), Section 10.01(i) or Section 10.01(j) occurs and is continuing,
then (x) all principal in respect of Loans and (y) all fees and other
obligations under any Loan Document, in either case, not paid when due shall in
each case automatically bear interest at a rate per annum of two percent (2%)
plus the rate applicable to (A) in the case of principal, such Loans as provided
in Section 3.02(a) or Section 3.02(b), as applicable, or (B) in the case of fees
and other obligations, ABR Loans as provided in Section 3.02(a) (including, in
each case, the Applicable Margin), but in no event to exceed the Highest Lawful
Rate, and shall be payable on written demand by the Administrative Agent and
(ii) if any Event of Default occurs (other than an Event of Default described in
Section 10.01(a), Section 10.01(b), Section 10.01(h), Section 10.01(i) or
Section 10.01(j)) and is continuing, then at the election of the Majority
Lenders (or the Administrative Agent at the

50

 

--------------------------------------------------------------------------------



direction of Majority Lenders), (x) all outstanding principal in respect of
Loans and (y) all fees and other obligations under any Loan Document that, in
the case of this clause (y), are not paid when due shall, in each case, bear
interest at a rate per annum of two percent (2%) plus the rate applicable to (A)
in the case of principal, such Loans as provided in Section 3.02(a) or Section
3.02(b), as applicable, or (B) in the case of fees and other obligations, ABR
Loans as provided in Section 3.02(a) (including, in each case, the Applicable
Margin), but in no event to exceed the Highest Lawful Rate, and shall be payable
on written demand by the Administrative Agent.  

(d)Interest Payment Dates.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on written demand, (ii) in the event of any repayment or prepayment of any Loan
(other than an optional prepayment of an ABR Loan prior to the Termination
Date), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment, and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e)Interest Rate Computations.  All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

Section 3.03Alternate Rate of Interest

.  (a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including,
without limitation, because the LIBO Screen Rate is not available or published
on a current basis), for such Interest Period; or

(ii)the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, fax or other electronic communication subject to
Section 12.01(b) as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (iii) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (iv) if any Borrowing Request requests a

51

 

--------------------------------------------------------------------------------



Eurodollar Borrowing, such Borrowing shall be made either as an ABR Borrowing or
at an alternate rate of interest determined by the Majority Lenders as their
cost of funds.

(b)Notwithstanding anything to the contrary set forth in the foregoing clause
(a), if at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States of America at such time, and shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable.  Notwithstanding anything to the
contrary in Section 12.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders  stating that such Required Lenders
object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
3.03(b), only to the extent the LIBO Screen Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

Section 3.04Prepayments

.

(a)Optional Prepayments.  The Borrower shall have the right at any time and from
time to time to prepay, without premium or penalty subject to Section 5.02, any
Borrowing in whole or in part, subject to prior notice in accordance with
Section 3.04(b).

(b)Notice and Terms of Optional Prepayment.  The Borrower shall notify the
Administrative Agent by telephone (confirmed by fax or other electronic
communication subject to Section 12.01(b)) of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New
York City time, three Business Days before the date of prepayment, or (ii) in
the case of prepayment of an ABR Borrowing, not later than 12:00 p.m., New York
City time, on the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Revolving Credit
Commitments as contemplated by Section 2.06(b), then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.06(b).  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment

52

 

--------------------------------------------------------------------------------



of any Borrowing shall be in a minimum principal amount of $1,000,000.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 3.02.  

(c)Mandatory Prepayments.

(i)If, after giving effect to any termination or reduction of the Aggregate
Maximum Revolving Credit Amounts pursuant to Section 2.06(b), the total
Revolving Credit Exposures exceeds the total Revolving Credit Commitments, then
the Borrower shall (A) prepay the Borrowings of Loans on the date of such
termination or reduction in an aggregate principal amount equal to such excess,
and (B) if any excess remains after prepaying all of the Borrowings of Loans as
a result of an LC Exposure, deposit with the Administrative Agent on behalf of
the Lenders an amount equal to such excess to be held as cash collateral as
provided in Section 2.08(j).

(ii)Upon any redetermination of or adjustment to the amount of the Borrowing
Base in accordance with Section 2.07 (other than Section 2.07(e) or
Section 2.07(f)) or with Section 8.13(c), if there exists a Borrowing Base
Deficiency, then the Borrower shall within ten (10) Business Days following
receipt of the New Borrowing Base Notice in accordance with Section 2.07(d) or
the date the adjustment occurs, provide written notice (the “Election Notice”)
to the Administrative Agent stating the action which the Borrower proposes to
take to eliminate such Borrowing Base Deficiency, and the Borrower shall
thereafter, at its option, either:

(A)within forty-five (45) days following the delivery of the New Borrowing Base
Notice, by instruments reasonably satisfactory in form and substance to the
Administrative Agent, provide the Administrative Agent with additional security
consisting of Oil and Gas Properties not evaluated in the most recently
delivered Reserve Report with value and quality satisfactory to the
Administrative Agent and the Required Lenders in their sole discretion (but
determined consistent with their respective customary oil and gas lending
criteria as it exists at the particular time) to eliminate such Borrowing Base
Deficiency;

(B)within forty-five (45) following delivery of the New Borrowing Base Notice,
prepay without premium or penalty, the Borrowings of Loans in an amount
sufficient to eliminate such Borrowing Base Deficiency and, if any Borrowing
Base Deficiency remains after prepaying all of the Borrowings of Loans as a
result of an LC Exposure, pay to the Administrative Agent on behalf of the
Lenders an amount necessary to eliminate such remaining Borrowing Base
Deficiency to be held as cash collateral as provided in Section 2.08(j);

(C)elect to prepay (and thereafter pay), without premium or penalty, the
principal amount of Loans necessary to eliminate such Borrowing Base Deficiency
in not more than six (6) equal monthly installments plus accrued interest
thereon with the first such monthly payment being due within thirty (30) days
following delivery of the New Borrowing Base Notice (and, if any Borrowing Base
Deficiency remains after prepaying all of the Borrowings of

53

 

--------------------------------------------------------------------------------



Loans as a result of an LC Exposure, pay to the Administrative Agent on behalf
of the Lenders an amount necessary to eliminate such remaining Borrowing Base
Deficiency to be held as cash collateral as provided in Section 2.08(j)); or

(D)by any combination of prepayment and additional security as provided in the
preceding clauses (A), (B) or (C), eliminate such Borrowing Base Deficiency;
provided that all payments required to be made pursuant to this
Section 3.04(c)(ii) must be made on or prior to the Termination Date.

(iii)Upon any redetermination of the Borrowing Base pursuant to Section 2.07(e)
in connection with incurrence of Permitted Senior Additional Debt or pursuant to
Section 2.07(f) in connection with a Triggering Disposition, if there exists a
Borrowing Base Deficiency, the Borrower shall prepay the Borrowings of Loans in
an amount sufficient to eliminate such Borrowing Base Deficiency and, if any
Borrowing Base Deficiency remains after prepaying all of the Borrowings of Loans
as a result of an LC Exposure, pay to the Administrative Agent on behalf of the
Lenders an amount necessary to eliminate such remaining Borrowing Base
Deficiency to be held as cash collateral as provided in Section 2.08(j).  The
Borrower shall be obligated to make such prepayment and/or deposit of cash
collateral within one (1) Business Day following the receipt by any Credit Party
of Net Proceeds in respect of such Permitted Senior Additional Debt or such
Triggering Disposition, as applicable; provided that all payments required to be
made pursuant to this Section 3.04(c)(iii) must be made on or prior to the
Termination Date.

(iv)Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied first ratably to any ABR Borrowings then outstanding and thereafter to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

(v)Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings.  Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.

(d)No Premium or Penalty.  Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

Section 3.05Fees

.

(a)Revolving Credit Commitment Fees.  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the applicable Revolving Credit Commitment Fee Rate on the
average daily amount of the unused amount of the Revolving Credit Commitment of
such Lender during the period from and including the date of this Agreement to
but excluding the Termination Date (it being understood

54

 

--------------------------------------------------------------------------------



that LC Exposure shall constitute usage of the Revolving Credit Commitments for
purposes of this Section 3.05(a)).  Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the Termination Date, commencing on the first such date to occur after the
date hereof.  All commitment fees shall be computed on the basis of a year of
360 days, unless such computation would exceed the Highest Lawful Rate, in which
case commitment fees shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(b)Letter of Credit Fees.  The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Loans that are
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date of this Agreement to but excluding
the later of the date on which such Lender’s Revolving Credit Commitment
terminates and the date on which such Lender ceases to have any LC Exposure,
(ii) to the Issuing Bank a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the date of this Agreement to but excluding the later of the
date of termination of the Revolving Credit Commitments and the date on which
there ceases to be any LC Exposure, provided that in no event shall such fee be
less than $500 during any quarter, and (iii) to the Issuing Bank, for its own
account, its standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement; provided that all
such fees shall be payable on the Termination Date and any such fees accruing
after the Termination Date shall be payable on demand.  Any other fees payable
to the Issuing Bank pursuant to this Section 3.05(b) shall be payable within 10
days after demand.  All participation fees and fronting fees shall be computed
on the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case participation and fronting fees shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(c)Administrative Agent Fees.  The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times set
forth in the Engagement Letters.

Article IV
Payments; Pro Rata Treatment; Sharing of Set-offs

Section 4.01Payments Generally; Pro Rata Treatment; Sharing of Set-offs

.

(a)Payments by the Borrower.  The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC

55

 

--------------------------------------------------------------------------------



Disbursements, or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 1:00 p.m., New York City time, on the date
when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim.  Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances absent manifest error.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices specified in
Section 12.01, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such
extension.  All payments hereunder shall be made in dollars.

(b)Application of Insufficient Payments.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c)Sharing of Payments by Lenders.  If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply).  The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of

56

 

--------------------------------------------------------------------------------



set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

Section 4.02Presumption of Payment by the Borrower

.  Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

Section 4.03Certain Deductions by the Administrative Agent

.  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(a), Section 2.08(d), Section 2.08(e) or Section 4.02,
or otherwise hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.  If at any time prior to the acceleration or
maturity of the Loans, the Administrative Agent shall receive any payment in
respect of principal of a Loan or a reimbursement of an LC Disbursement while
one or more Defaulting Lenders shall be party to this Agreement, the
Administrative Agent shall apply such payment first to the Borrowing(s) for
which such Defaulting Lender(s) shall have failed to fund its pro rata share
until such time as such Borrowing(s) are paid in full or each Lender (including
each Defaulting Lender) is owed its Applicable Revolving Credit Percentage of
all Loans then outstanding.  After acceleration or maturity of the Loans, all
principal will be paid as provided in Section 10.02(c).

Section 4.04Collection of Proceeds

.  The Security Instruments comprised of deeds of trust and mortgages contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Secured Parties of all of the
Borrower’s or each Guarantor’s interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property.  The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Indebtedness and other
obligations described therein and secured thereby.  Notwithstanding the terms of
any such assignment contained in such Security Instruments, unless an Event of
Default has occurred and is continuing, (a) the Administrative Agent and the
Lenders agree that they will neither notify the purchaser or purchasers of such
production nor take any other action to cause such proceeds to be remitted to
the Administrative Agent or the Lenders, but the Administrative Agent and the
Lenders will instead permit such proceeds to be paid to and retained by the
Borrower and its Restricted Subsidiaries and (b) the Lenders hereby authorize
the Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or such Restricted Subsidiaries.

57

 

--------------------------------------------------------------------------------



Article V
Increased Costs; Break Funding Payments; Taxes; Illegality

Section 5.01Increased Costs

.

(a)Eurodollar Changes in Law.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

(ii)subject the Administrative Agent, any Lender or the Issuing Bank to any
Taxes (other than (A) Indemnified Taxes, or (B) Excluded Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii)impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other recipient of making or maintaining any Eurodollar Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender or other recipient (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender or
other recipient such additional amount or amounts as will compensate such Lender
or other recipient for such additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or the Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time, upon receipt of a certificate described in the following
subsection (c), the Borrower will pay to such Lender or the Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any
such reduction suffered.

(c)Certificates.  A certificate of a Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in Section 5.01(a) or (b)
and reasonably detailed calculations thereof shall be delivered to the Borrower
and shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

58

 

--------------------------------------------------------------------------------



(d)Effect of Failure or Delay in Requesting Compensation.  Failure or delay on
the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this
Section 5.01 for any increased costs or reductions incurred more than 270 days
prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided, further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 5.02Break Funding Payments

.  In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan into
an ABR Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto, or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 5.04(b), then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event.  In the case
of a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed
to include an amount determined by such Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 and reasonably detailed
calculations thereof shall be delivered to the Borrower and shall be conclusive
absent manifest error.  The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

Section 5.03Taxes

.

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be free and clear
of and without deduction or withholding for any Taxes, except as required by
applicable law; provided that if any Withholding Agent shall be required to
deduct or withhold any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable by the applicable Credit Party shall be increased as
necessary so that after making all required deductions or withholdings
(including deductions and withholdings applicable to additional sums payable
under this Section 5.03(a)), the Administrative Agent, Lender or Issuing Bank
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions or withholdings been made, (ii) the

59

 

--------------------------------------------------------------------------------



Withholding Agent shall make such deductions or withholdings and (iii) the
Withholding Agent shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law.

(b)Payment of Other Taxes by the Borrower.  The Credit Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(c)Indemnification by the Borrower.  The Credit Parties shall jointly and
severally indemnify the Administrative Agent, each Lender and the Issuing Bank,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 5.03) payable
or paid by, or required to be deducted or withheld from payment to, the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate of the Administrative Agent, a Lender or the Issuing
Bank as to the amount of such payment or liability under this Section 5.03 shall
be delivered to the Borrower (with a copy to the Administrative Agent) and shall
be conclusive absent manifest error.

(d)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent any Credit
Party has not already indemnified the Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Credit Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to Section 5.03, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f)Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed

60

 

--------------------------------------------------------------------------------



documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Lender, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 5.03(f)(ii)(A), Section 5.03(f)(ii)(B) and Section 5.03(g) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States of America is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or IRS
Form W-8BEN-E, as applicable) establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “interest” article of such
tax treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN (or IRS Form W-8BEN-E, as applicable) establishing an
exemption from, or reduction of, United States federal withholding tax pursuant
to the “business profits” or “other income” article of such tax treaty;

(2)executed originals of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such

61

 

--------------------------------------------------------------------------------



Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN (or IRS
Form W-8BEN-E, as applicable); or

(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or IRS Form W-8BEN-E, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct and
indirect partner; and

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Withholding Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Withholding Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Withholding Agent to determine the withholding or deduction required to be made.

Each Lender agrees that if any form or certification it previously delivered
under this Section 5.03(f) expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(g)FATCA.  Each Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment.  Solely for purposes of this Section 5.03(g),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

62

 

--------------------------------------------------------------------------------



Each Lender agrees that if any form or certification it previously delivered
under this Section 5.03(g) expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so. For purposes of determining withholding Taxes imposed under FATCA, from and
after the Effective Date, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the Credit
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

(h)Survival.  Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Credit Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

(i)Defined Terms.  For purposes of this Section, the term “Lender” includes any
Issuing Bank and the term “applicable law” includes FATCA.

Section 5.04Mitigation Obligations; Replacement of Lenders

.

(a)Designation of Different Lending Office.  If any Lender requests compensation
under Section 5.01, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 5.01 or Section 5.03, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b)Replacement of Lenders.  If (i) any Lender requests compensation under
Section 5.01, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, (iii) any Lender becomes a Defaulting Lender hereunder, (iv) any
Lender has not approved an increase in the Borrowing Base proposed by the
Administrative Agent pursuant to Section 2.07(c)(iii) that has been approved by
the Supermajority Lenders, or (v) in addition to the foregoing, in connection
with any consent to or approval of any proposed amendment, waiver, consent or
release with respect to any Loan Document (other than an increase in the
Borrowing Base) that requires the consent of each Lender or the consent of each
Lender affected thereby, the consent of the Required Lenders shall have been
obtained but such Lender has not so consented to or approved such proposed
amendment, waiver, consent or release, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 12.04(b)), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (1)  such Lender shall have received
payment of an amount equal

63

 

--------------------------------------------------------------------------------



to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (2) in the case of any such assignment resulting from a claim
for compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

Section 5.05Illegality

.  Notwithstanding any other provision of this Agreement, in the event that it
becomes unlawful for any Lender or its applicable lending office to honor its
obligation to make or maintain Eurodollar Loans either generally or having a
particular Interest Period hereunder, then (a) such Lender shall promptly notify
the Borrower and the Administrative Agent thereof and such Lender’s obligation
to make such Eurodollar Loans shall be suspended (the “Affected Loans”) until
such time as such Lender may again make and maintain such Eurodollar Loans and
(b) all Affected Loans which would otherwise be made by such Lender shall be
made instead as ABR Loans (and, if such Lender so requests by notice to the
Borrower and the Administrative Agent, all Affected Loans of such Lender then
outstanding shall be automatically converted into ABR Loans on the date
specified by such Lender in such notice) and, to the extent that Affected Loans
are so made as (or converted into) ABR Loans, all payments of principal which
would otherwise be applied to such Lender’s Affected Loans shall be applied
instead to its ABR Loans.

Article VI
Conditions Precedent

Section 6.01Effective Date

.  The amendment and restatement of the Existing Credit Agreement by this
Agreement and the obligations of the Lenders to make Loans (or to be deemed to
have made Loans, as applicable) and of the Issuing Bank to issue Letters of
Credit hereunder (excluding the Existing Letters of Credit) shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02):

(a)The Administrative Agent, the Joint Lead Arrangers and the Lenders shall have
received all commitment, facility and agency fees and all other fees and amounts
due and payable on or prior to the Effective Date, including, (i) to the extent
invoiced at least one (1) Business Day prior to the Effective Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder on or before the
Effective Date (including, without limitation, the fees and expenses of Vinson &
Elkins L.L.P., counsel to the Administrative Agent) and (ii) upfront fees for
the account of the Lenders in an amount for each such Lender as set forth in the
Engagement Letters.

(b)The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower and each Guarantor setting forth
(i) resolutions of its board of directors (or comparable governing body) with
respect to the authorization of the Borrower or such Guarantor to execute and
deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the officers of the Borrower
or

64

 

--------------------------------------------------------------------------------



such Guarantor (A) who are authorized to sign the Loan Documents to which the
Borrower or such Guarantor is a party and (B) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation and bylaws (or comparable
organizational documents for any Credit Parties that are not corporations) of
the Borrower and such Guarantor, certified as being true and complete.  The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from the Borrower to
the contrary.

(c)The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
the Borrower and each Guarantor.

(d)The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(e)The Administrative Agent shall have received duly executed Notes payable to
each Lender in principal amounts equal to its Maximum Revolving Credit Amount,
dated as of the date hereof.

(f)The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments, including the Guaranty Agreement, the
Security Agreement, the mortgages and the other Security Instruments described
on Exhibit E.  In connection with the execution and delivery of the Security
Instruments, the Administrative Agent shall:

(i)be reasonably satisfied that the Security Instruments create first priority,
perfected Liens (subject only to Excepted Liens, but subject to the provisos at
the end of such definition) on at least 85% of the PV-9 of the Proved Oil and
Gas Properties evaluated in the Initial Reserve Report and on all other Property
purported to be pledged as collateral pursuant to the Security Instruments; and

(ii)have received certificates, if any, together with undated, blank stock
powers for each such certificate, representing all of the issued and outstanding
Equity Interests of each of the Guarantors, to the extent such Equity Interests
are certificated.

(g)The Administrative Agent shall have received an opinion of (i) Thompson &
Knight LLP, special counsel to the Borrower, in form and substance reasonably
acceptable to the Administrative Agent and its counsel, and (ii) local counsel
in any other jurisdictions (including Oklahoma) reasonably requested by the
Administrative Agent, in each case in form and substance reasonably acceptable
to the Administrative Agent and its counsel.

65

 

--------------------------------------------------------------------------------



(h)The Administrative Agent shall have received a certificate of insurance
coverage of the Credit Parties evidencing that the Credit Parties are carrying
insurance in accordance with Section 7.12.

(i)The Administrative Agent shall have received title information as the
Administrative Agent may reasonably require satisfactory to the Administrative
Agent setting forth the status of title to at least 70% of the PV-9 of the
Proved Oil and Gas Properties evaluated in the Initial Reserve Report.

(j)The Administrative Agent shall be reasonably satisfied with the environmental
condition of the Oil and Gas Properties of the Borrower and its Subsidiaries.

(k)The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the Borrower has received all consents
and approvals required by Section 7.03.

(l)The Administrative Agent shall have received the financial statements
referred to in Section 7.04(a), detailed financial projections of the Borrower
and its Consolidated Restricted Subsidiaries for three years following the
Effective Date (prepared on a quarterly basis for 2018 and an annual basis for
2019 and 2020), and the Initial Reserve Report accompanied by a certificate
covering the matters described in Section 8.12(c).

(m)The Administrative Agent shall have received appropriate UCC search
certificates and county-level real property record search results reflecting no
prior Liens encumbering the Properties of the Borrower and its Restricted
Subsidiaries for each jurisdiction requested by the Administrative Agent other
than those being assigned or released on or prior to the Effective Date or Liens
permitted by Section 9.03.

(n)The Administrative Agent shall have received, and reasonably satisfactorily
completed its review of, all due diligence information regarding the Credit
Parties as it shall have requested including, without limitation, information
regarding litigation, tax matters, accounting matters, insurance matters, labor
matters, pension liabilities (actual or contingent), real estate leases,
material contracts, debt agreements, property ownership, contingent liabilities
and other legal matters of the Borrower and its Subsidiaries.

(o)The capitalization structure and equity ownership of each Credit Party after
giving effect to the Transactions shall be reasonably satisfactory to the
Administrative Agent in all respects.

(p)Since December 31, 2016, there shall have been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect (excluding the pendency of the Bankruptcy Proceedings).

(q)The Administrative Agent shall have received from the Credit Parties, to the
extent requested by the Lenders or the Administrative Agent, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-

66

 

--------------------------------------------------------------------------------



money laundering rules and regulations, including the USA Patriot Act, no later
than 5 days prior to the Effective Date.

(r)The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

(s)The Administrative Agent shall have received (on behalf of the Exiting
Lenders) funds necessary to pay all principal, interest, fees and other charges
owed to the Exiting Lenders under the Existing Credit Agreement.

Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto.  All documents executed or submitted pursuant to this Section 6.01 by
and on behalf of the Borrower or any of its Subsidiaries shall be in form and
substance reasonably satisfactory to the Administrative Agent and its
counsel.  The Administrative Agent shall notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.

Section 6.02Each Credit Event

.  The obligation of each Lender to make a Loan (or to be deemed to have made a
Loan, as applicable) on the occasion of any Borrowing (including the initial
funding but excluding any conversion of Loans to the other Type or continuation
of Eurodollar Loans), and of the Issuing Bank to issue, amend, renew or extend
any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Borrowing Base Deficiency shall have occurred and be
continuing.

(b)The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent (i) that any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, such representations and
warranties shall continue to be true and correct in all material respects as of
such specified earlier date, and (ii) that any such representation and warranty
is expressly qualified by materiality or by reference to Material Adverse
Effect, in which case such representation and warranty (as so qualified) shall
continue to be true and correct in all respects.

(c)The making of such Loan or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, would not conflict with, or cause any
Lender or the Issuing Bank to violate or exceed, any applicable Governmental
Requirement in any material respect, and no material litigation shall be pending
or threatened in writing, which does or, with

67

 

--------------------------------------------------------------------------------



respect to any such threatened litigation, seeks to, enjoin, prohibit or
restrain, the making or repayment of any Loan, the issuance, amendment, renewal,
extension or repayment of any Letter of Credit or any participations therein or
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

(d)The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit (or an amendment,
extension or renewal of a Letter of Credit) in accordance with Section 2.08(b),
as applicable.

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) through (c).

Article VII
Representations and Warranties

The Borrower represents and warrants to the Lenders that:

Section 7.01Organization; Powers

.  Each of the Borrower and the Restricted Subsidiaries is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority, and has all material
governmental licenses, authorizations, consents and approvals necessary, to own
its assets and to carry on its business as now conducted, and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to have such power, authority,
licenses, authorizations, consents, approvals and qualifications could not
reasonably be expected to have a Material Adverse Effect.

Section 7.02Authority; Enforceability

.  The Transactions are within the Borrower’s and each Guarantor’s corporate,
limited liability company, or partnership powers and have been duly authorized
by all necessary corporate, limited liability company, or partnership action
and, if required, action by any holders of its Equity Interests (including,
without limitation, any action required to be taken by any class of directors,
managers or supervisors of the Borrower or any other Person, whether interested
or disinterested, in order to ensure the due authorization of the
Transactions).  Each Loan Document to which the Borrower and each Guarantor is a
party has been duly executed and delivered by the Borrower and such Guarantor
and constitutes a legal, valid and binding obligation of the Borrower and such
Guarantor, as applicable, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 7.03Approvals; No Conflicts

.  The Transactions (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority or any other
third Person (including holders of its Equity Interests or any class of
directors, managers or supervisors, as applicable, whether interested or
disinterested, of the Borrower or any other Person), nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the Transactions,
except such as have been obtained or made and are in full force and effect other

68

 

--------------------------------------------------------------------------------



than (i) the recording and filing of the Security Instruments as required by
this Agreement and (ii) those third party approvals or consents which, if not
made or obtained, would not cause a Default hereunder, could not reasonably be
expected to have a Material Adverse Effect or do not have an adverse effect on
the enforceability of the Loan Documents, (b) will not violate any applicable
law or regulation in any material respect or the charter, bylaws or other
organizational documents of the Borrower or any Restricted Subsidiary in any
respect or any order of any Governmental Authority in any material respect,
(c) will not violate or result in a default under any indenture, agreement or
other instrument in respect of Material Debt binding upon the Borrower or any
Restricted Subsidiary or any of their Properties, or give rise to a right
thereunder to require any payment to be made by the Borrower or such Restricted
Subsidiary, (d) will not violate in any material respect or result in a default
under any indenture, agreement or other instrument (other than those in respect
of Material Debt) binding upon the Borrower or any Restricted Subsidiary or any
of their Properties, or give rise to a right thereunder to require any payment
to be made by the Borrower or such Restricted Subsidiary,  and (e) will not
result in the creation or imposition of any Lien on any Property of the Borrower
or any Restricted Subsidiary (other than the Liens created by the Loan
Documents).

Section 7.04Financial Condition; No Material Adverse Change

.

(a)The Borrower has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended December 31, 2016, reported on by Grant Thornton LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended September 30, 2017, certified by a
Financial Officer.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its Consolidated Restricted Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the unaudited quarterly financial
statements.

(b)Since December 31, 2016 (i) there has been no event, development or
circumstance (other than the pendency of the Bankruptcy Proceedings) that has
had or could reasonably be expected to have a Material Adverse Effect and
(ii) the business of the Borrower and its Restricted Subsidiaries has been
conducted only in the ordinary course consistent with past business practices.

(c)Neither the Borrower nor any Restricted Subsidiary has on the date hereof any
material Debt (including Disqualified Capital Stock) or any material off-balance
sheet liabilities or partnerships, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments, except for the Indebtedness or as referred to or reflected or
provided for in the Financial Statements or other written information provided
by the Borrower to the Administrative Agent and the Lenders prior to the date
hereof.

Section 7.05Litigation

.

(a)Except as set forth on Schedule 7.05, as of the Effective Date, there are no
material actions, suits, investigations or proceedings by or before any
arbitrator or Governmental

69

 

--------------------------------------------------------------------------------



Authority pending against the Borrower or any Restricted Subsidiary with respect
to which the Borrower or any Restricted Subsidiary has received service of
process or other written notice, or threatened in writing against or affecting
the Borrower or any Restricted Subsidiary. There are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against the Borrower or any Restricted Subsidiary with respect
to which the Borrower or any Restricted Subsidiary has received service of
process or other written notice, or threatened in writing against or affecting
the Borrower or any Restricted Subsidiary (i) not fully covered by insurance
(except for normal deductibles) as to which there is a reasonable probability of
an adverse determination that, if adversely determined, would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, or (ii) that challenge the validity or enforceability of any Loan
Document or the Transactions.

(b)Since the date of this Agreement, there has been no change in the status of
the matters disclosed in Schedule 7.05 that, individually or in the aggregate,
has resulted in, or could reasonably be expected to have, a Material Adverse
Effect.

Section 7.06Environmental Matters

.  Except for such matters as set forth on Schedule 7.06 or that, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect on the Borrower:

(a)the Borrower and its Subsidiaries and each of their respective Properties and
operations thereon are, and within all applicable statute of limitation periods
have been, in compliance with all applicable Environmental Laws.

(b)the Borrower and its Subsidiaries have obtained all Environmental Permits
required for their respective operations and each of their Properties, with all
such Environmental Permits being currently in full force and effect, and none of
Borrower or its Subsidiaries has received any written notice or otherwise has
knowledge that any such existing Environmental Permit will be revoked or that
any application for any new Environmental Permit or renewal of any existing
Environmental Permit will be protested or denied.

(c)there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or
threatened in writing against the Borrower or any Subsidiary or any of their
respective Properties or as a result of any operations at such Properties.

(d)to the Borrower’s knowledge, none of the Properties of the Borrower or any
Subsidiary contain or have contained any:  (i) underground storage tanks;
(ii) asbestos-containing materials; (iii) landfills or dumps; (iv) hazardous
waste management units as defined pursuant to RCRA or any comparable state law;
or (v) sites on or nominated for the National Priority List promulgated pursuant
to CERCLA or any state remedial priority list promulgated or published pursuant
to any comparable state law.

(e)there has been no Release or, to the Borrower’s knowledge, threatened
Release, of Hazardous Materials at, on, under or from the Borrower’s or any
Subsidiary’s Properties, there are no investigations, remediations, abatements,
removals, or monitorings of

70

 

--------------------------------------------------------------------------------



Hazardous Materials required under applicable Environmental Laws at such
Properties and, to the knowledge of the Borrower, none of such Properties are
adversely affected by any Release or threatened Release of a Hazardous Material
originating or emanating from any other real property.

(f)neither the Borrower nor any Subsidiary has received any written notice
asserting an alleged liability or obligation under any applicable Environmental
Laws with respect to the investigation, remediation, abatement, removal, or
monitoring of any Hazardous Materials at, under, or Released or threatened to be
Released from any real properties offsite of the Borrower’s or any Subsidiary’s
Properties and, to the Borrower’s knowledge, there are no conditions or
circumstances that could reasonably be expected to result in the receipt of such
written notice.

(g)there has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Borrower’s or its Subsidiaries’ Properties that could reasonably be
expected to form the basis for a claim for damages or compensation.

The Borrower and its Subsidiaries have made available to the Administrative
Agent complete and correct copies of all material written environmental site
assessment reports, investigations, studies, analyses, and correspondence on
environmental matters (including matters relating to any alleged non-compliance
with or liability under Environmental Laws) requested by the Administrative
Agent that are in any of the Borrower’s or the Subsidiaries’ possession or
control and relating to their respective Properties or operations thereon and
that are not otherwise subject to the attorney-client privilege, work product
doctrine, or any other confidentiality agreements.

Section 7.07Compliance with the Laws and Agreements; No Defaults

.

(a)Each of the Borrower and each Restricted Subsidiary is in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b)Neither the Borrower nor any Restricted Subsidiary is in default nor has any
event or circumstance occurred which, but for the expiration of any applicable
grace period or the giving of notice, or both, would constitute a default or
would require the Borrower or a Restricted Subsidiary to Redeem or make any
offer to Redeem under any indenture, note, credit agreement or instrument
pursuant to which any Material Debt is outstanding or by which the Borrower or
any Restricted Subsidiary or any of their Properties is bound.

(c)No Default has occurred and is continuing.

Section 7.08Investment Company Act

.  Neither the Borrower nor any Subsidiary is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended.

71

 

--------------------------------------------------------------------------------



Section 7.09Taxes

.  Each of the Borrower and its Subsidiaries has timely filed or caused to be
filed all material Tax returns and reports required to have been filed and has
paid or caused to be paid all material Taxes required to have been paid by it,
except Taxes that are being contested in good faith by appropriate proceedings
and for which the Borrower or such Subsidiary, as applicable, has set aside on
its books adequate reserves in accordance with GAAP.  The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of Taxes
and other governmental charges are, in the reasonable opinion of the Borrower,
adequate.  No Tax Lien has been filed and, to the knowledge of the Borrower, no
claim is being asserted with respect to any such Tax or other such governmental
charge.

Section 7.10ERISA

.  Except as would not reasonably be expected to result in liability to the
Borrower and its Subsidiaries in excess of the Threshold Amount:

(a)The Borrower and its Subsidiaries have complied in all material respects with
ERISA and, where applicable, the Code regarding each Plan.

(b)Each Pension Plan and Plan is, and has been, established and maintained in
substantial compliance with its terms, ERISA and, where applicable, the Code.

(c)No act, omission or transaction has occurred which could result in imposition
on the Borrower or any Subsidiary (whether directly or indirectly) of (i) either
a civil penalty assessed pursuant to subsections (c), (i), (l) or (m) of
section 502 of ERISA or a tax imposed pursuant to Chapter 43 of Subtitle D of
the Code or (ii) breach of fiduciary duty liability damages under section 409 of
ERISA.

(d)Full payment when due has been made of all amounts which the Borrower, its
Subsidiaries or the ERISA Affiliates are required under the terms of each
Pension Plan and Plan or applicable law to have paid as contributions to such
Pension Plan and Plan as of the date hereof.

(e)Neither the Borrower nor its Subsidiaries sponsors, maintains, or contributes
to an employee welfare benefit plan, as defined in section 3(1) of ERISA,
including, without limitation, any such plan maintained to provide benefits to
former employees of such entities, that may not be terminated by the Borrower or
any Subsidiary in its sole discretion at any time without any material
liability.

Section 7.11Disclosure; No Material Misstatements

.  The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Restricted Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  Taken as a whole, the reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower or any Restricted Subsidiary to the Administrative Agent or any Lender
or any of their Affiliates in connection with the negotiation of this Agreement
or any other Loan Document or delivered hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished) do not
contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading as of the

72

 

--------------------------------------------------------------------------------



date such information is dated or certified; provided that (a) with respect to
projected financial information, pro forma financial information, prospect
information, geological and geophysical data, Reserve Reports and engineering
projections, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being recognized by the Lenders, however, that projections as to future events
are not to be viewed as facts and that results during the period(s) covered by
such projections may differ from the projected results and that such differences
may be material and that the Borrower makes no representation that such
projections will be realized) and (b) as to statements, information and reports
supplied by third parties, the Borrower represents only that it is not aware of
any material misstatement or omission therein.  To the knowledge of the
Borrower, there is no fact peculiar to the Borrower or any Restricted Subsidiary
which could reasonably be expected to have a Material Adverse Effect or in the
future is reasonably likely to have a Material Adverse Effect and which has not
been set forth in this Agreement or the Loan Documents or the other documents,
certificates and statements furnished to the Administrative Agent or the Lenders
by or on behalf of the Borrower or any Restricted Subsidiary prior to, or on,
the date hereof in connection with the transactions contemplated hereby.  There
are no statements or conclusions in any Reserve Report which are based upon or
include materially misleading information or fail to take into account material
information known to the Borrower regarding the matters reported therein,
provided that (i) with respect to any Reserve Report prepared by one or more
Approved Petroleum Engineers, the Borrower represents only that it exercised due
care in furnishing information to such Approved Petroleum Engineers so that they
could prepare such Reserve Report, and that such information was not misleading
and did not fail to take into account material information known to the Borrower
regarding the matters reported therein, and (ii) it is understood that
projections concerning volumes attributable to the Oil and Gas Properties of the
Borrower and its Restricted Subsidiaries and production and cost estimates
contained in each Reserve Report are necessarily based upon professional
opinions, estimates and projections and that the Borrower and its Restricted
Subsidiaries do not warrant that such opinions, estimates and projections will
ultimately prove to have been accurate.

 

Section 7.12Insurance

.  The Borrower has, and has caused all of its Restricted Subsidiaries to have,
(a) all insurance policies sufficient for the compliance by each of them with
all material Governmental Requirements and all material agreements and
(b) insurance coverage in at least amounts and against such risk (including,
without limitation, public liability) that are usually insured against by
companies similarly situated and engaged in the same or a similar business for
the assets and operations of the Borrower and its Restricted Subsidiaries.  The
Administrative Agent and the Lenders have been named as additional insureds in
respect of such liability insurance policies and the Administrative Agent has
been named as lender loss payee with respect to Property loss insurance.  

Section 7.13Restriction on Liens

.  Neither the Borrower nor any of its Restricted Subsidiaries is a party to any
material agreement or arrangement (other than Capital Leases creating Liens
permitted by Section 9.03(d), but then only on the Property subject of such
Capital Lease, and agreements, documents, or instruments executed and delivered
in connection with Debt permitted by Section 9.02(h)), or subject to any order,
judgment, writ or decree, which either restricts or purports to restrict its
ability to grant Liens to the Administrative Agent for the

73

 

--------------------------------------------------------------------------------



benefit of the Secured Parties on or in respect of their Properties to secure
the Indebtedness and the Loan Documents.

Section 7.14Subsidiaries

.  Except as set forth on Schedule 7.14 or as disclosed in writing to the
Administrative Agent (which shall promptly furnish a copy to the Lenders), which
shall be a supplement to Schedule 7.14, the Borrower has no Subsidiaries and the
Borrower has no Foreign Subsidiaries.  Each Subsidiary listed in Schedule 7.14
is a Material Subsidiary unless specifically designated as an Immaterial
Subsidiary.  Each Subsidiary listed in Schedule 7.14 is a Restricted Subsidiary
unless specifically designated as an Unrestricted Subsidiary on the date hereof
or in accordance with Section 9.23(b).

Section 7.15Location of Business and Offices

.  The Borrower’s jurisdiction of organization is Delaware; the name of the
Borrower as listed in the public records of its jurisdiction of organization is
Chaparral Energy, Inc.; and the organizational identification number of the
Borrower in its jurisdiction of organization is 4030106 (or, in each case, as
set forth in a notice delivered to the Administrative Agent pursuant to
Section 8.01(n) in accordance with Section 12.01).  The Borrower’s principal
place of business and chief executive offices are located at the address
specified in Section 12.01 (or as set forth in a notice delivered pursuant to
Section 8.01(n)) and Section 12.01(c)).  Each Subsidiary’s jurisdiction of
organization, name as listed in the public records of its jurisdiction of
organization, organizational identification number in its jurisdiction of
organization, and the location of its principal place of business and chief
executive office is stated on Schedule 7.14 (or as set forth in a notice
delivered pursuant to Section 8.01(n)).

Section 7.16Properties; Titles, Etc.

(a)Each of the Borrower and the Restricted Subsidiaries has good and defensible
title (subject to Immaterial Title Deficiencies) to the Proved Oil and Gas
Properties evaluated in the most recently delivered Reserve Report and good
title in all material respects to all its personal Properties, in each case,
free and clear of all Liens except Liens permitted by Section 9.03.  After
giving full effect to the Excepted Liens, the Borrower or the Restricted
Subsidiary specified as the owner owns the net interests in production
attributable to the Hydrocarbon Interests as reflected in the most recently
delivered Reserve Report, and the ownership of such Properties shall not in any
material respect obligate the Borrower or such Restricted Subsidiary to bear the
costs and expenses relating to the maintenance, development and operations of
each such Property in an amount in excess of the working interest of each
Property set forth in the most recently delivered Reserve Report that is not
offset by a corresponding proportionate increase in the Borrower’s or such
Restricted Subsidiary’s net revenue interest in such Property.

(b)All material leases and agreements necessary for the conduct of the business
of the Borrower and its Restricted Subsidiaries are valid and subsisting, in
full force and effect, and there exists no default or event or circumstance
which with the giving of notice or the passage of time or both would give rise
to a default under any such lease or leases, which could reasonably be expected
to have a Material Adverse Effect.

74

 

--------------------------------------------------------------------------------



(c)The rights and Properties presently owned, leased or licensed by the Borrower
and its Restricted Subsidiaries including, without limitation, all easements and
rights of way, include all rights and Properties necessary to permit the
Borrower and its Restricted Subsidiaries to conduct their business in all
material respects in the same manner as its business has been conducted prior to
the date hereof.

(d)All of the material Properties of the Borrower and its Restricted
Subsidiaries which are reasonably necessary for the operation of their
businesses are in good working condition and are maintained in accordance with
prudent business standards.

(e)The Borrower and each Restricted Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Restricted Subsidiary does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.  The Borrower
and its Restricted Subsidiaries either own or have valid licenses or other
rights to use all databases, geological data, geophysical data, engineering
data, seismic data, maps, interpretations and other technical information used
in their businesses as presently conducted, subject to the limitations contained
in the agreements governing the use of the same, which limitations are customary
for companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

Section 7.17Maintenance of Properties

.  Except for such acts or failures to act as could not be reasonably expected
to have a Material Adverse Effect, the Proved Oil and Gas Properties (and
Properties unitized therewith) of the Borrower and its Restricted Subsidiaries
have been maintained, operated and developed in a good and workmanlike manner
and in conformity with all Governmental Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of such
Oil and Gas Properties of the Borrower and its Restricted
Subsidiaries.  Specifically in connection with the foregoing, except for those
as could not be reasonably expected to have a Material Adverse Effect, (a) no
Proved Oil and Gas Property of the Borrower or any Restricted Subsidiary is
subject to having allowable production reduced below the full and regular
allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and (b)
none of the wells comprising a part of the Proved Oil and Gas Properties (or
Properties unitized therewith) of the Borrower or any Restricted Subsidiary is
deviated from the vertical more than the maximum permitted by Governmental
Requirements, and such wells are, in fact, bottomed under and are producing
from, and the well bores are wholly within, such Oil and Gas Properties (or in
the case of wells located on Properties unitized therewith, such unitized
Properties) in which the Borrower or such Restricted Subsidiary owns an
interest.  All pipelines, wells, gas processing plants, platforms and other
material improvements, fixtures and equipment owned in whole or in part by the
Borrower or any of its Restricted Subsidiaries that are necessary to conduct
normal operations are being maintained in a state adequate to conduct normal
operations, and with respect to such of the foregoing which are operated by the
Borrower or any of its Restricted Subsidiaries, in a manner consistent with the
Borrower’s or its Restricted Subsidiaries’ past

75

 

--------------------------------------------------------------------------------



practices (other than those the failure of which to maintain in accordance with
this Section 7.17 could not reasonably be expected to have a Material Adverse
Effect).

Section 7.18Gas Imbalances, Prepayments

.  Except as set forth on Schedule 7.18 or on the most recent certificate
delivered pursuant to Section 8.12(c), on a net basis there are no gas
imbalances, take or pay or other prepayments which would require the Borrower or
any of its Restricted Subsidiaries to deliver Hydrocarbons produced from their
Proved Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor exceeding one bcf of gas (on an mcf equivalent
basis) in the aggregate.

Section 7.19Marketing of Production

.  Except for contracts listed and in effect on the date hereof on
Schedule 7.19, and thereafter either disclosed in writing to the Administrative
Agent or included in the most recently delivered Reserve Report (with respect to
all of which contracts the Borrower represents that it or its Restricted
Subsidiaries are receiving a price for all production sold thereunder which is
computed substantially in accordance with the terms of the relevant contract and
are not having deliveries curtailed substantially below the subject Property’s
delivery capacity), no material agreements exist which are not cancelable on 60
days’ notice or less without penalty or detriment for the sale of production
from the Borrower’s or its Restricted Subsidiaries’ Hydrocarbons (including,
without limitation, calls on or other rights to purchase, production, whether or
not the same are currently being exercised) that (a) pertain to the sale of
production at a fixed price and (b) have a maturity or expiry date of longer
than six (6) months from the date hereof.

Section 7.20Swap Agreements and Qualified ECP Guarantor

.  Schedule 7.20, as of the date hereof, and after the date hereof, each report
required to be delivered by the Borrower pursuant to Section 8.01(f), as of the
date of (or as of the date(s) otherwise set forth in) such report, sets forth, a
true and complete list of all Swap Agreements of the Borrower and each
Restricted Subsidiary, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the estimated
net mark to market value thereof, all credit support agreements relating thereto
other than Loan Documents (including any margin required or supplied) and the
counterparty to each such agreement.  The Borrower is a Qualified ECP Guarantor.

Section 7.21Use of Loans and Letters of Credit

.  The proceeds of the Loans and the Letters of Credit shall be used to provide
working capital for exploration and production operations, for acquisitions of
Oil and Gas Properties permitted hereunder and for general corporate
purposes.  The Borrower and its Restricted Subsidiaries are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board).  No part of the proceeds of any Loan or Letter of Credit will be
used by the Borrower or any Restricted Subsidiary for any purpose which violates
the provisions of Regulations T, U or X of the Board.

Section 7.22Solvency

.  After giving effect to the transactions contemplated hereby (including each
Borrowing hereunder and each issuance or extension of any Letter of Credit),
(a) the aggregate assets (after giving effect to amounts that could reasonably
be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the

76

 

--------------------------------------------------------------------------------



Borrower and the Guarantors, taken as a whole, will exceed the aggregate Debt of
the Borrower and the Guarantors on a consolidated basis, as the Debt becomes
absolute and matures, (b) the Borrower and the Guarantors, on a consolidated
basis, will not have incurred or intended to incur, and will not believe that
they will incur, Debt beyond their ability to pay such Debt (after taking into
account the timing and amounts of cash to be received by the Borrower and the
Guarantors and the amounts to be payable on or in respect of its liabilities,
and giving effect to amounts that could reasonably be received by reason of
indemnity, offset, insurance or any similar arrangement) as such Debt becomes
absolute and matures, and (c)  the Borrower and the Guarantors, on a
consolidated basis, will not have (and will have no reason to believe that they
will have thereafter) unreasonably small capital for the conduct of their
businesses.

Section 7.23Anti-Corruption Laws; Sanctions

.  

(a)The Borrower has implemented and maintains in effect such policies and
procedures, if any, as it reasonably deems appropriate, in light of its business
and international activities (if any), to achieve compliance in all material
respects by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with applicable Anti-Corruption Laws and
applicable Sanctions.

(b)The Borrower, its Subsidiaries, and, to the knowledge of the Borrower, their
respective officers, employees, directors and agents are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.

(c)The Borrower, its Subsidiaries, their respective officers and employees, and,
to the knowledge of the Borrower, its directors and agents are not engaged in
any activity that would reasonably be expected to result in any Credit Party
being designated as a Sanctioned Person.

(d)None of (x) the Borrower, any Subsidiary or any of their respective
directors, officers or employees, or (y) to the knowledge of the Borrower, any
agent of the Borrower that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.  
The Borrower will not directly or indirectly use the proceeds from the Loans or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, for the purpose of financing the
activities of any Person subject to any applicable Sanctions.

Section 7.24EEA Financial Institutions

.  No Credit Party is an EEA Financial Institution.

Section 7.25Security Instruments

.  The Security Instruments are effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Mortgaged Properties and proceeds thereof,
subject, in the case of enforceability, to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and to general principles of
equity and principles of good faith and fair dealing.    

77

 

--------------------------------------------------------------------------------



Article VIII
Affirmative Covenants

Until the Revolving Credit Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder and all
other amounts (other than contingent indemnity obligations for which no claim
has been made) payable under the Loan Documents shall have been paid in full and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

Section 8.01Financial Statements; Other Information

.  The Borrower will furnish to the Administrative Agent for delivery to each
Lender:

(a)Annual Financial Statements.  As soon as available, but in any event in
accordance with then applicable law and not later than ninety (90) days after
the end of each fiscal year of the Borrower, its audited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case (other than after
the implementation of fresh start accounting) in comparative form the figures
for the previous fiscal year, all reported on by Grant Thornton LLP or other
independent public accountants of recognized national standing or otherwise
reasonably approved by the Administrative Agent (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its Consolidated Restricted
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

(b)Quarterly Financial Statements.  As soon as available, but in any event in
accordance with then applicable law and not later than forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
the Borrower, its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case (other than after the implementation of fresh start accounting) in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its Consolidated Restricted Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes.

(c)Certificate of Financial Officer — Compliance.  Not later than forty-five
(45) days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower and not later than ninety (90) days after the end of
each fiscal year of the Borrower, a certificate of a Financial Officer in
substantially the form of Exhibit D hereto (i) certifying as to whether a
Default has occurred and, if a Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance (or non-compliance) with Section 9.01 and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the most recent audited financial statements delivered hereunder that
effects the financial

78

 

--------------------------------------------------------------------------------



statements accompanying such certificate and specifying the affects thereof on
such financial statements.

(d)Cash Flow and Capital Expenditure Forecast.  As soon as available, but in any
event not later than April 1st and October 1st of each fiscal year of the
Borrower, a cash flow and capital expenditure forecast for the Borrower and its
Consolidated Restricted Subsidiaries for the following twelve-month period,
prepared on a quarterly basis.

(e)Certificate of Financial Officer – Consolidating Information.  If, at any
time, all of the Consolidated Subsidiaries of the Borrower are not Consolidated
Restricted Subsidiaries, then concurrently with any delivery of financial
statements under Section 8.01(a) or Section 8.01(b), a certificate of a
Financial Officer setting forth consolidating spreadsheets that show all of the
Consolidated Unrestricted Subsidiaries and the eliminating entries, in such form
as would be presentable to the auditors of the Borrower.

(f)Certificate of Financial Officer — Swap Agreements.  Concurrently with the
delivery of each Reserve Report hereunder, a certificate of a Financial Officer,
in form and substance reasonably satisfactory to the Administrative Agent,
setting forth as of the last Business Day of such fiscal quarter or such fiscal
year, as applicable, a true and complete list of all Swap Agreements of the
Borrower and each Restricted Subsidiary, the material economic terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark-to-market value therefor, any new credit support
agreements relating thereto not listed on Schedule 7.20, any margin required or
supplied under any credit support document, and the counterparty to each such
agreement.

(g)Certificate of Insurer — Insurance Coverage.  Concurrently with any delivery
of financial statements under Section 8.01(a), a certificate of insurance
coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance reasonably satisfactory to the
Administrative Agent, and, if requested by the Administrative Agent, all copies
of the applicable policies.

(h)Other Accounting Reports.  Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Borrower or any of its Consolidated
Restricted Subsidiaries by independent accountants in connection with any
annual, interim or special audit made by them of the books of the Borrower or
any such Consolidated Restricted Subsidiary, and a copy of any delivered written
response by the Borrower or any such Consolidated Restricted Subsidiary, or the
board of directors (or comparable governing body) of the Borrower or any such
Consolidated Restricted Subsidiary, to such letter or report.

(i)SEC and Other Filings; Reports to Shareholders.  Promptly after the same
become publicly available, (i) copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Restricted
Subsidiary with the SEC, or with any national securities exchange, other than
Forms 10-Q and 10-K, or (ii) copies of materials distributed by the Borrower to
its equityholders generally.

(j)Notices Under Material Instruments.  Promptly after the furnishing thereof,
copies of any financial statement, report or written notice furnished to or by
any Person

79

 

--------------------------------------------------------------------------------



pursuant to the terms of any preferred stock designation, indenture, loan or
credit or other similar agreement with respect to Material Debt, other than this
Agreement and not otherwise required to be furnished to the Lenders pursuant to
any other provision of this Section 8.01.

(k)Lists of Purchasers.  Promptly following the written request of the
Administrative Agent, a list of all Persons currently purchasing Hydrocarbons
from the Borrower or any Restricted Subsidiary.

(l)Notice of Sales of Oil and Gas Properties.  In the event the Borrower or any
Restricted Subsidiary intends to sell, transfer, assign or otherwise dispose of
any Oil and Gas Properties or any Equity Interests in any Subsidiary or to
terminate or otherwise monetize any Swap Agreement in respect of commodities, in
each case that could reasonably be expected to be a Triggering Disposition,
prior written notice thereof in accordance with
Section 9.12(f)(iv)(A)(f)(iv)(A).

(m)Notice of Casualty Events.  Prompt written notice, and in any event within
three Business Days, of the occurrence of any Casualty Event involving Property
with a fair market value in excess of the Threshold Amount or the commencement
of any action or proceeding that could reasonably be expected to result in a
Casualty Event involving Property with a fair market value in excess of the
Threshold Amount.

(n)Information Regarding Borrower and Guarantors.  Prompt written notice (and in
any event within ten (10) Business Days prior thereto (or such lesser amount of
prior notice as may be reasonably acceptable to the Administrative Agent)) of
any change (i) in the Borrower or any Guarantor’s legal name, (ii) in the
location of the Borrower or any Guarantor’s chief executive office or principal
place of business, (iii) in the Borrower or any Guarantor’s identity or
corporate structure or in the jurisdiction in which such Person is incorporated
or formed, (iv) in the Borrower or any Guarantor’s organizational identification
number in such jurisdiction of organization, and (v) in the Borrower or any
Guarantor’s federal taxpayer identification number.

(o)Production Report and Lease Operating Statements.  Concurrently with the
delivery of each Reserve Report hereunder, a report setting forth, for each
calendar month during the prior twelve (12) month period, the volume of
production and sales attributable to production (and the prices at which such
sales were made and the revenues derived from such sales) for each such calendar
month from the Proved Oil and Gas Properties, and setting forth the related ad
valorem, severance and production taxes and lease operating expenses
attributable thereto and incurred for each such calendar month.

(p)Incurrence of Permitted Senior Additional Debt.  In the event the Borrower
intends to incur any Permitted Senior Additional Debt, prior written notice of
the intended incurrence of such Permitted Senior Additional Debt, the
anticipated amount thereof, and the anticipated date of closing and promptly
when available will furnish a copy of the preliminary offering memorandum (if
any) and the final offering memorandum (if any).

(q)Deposit Accounts, Commodities Accounts and Securities Accounts.  Not less
than ten (10) Business Days’ prior written notice (or such shorter period of
time as may be

80

 

--------------------------------------------------------------------------------



reasonably acceptable to the Administrative Agent) of the opening of any new
Deposit Account, Commodities Account or Securities Account (other than Excluded
Accounts).

(r)Notices of Certain Changes.  Promptly, but in any event within five (5)
Business Days after the execution thereof, copies of any amendment, modification
or supplement to the certificate or articles of incorporation, bylaws,
certificate or articles of organization, regulations, any preferred stock
designation or any other organic document of the Borrower or any Subsidiary if
such amendment, modification or supplement is material to the Lenders or impacts
any provision of the Loan Documents.

(s)Other Requested Information.  Promptly following any written request
therefor, such other information regarding the operations, business affairs and
financial condition of the Borrower or any Restricted Subsidiary (including,
without limitation, any Plan, any Pension Plan and any reports or other
information required to be filed with respect thereto under the Code or under
ERISA), or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent may reasonably request.

Documents required to be delivered pursuant to Section 8.01(a), (b) or (i) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (a) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s public website or (b) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower, as applicable, shall deliver
paper copies of such documents to the Administrative Agent or any Lender upon
its written request to the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender.  The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Section 8.02Notices of Material Events

.  The Borrower will furnish to the Administrative Agent prompt (and in any
event within three Business Days) written notice of the following:

(a)the occurrence of any Default;

(b)the filing or commencement of, or the threat in writing of, any action, suit,
proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Affiliate
thereof not previously disclosed in writing to the Lenders or any material
adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Lenders) that, in either
case, if adversely determined, could reasonably be expected to result in
liability in excess of $5,000,000, not fully covered by insurance, subject to
normal deductibles (and excluding any actions, suits,

81

 

--------------------------------------------------------------------------------



proceedings, investigations or arbitrations arising under or otherwise related
to Environmental Laws, which are subject to the terms of Section 8.10(b)); and

(c)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03Existence; Conduct of Business

.  The Borrower will, and will cause each Restricted Subsidiary to, do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business and maintain, if necessary,
its qualification to do business in each other jurisdiction in which its Oil and
Gas Properties are located or the ownership of its Properties requires such
qualification, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 9.11.

Section 8.04Payment of Obligations

.  The Borrower will, and will cause each Restricted Subsidiary to, pay its
obligations, including Tax liabilities of the Borrower and all of its
Subsidiaries before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Restricted Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP, and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect or result in the
seizure or levy of any Proved Oil and Gas Property or other material Property of
the Borrower or any Restricted Subsidiary.

Section 8.05Performance of Obligations under Loan Documents

.  The Borrower will pay the Notes according to the reading, tenor and effect
thereof, and the Borrower will, and will cause each Restricted Subsidiary to, do
and perform every act and discharge all of the obligations to be performed and
discharged by them under the Loan Documents, including, without limitation, this
Agreement, at the time or times and in the manner specified.

Section 8.06Operation and Maintenance of Properties

.  The Borrower, at its own expense, will, and will cause each Restricted
Subsidiary to:

(a)operate its Proved Oil and Gas Properties and other material Properties or
cause such Proved Oil and Gas Properties and other material Properties to be
operated in a careful and efficient manner in accordance with the practices of
the industry and in compliance with all applicable contracts and agreements and
in compliance with all Governmental Requirements, including, without limitation,
applicable proration requirements and Environmental Laws, and all applicable
laws, rules and regulations of every other Governmental Authority from time to
time constituted to regulate the development and operation of its Proved Oil and
Gas Properties and the

82

 

--------------------------------------------------------------------------------



production and sale of Hydrocarbons and other minerals therefrom, except, in
each case, where the failure to comply could not reasonably be expected to have
a Material Adverse Effect;

(b)maintain and keep in good repair, working order and efficiency (ordinary wear
and tear and depletion excepted) all of its producing Oil and Gas Properties and
other Properties material to the conduct of its business, including, without
limitation, all equipment, machinery and facilities, unless the Borrower
determines in good faith that the continued maintenance of such Oil and Gas
Properties and other Properties is no longer economically desirable, necessary
or useful to the business of the Credit Parties or such Oil and Gas Properties
or other Properties are sold, assigned or transferred in a disposition permitted
by Section 9.12, except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect;

(c)promptly pay and discharge, or make reasonable and customary efforts to cause
to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Proved Oil and Gas Properties and will do all other things
necessary to keep unimpaired their rights with respect thereto and prevent any
forfeiture thereof or default thereunder, except, in each case, where the
failure to do so could not reasonably be expected to (i) have a Material Adverse
Effect or (ii) result in a forfeiture or default with respect to any material
Hydrocarbon Interests included in the Borrowing Base;

(d)promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Proved Oil and Gas Properties and
other Properties, except, in each case, where the failure to do so could not
reasonably be expected to (i) have a Material Adverse Effect or (ii) result in a
forfeiture or default with respect to any material Hydrocarbon Interests
included in the Borrowing Base;

(e)operate its Proved Oil and Gas Properties and other Properties or cause or
make reasonable and customary efforts to cause such Oil and Gas Properties and
other Properties to be operated in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, except, in each case, where the failure to
do so could not reasonably be expected to have a Material Adverse Effect; and

(f)to the extent the Borrower is not the operator of any Property, the Borrower
shall use commercially reasonable efforts to cause the operator to comply with
this Section 8.06, but any failure of the operator so to comply will not
constitute a Default or Event of Default.

Section 8.07Insurance

.  The Borrower will, and will cause each Restricted Subsidiary to, maintain,
with financially sound and reputable insurance companies, insurance (a) in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations and (b) in accordance in all material respects with all Governmental
Requirements.  The loss payable clauses or provisions in

83

 

--------------------------------------------------------------------------------



said insurance policy or policies insuring any of the collateral for the Loans
shall be endorsed in favor of and made payable to the Administrative Agent as
its interests may appear and such policies shall name the Administrative Agent
and the Lenders as “additional insureds” and/or “lender loss payees” as
applicable and provide that the insurer will endeavor to give at least thirty
(30) days prior notice of any cancellation to the Administrative Agent.

Section 8.08Books and Records; Inspection Rights

.  The Borrower will, and will cause each Restricted Subsidiary to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities in
accordance with GAAP.  The Borrower will, and will cause each Restricted
Subsidiary to, permit any representatives designated by the Administrative Agent
(which may include any Lender designated by the Administrative Agent), upon
reasonable prior notice, to visit and inspect its Properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times during normal business hours and as often as reasonably
requested; provided that, unless an Event of Default or Borrowing Base
Deficiency has occurred and is continuing, the Borrower shall bear the cost of
only one such inspection per year by the Administrative Agent.

Section 8.09Compliance with Laws

.  The Borrower will, and will cause each Restricted Subsidiary to, comply with
all laws, rules, regulations and orders of any Governmental Authority applicable
to it or its Property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Borrower will maintain in effect and enforce such policies and
procedures, if any, as it reasonably deems appropriate, in light of its
businesses and international activities (if any), to achieve compliance in all
material respects by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with applicable Anti-Corruption Laws
and applicable Sanctions.

Section 8.10Environmental Matters

.

(a)The Borrower shall at its sole expense:  (i) comply, and shall cause its
Properties and operations and each Subsidiary and each Subsidiary’s Properties
and operations to comply, with all applicable Environmental Laws, the breach of
which could be reasonably expected to have a Material Adverse Effect; (ii) not
Release or threaten to Release, and shall cause each Subsidiary not to Release
or threaten to Release, any Hazardous Material on, under, about or from any of
the Borrower’s or its Subsidiaries’ Properties or any other property offsite the
Property to the extent caused by the Borrower’s or any of its Subsidiaries’
operations except in compliance with applicable Environmental Laws, the Release
or threatened Release of which could reasonably be expected to have a Material
Adverse Effect; (iii) timely obtain or file, and shall cause each Subsidiary to
timely obtain or file, all Environmental Permits, if any, required under
applicable Environmental Laws to be obtained or filed in connection with the
operation or use of the Borrower’s or its Subsidiaries’ Properties, which
failure to obtain or file could reasonably be expected to have a Material
Adverse Effect; (iv) promptly commence and diligently prosecute to completion,
and shall cause each Subsidiary to promptly commence and diligently prosecute to
completion, any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
or reasonably necessary under

84

 

--------------------------------------------------------------------------------



applicable Environmental Laws because of or in connection with the actual or
suspected past, present or future Release or threatened Release of any Hazardous
Material on, under, about or from any of the Borrower’s or its Subsidiaries’
Properties, which failure to commence and diligently prosecute to completion
could reasonably be expected to have a Material Adverse Effect; (v) conduct, and
cause its Subsidiaries to conduct, their respective operations and businesses in
a manner that will not expose any Property or Person to Hazardous Materials that
could reasonably be expected to form the basis for a claim for damages or
compensation that could reasonably be expected to cause a Material Adverse
Effect; and (vi) establish and implement, and shall cause each Subsidiary to
establish and implement, such procedures as may be necessary to continuously
determine and assure that the Borrower’s and its Subsidiaries’ obligations under
this Section 8.10(a) are timely and fully satisfied, which failure to establish
and implement could reasonably be expected to have a Material Adverse Effect.

(b)The Borrower will promptly, but in no event later than five Business Days
after the Borrower obtains knowledge thereof, notify the Administrative Agent in
writing of any action, investigation or inquiry threatened in writing by any
Governmental Authority or any demand or lawsuit threatened in writing by any
Person against the Borrower or its Subsidiaries or their Properties of which the
Borrower has knowledge in connection with any Environmental Laws if the Borrower
could reasonably anticipate that such action will result in liability (whether
individually or in the aggregate) in excess of the Threshold Amount, not fully
covered by insurance, subject to normal deductibles (such notice does not have
to be provided until such time that Borrower reasonably determines that such
matter could reasonably be expected to result in liability in excess of the
Threshold Amount).

(c)The Borrower will, and will cause each Subsidiary to, provide environmental
assessments, audits and tests in accordance with the most current version of the
American Society of Testing Materials standards where applicable upon reasonable
request by the Administrative Agent and the Lenders and no more than once per
year in the absence of any Event of Default (or as otherwise required to be
obtained by the Administrative Agent or the Lenders by any Governmental
Authority), in connection with any future acquisitions of Oil and Gas Properties
or other Properties.

Section 8.11Further Assurances

.

(a)The Borrower at its sole expense will, and will cause each Restricted
Subsidiary to, promptly execute and deliver to the Administrative Agent all such
other documents, agreements and instruments reasonably requested by the
Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Borrower or any Restricted
Subsidiary, as the case may be, in the Loan Documents, including the Notes, or
to further evidence and more fully describe the collateral intended as security
for the Indebtedness, or to correct any omissions in this Agreement or the
Security Instruments, or to state more fully the obligations secured therein, or
to perfect, protect or preserve any Liens created pursuant to this Agreement or
any of the Security Instruments or the priority thereof, or to make any
recordings, file any notices or obtain any consents, all as may be reasonably
necessary or appropriate, in the sole discretion of the Administrative Agent, in
connection therewith.

85

 

--------------------------------------------------------------------------------



(b)The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Mortgaged Property without the signature of the Borrower or any
other Guarantor where permitted by law.  A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering the
Mortgaged Property or any part thereof shall be sufficient as a financing
statement where permitted by law.  The Borrower acknowledges and agrees that any
such financing statement may describe the collateral as “all assets” of the
applicable Credit Party or words of similar effect as may be required by the
Administrative Agent.

Section 8.12Reserve Reports

.

(a)On or before April 1st and October 1st of each year, commencing April 1st,
2018, the Borrower shall furnish to the Administrative Agent and the Lenders a
Reserve Report evaluating the Proved Oil and Gas Properties of the Credit
Parties as of the immediately preceding January 1st and July 1st.  The Reserve
Report as of January 1 of each year shall be prepared by one or more Approved
Petroleum Engineers.  The July 1 Reserve Report of each year shall be prepared
by or under the supervision of the chief engineer of the Borrower who shall
certify that (x) such Reserve Report is based on information that was prepared
in good faith based upon assumptions believed to be reasonable at the time, (y)
there are no statements or conclusions in such Reserve Report which are based
upon or include materially misleading information or fail to take into account
material information known to the Borrower regarding the matters reported
therein (it being understood that projections concerning volumes attributable to
the Oil and Gas Properties of the Borrower and its Restricted Subsidiaries and
production and cost estimates contained in each Reserve Report are necessarily
based upon professional opinions, estimates and projections and that the
Borrower and its Restricted Subsidiaries do not warrant that such opinions,
estimates and projections will ultimately prove to have been accurate) and (z)
such Reserve Report has been prepared in accordance with the procedures used in
the immediately preceding January 1 Reserve Report.

(b)In the event of an Interim Redetermination, the Borrower shall furnish to the
Administrative Agent and the Lenders a Reserve Report prepared by or under the
supervision of the chief engineer of the Borrower who shall certify on behalf of
the Borrower that (x) such Reserve Report is based on information that was
prepared in good faith based upon assumptions believed to be reasonable at the
time, (y) there are no statements or conclusions in such Reserve Report which
are based upon or include materially misleading information or fail to take into
account material information known to the Borrower regarding the matters
reported therein (it being understood that projections concerning volumes
attributable to the Oil and Gas Properties of the Borrower and its Restricted
Subsidiaries and production and cost estimates contained in each Reserve Report
are necessarily based upon professional opinions, estimates and projections and
that the Borrower and its Restricted Subsidiaries do not warrant that such
opinions, estimates and projections will ultimately prove to have been accurate)
and (z) such Reserve Report has been prepared in accordance with the procedures
used in the immediately preceding January 1 Reserve Report.  For any Interim
Redetermination requested by the Administrative Agent or the Borrower pursuant
to Section 2.07(b), the Borrower shall provide such Reserve Report with an “as
of” date as required by the Administrative Agent as soon as possible, but in any
event no later than thirty (30) days (or, solely in the case of Interim
Redeterminations requested by the Borrower, such

86

 

--------------------------------------------------------------------------------



longer period of time as may be reasonably acceptable to the Administrative
Agent) following the receipt of such request.

(c)With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate from a Responsible Officer
certifying that, in all material respects: (i) the information contained in the
Reserve Report and any other information delivered in connection therewith is
based on information that was prepared in good faith based upon assumptions
believed to be reasonable at the time and there are no statements or conclusions
in the Reserve Report which are based upon or include materially misleading
information or fail to take into account material information known to it
regarding the matters reported therein (it being understood that projections
concerning volumes attributable to the Oil and Gas Properties of the Borrower
and its Restricted Subsidiaries and production and cost estimates contained in
each Reserve Report are necessarily based upon professional opinions, estimates
and projections and that the Borrower and its Restricted Subsidiaries do not
warrant that such opinions, estimates and projections will ultimately prove to
have been accurate), (ii) the Borrower or its Restricted Subsidiaries owns good
and defensible title to the Proved Oil and Gas Properties evaluated in such
Reserve Report and such Properties are free of all Liens except for Excepted
Liens and Liens securing the Indebtedness, (iii) except as set forth on an
exhibit to the certificate, on a net basis there are no gas imbalances, take or
pay or other prepayments in excess of the volume specified in Section 7.18 with
respect to its Proved Oil and Gas Properties evaluated in such Reserve Report
which would require the Borrower or any Restricted Subsidiary to deliver
Hydrocarbons either generally or produced from such Proved Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor, (iv) none of their Proved Oil and Gas Properties have been sold since
the date of the last Borrowing Base determination except as set forth on an
exhibit to the certificate, which certificate shall list all of its Proved Oil
and Gas Properties sold and in such detail as reasonably required by the
Administrative Agent, (v) attached to the certificate is a list of all marketing
agreements entered into subsequent to the later of the date hereof or the most
recently delivered Reserve Report which the Borrower could reasonably be
expected to have been obligated to list on Schedule 7.19 had such agreement been
in effect on the date hereof and (vi) attached thereto is a schedule of the
Proved Oil and Gas Properties evaluated by such Reserve Report that are
Mortgaged Properties and demonstrating the percentage of the total value of such
Proved Oil and Gas Properties evaluated in such Reserve Report that the value of
such Mortgaged Properties represent in compliance with Section 8.14(a).

Section 8.13Title Information

.

(a)On or before the delivery to the Administrative Agent and the Lenders of each
Reserve Report required by Section 8.12(a), the Borrower will deliver title
information that is reasonably required by the Administrative Agent, in form and
substance acceptable to the Administrative Agent, covering enough of the Proved
Oil and Gas Properties evaluated by such Reserve Report that were not included
in the immediately preceding Reserve Report, so that the Administrative Agent
shall have received together with title information previously delivered to the
Administrative Agent, satisfactory title information on at least 85% of the PV-9
of the Proved Oil and Gas Properties evaluated by such Reserve Report.

87

 

--------------------------------------------------------------------------------



(b)If the Borrower has provided title information for additional Proved Oil and
Gas Properties under Section 8.13(a), the Borrower shall, within 60 days after
notice from the Administrative Agent (or such longer period of time as may be
reasonably acceptable to the Administrative Agent) that title defects or
exceptions exist (excluding Liens permitted by Section 9.03) with respect to
such additional Proved Oil and Gas Properties, either (i) cure any such title
defects or exceptions (including defects or exceptions as to priority) which are
not permitted by Section 9.03 raised by such information, (ii) substitute
acceptable Mortgaged Properties with no title defects or exceptions except for
Excepted Liens (other than Excepted Liens described in clauses (e), (g) and (h)
of such definition) having an equivalent value, or (iii) deliver title
information in form and substance reasonably acceptable to the Administrative
Agent so that the Administrative Agent shall have received, together with title
information previously delivered to the Administrative Agent, satisfactory title
information on at least 85% of the PV-9 of the Proved Oil and Gas Properties
evaluated by such Reserve Report.

(c)If the Borrower is unable to cure any title defect (excluding Liens permitted
by Section 9.03) requested by the Administrative Agent or the Lenders to be
cured within the 60-day period (or such longer period of time as may be
reasonably acceptable to the Administrative Agent) or the Borrower does not
comply with the requirements to provide acceptable title information covering
85% of the value of the Proved Oil and Gas Properties evaluated in the most
recent Reserve Report, such default shall not be a Default, but instead the
Administrative Agent and/or the Required Lenders shall have the right to
exercise the following remedy in their sole discretion from time to time, and
any failure to so exercise this remedy at any time shall not be a waiver as to
future exercise of the remedy by the Administrative Agent or the Lenders.  To
the extent that the Administrative Agent or the Required Lenders are not
satisfied with title to any Mortgaged Property after the 60-day period has
elapsed, such unacceptable Mortgaged Property shall not count towards the 85%
requirement, and the Administrative Agent may send a notice to the Borrower and
the Lenders that the then outstanding Borrowing Base shall be reduced to reflect
the exclusion of such unacceptable Mortgaged Properties by an amount as
determined by the Required Lenders to cause the Borrower to be in compliance
with the requirement to provide acceptable title information on 85% of the value
of the Proved Oil and Gas Properties remaining in the Borrowing Base.  This new
Borrowing Base shall become effective immediately after the Borrower’s receipt
of such notice.

Section 8.14Additional Collateral and Additional Guarantors

.

(a)In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report and the list of current Mortgaged Properties (as
described in Section 8.12(c)(vi)) to ascertain whether the Mortgaged Properties
represent at least 85% of the PV-9 of the Proved Oil and Gas Properties
evaluated in the most recently completed Reserve Report after giving effect to
exploration and production activities, acquisitions, dispositions and
production.  In the event that the Mortgaged Properties do not represent at
least 85% of such PV-9, then the Borrower shall, and shall cause its Restricted
Subsidiaries to, grant, within thirty (30) days (or such longer period of time
as may be reasonably acceptable to the Administrative Agent) of delivery of the
certificate required under Section 8.12(c), to the Administrative Agent as
security for the Indebtedness a first-priority Lien interest (provided that
Excepted Liens of the type described in clauses (a) to (d), (f) and (i) of the
definition thereof may exist, but subject to the provisos at the end of such
definition) on additional Proved Oil and Gas

88

 

--------------------------------------------------------------------------------



Properties of the Credit Parties that are Qualified ECP Guarantors and which
such Proved Oil and Gas Properties are not already subject to a Lien of the
Security Instruments such that after giving effect thereto, the Mortgaged
Properties will represent at least 85% of such PV-9.  All such Liens will be
created and perfected by and in accordance with the provisions of deeds of
trust, mortgages, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes.  In order to
comply with the foregoing, if any Restricted Subsidiary places a Lien on its
Proved Oil and Gas Properties and such Restricted Subsidiary is not a Guarantor,
then it shall become a Guarantor and comply with Section 8.14(b).

(b)In the event that (i) the Borrower determines that any Restricted Subsidiary
is a Material Subsidiary, (ii) the Borrower or any Restricted Subsidiary
creates, forms or acquires any Material Subsidiary (or any Unrestricted
Subsidiary becomes a Restricted Subsidiary), or (iii) any Domestic Subsidiary
that is not already a Guarantor incurs or guarantees any other Debt of the
Borrower or any other Restricted Subsidiary, the Borrower shall cause such
Restricted Subsidiary to guarantee the Indebtedness pursuant to the Guaranty
Agreement within thirty (30) days (or such longer period of time as may be
reasonably acceptable to the Administrative Agent).  In connection with any such
guaranty, the Borrower shall, or shall cause such Restricted Subsidiary to,
(A) execute and deliver a supplement to the Guaranty Agreement and the Security
Agreement executed by such Subsidiary, (B) pledge all of the Equity Interests of
such Subsidiary (including, without limitation, delivery of original stock
certificates evidencing the Equity Interests of such Subsidiary, together with
an appropriate undated stock powers for each certificate duly executed in blank
by the registered owner thereof), and (C) execute and deliver such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.

(c)The Borrower will at all times cause the other material tangible and
intangible assets of the Borrower and each Restricted Subsidiary (including,
without limitation, all Swap Agreements but excluding the Excluded Assets (as
defined in the Security Agreement)) to be subject to a Lien of the Security
Instruments.

(d)Notwithstanding any provision in any of the Loan Documents to the contrary,
in no event is any Building (as defined in the applicable Flood Insurance
Regulations) or Manufactured (Mobile) Home (as defined in the applicable Flood
Insurance Regulations) owned by any Credit Party included in the Mortgaged
Property and no Building or Manufactured (Mobile) Home shall be encumbered by
any Security Instrument; provided, that (i) the applicable Credit Party’s
interests in all lands and Hydrocarbons situated under any such Building or
Manufactured (Mobile) Home shall be included in the Mortgaged Property and shall
be encumbered by the Security Instruments and (ii) the Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, permit to exist any Lien
on any Building or Manufactured (Mobile) Home except Excepted Liens.

Section 8.15ERISA Compliance

.  The Borrower will promptly furnish and will cause the Subsidiaries to
promptly furnish to the Administrative Agent (a) promptly after the filing
thereof with the United States Secretary of Labor or the Internal Revenue
Service, copies of each annual and other report with respect to each Pension
Plan or any trust created thereunder, and

89

 

--------------------------------------------------------------------------------



(b) immediately upon becoming aware of the occurrence of any “prohibited
transaction,” as described in section 406 of ERISA or in section 4975 of the
Code, in connection with any Plan or any trust created thereunder, which could
reasonably be expected to result in liability to the Borrower and its
Subsidiaries in excess of the Threshold Amount, a written notice signed by the
President or the principal Financial Officer of the Borrower or the Subsidiary,
as the case may be, specifying the nature thereof, what action the Borrower or
the Subsidiary is taking or proposes to take with respect thereto, and, when
known, any action taken or proposed by the Internal Revenue Service or the
Department of Labor with respect thereto.

Section 8.16Commodity Price Risk Management Policy

.  The Credit Parties shall maintain a commodity price risk management policy,
which policy shall be reasonably acceptable to the Administrative Agent.

Section 8.17Deposit Accounts; Commodities Accounts and Securities Accounts

.  The Borrower and each Guarantor will maintain one or more of the Lenders or
Affiliates of Lenders as it principal depository bank(s), and will not have or
maintain any Deposit Accounts with any banks that are not Lenders or Affiliates
of Lenders (other than Excluded Accounts); provided that if any Lender or
Affiliate of a Lender is such a depository bank for the Borrower or any
Guarantor and such Lender for any reason ceases to be a Lender party to this
Agreement, the Borrower or such Guarantor (as applicable) shall be deemed to
have satisfied the foregoing requirement so long as the Borrower or such
Guarantor transitions its Deposit Accounts to another Lender or Affiliate of a
Lender within thirty (30) days (or such longer period of time as may be
reasonably acceptable to the Administrative Agent) following such
cessation.  The Borrower and each Guarantor will cause each of their respective
Deposit Accounts, Commodities Accounts or Securities Accounts (in each case,
other than Excluded Accounts) to at all times be subject to an Account Control
Agreement in accordance with and to the extent required by the Security
Agreement.

Section 8.18Commodity Exchange Act Keepwell Provisions

.  The Borrower hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Credit Party (other than the Borrower) that is not otherwise a Qualified ECP
Guarantor in order for such Credit Party to honor its obligations under its
respective Guaranty Agreement including obligations with respect to Swap
Agreements (provided, however, that the Borrower shall only be liable under this
Section 8.18 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 8.18, or otherwise
under this Agreement or any Loan Document, as it relates to such other Credit
Parties, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of the
Borrower under this Section 8.18 shall remain in full force and effect until all
Indebtedness is paid in full to the Lenders, the Administrative Agent and all
other Secured Parties, and all of the Lenders’ Revolving Credit Commitments are
terminated.  The Borrower intends that this Section 8.18 constitute, and this
Section 8.18 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 8.19Unrestricted Subsidiaries

.    The Borrower:

90

 

--------------------------------------------------------------------------------



(a)will cause the management, business and affairs of each of the Borrower and
its Restricted Subsidiaries to be conducted in such a manner (including by
keeping separate books of account, furnishing separate financial statements of
the Unrestricted Subsidiaries to creditors and potential creditors thereof and
by not permitting Properties of the Borrower and its Restricted Subsidiaries to
be commingled) so that each Unrestricted Subsidiary that is a corporation will
be treated as a corporate entity separate and distinct from the Borrower and any
Restricted Subsidiary;

(b)will not, and will not permit any of the Restricted Subsidiaries to, incur,
assume, guarantee or be or become liable for any Debt of any of the Unrestricted
Subsidiaries; and

(c)will not permit any Unrestricted Subsidiary to hold any Equity Interest in,
or any Debt of, the Borrower or any Restricted Subsidiary.

Section 8.20Post-Closing Obligations

.  

(a)Swap Agreements.  The Borrower shall, or shall cause another Credit Party to,
within 30 days following the Effective Date, enter into Swap Agreements with an
Approved Counterparty to hedge notional volumes of crude oil and natural gas, as
applicable, covering not less than (a) 80% for each calendar month during
calendar year 2018, and (b) 60% for each month during calendar year 2019, in
each case of the reasonably anticipated production of such crude oil and natural
gas constituting PDP Reserves for such calendar month as such anticipated
production is set forth in the Initial Reserve Report; provided that, such Swap
Agreements shall have effective floor prices of not less than eighty-five
percent (85%) of the closing contract price for the applicable calendar month as
quoted on NYMEX as of the date such Swap Agreement is entered into.

(b)Title Information.  On or prior to January 12, 2018 (which date may be
extended with the prior written consent of the Administrative Agent to a date
not later than January 31, 2018), the Borrower shall deliver to the
Administrative Agent title information as the Administrative Agent may
reasonably require satisfactory to the Administrative Agent setting forth the
status of title to at least 85% of the PV-9 of the Proved Oil and Gas Properties
evaluated in the Initial Reserve Report.

Article IX
Negative Covenants

Until the Revolving Credit Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder and all
other amounts (other than contingent indemnity obligations for  which no claim
has been made) payable under the Loan Documents have been paid in full and all
Letters of Credit have expired or terminated and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

Section 9.01Financial Covenants

.

91

 

--------------------------------------------------------------------------------



(a)Ratio of Total Debt to EBITDAX.  The Borrower will not, as of the last day of
any fiscal quarter commencing with the last day of the fiscal quarter during
which the Effective Date occurs, permit the ratio of Total Debt as of such day
to EBITDAX for the four fiscal quarters ending on such day (the “Total Leverage
Ratio”) to be greater than 4.0 to 1.0.

(b)Current Ratio.  The Borrower will not, as of the last day of any fiscal
quarter commencing with the last day of the fiscal quarter during which the
Effective Date occurs, permit the ratio of (i) consolidated current assets of
the Borrower and its Consolidated Restricted Subsidiaries (including the unused
amount of the total Revolving Credit Commitments (but only to the extent that
the Borrower is permitted to borrow such amount under the terms of this
Agreement, including, without limitation, Section 6.02 hereof), but excluding
non-cash assets under ASC 815 and ASC 410) to (ii) consolidated current
liabilities of the Borrower and its Consolidated Restricted Subsidiaries
(excluding non-cash obligations under ASC 815 and ASC 410) to be less than 1.0
to 1.0; provided, however, that the current maturities of long term Debt
(including the Loans) and non-cash liabilities recorded in connection with
stock-based or similar incentive based compensation awards or arrangements shall
not be considered consolidated current liabilities for purposes of this ratio.

Section 9.02Debt

.  The Borrower will not, and will not permit any Restricted Subsidiary to,
incur, create, assume or suffer to exist any Debt, except:

(a)the Notes or other Indebtedness arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents.

(b)Debt of the Borrower and its Restricted Subsidiaries existing on the date
hereof that is reflected on Schedule 9.02.

(c)accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than ninety
(90) days past the date of receipt of the invoice or which are being contested
in good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP.

(d)Equipment and Fixture Financing Debt not to exceed $25,000,000 in the
aggregate at any one time outstanding.

(e)Debt associated with worker’s compensation claims, performance, bid, surety
or similar bonds or surety obligations required by Governmental Requirements or
third parties in the ordinary course of business in connection with the
operation of the Oil and Gas Properties.

(f)intercompany Debt between the Borrower and any Restricted Subsidiary or
between Restricted Subsidiaries to the extent permitted by Section 9.05(g);
provided that such Debt is not held, assigned, transferred, negotiated or
pledged to any Person other than the Borrower or one of its Wholly-Owned
Subsidiaries, and, provided, further, that any such Debt

92

 

--------------------------------------------------------------------------------



owed by either the Borrower or a Guarantor shall be subordinated to the
Indebtedness on terms set forth in the Guaranty Agreement.

(g)endorsements of negotiable instruments for collection in the ordinary course
of business.

(h)any Debt of the Borrower or any Restricted Subsidiary and guarantees thereof
by any Credit Party or any other Restricted Subsidiary; provided that: (i) such
Debt may be secured or unsecured, so long as the aggregate principal amount of
such Debt that is secured does not exceed $150,000,000 at any time, (ii) such
Debt shall not provide for any amortization of principal or any scheduled or
mandatory prepayments or Redemptions on any date prior to 180 days after the
Maturity Date (other than customary high yield indenture provisions requiring
offers to repurchase in connection with asset sales or any change of control,
casualty or condemnation event prepayments or customary acceleration rights
after an event of default), (iii) such Debt shall not contain a scheduled
maturity date that is earlier than 180 days after the Maturity Date, (iv) such
Debt (or the documents governing such Debt) shall (A) contain no financial
covenant that is more restrictive or onerous with respect to the Credit Parties
than the financial covenants herein, and (B) not contain covenants (other than
financial covenants) and events of default that are, taken as a whole, more
restrictive or onerous with respect on the Credit Parties than those contained
in this Agreement are on the Credit Parties (as reasonably determined by the
Borrower in good faith), (v) after giving effect to the incurrence of such Debt,
the application of the proceeds thereof, and any automatic reduction of the
Borrowing Base pursuant to Section 2.07(e) on account thereof, each on a pro
forma basis: (A) no Event of Default or Borrowing Base Deficiency shall exist,
(B) the Borrower shall be in pro forma compliance with Section 9.01 as of the
last day of the applicable period covered by the most recent certificate
delivered pursuant to Section 8.01(c), and (C) the Total Leverage Ratio shall
not exceed 3.5 to 1.0 on a pro forma basis as of the date of such incurrence
(with EBITDAX being the amount of EBITDAX calculated for the four-quarter period
covered by the most recent certificate delivered pursuant to Section 8.01(c)),
(vi) the Borrowing Base shall automatically be reduced on the date of the
incurrence of such Debt in accordance with Section 2.07(e), (vii) the Net
Proceeds of such Debt shall be used to prepay the Loans in accordance with and
to the extent required by Section 3.04(c)(iii) and (viii) if such Debt is
secured, (A) an Intercreditor Agreement shall have been entered into with
respect to such Debt and (B) there shall be no Lien on the assets of any Credit
Party securing any such Debt if the same assets are not subject to a Lien
securing the Indebtedness.  

(i)Taxes, assessments or other governmental charges which are not yet due or are
being contested in good faith in accordance with Section 8.04(a).

(j)Debt (other than in connection with a loan or lending transaction) incurred
in the ordinary course of business for drilling, completing, leasing and
reworking oil, gas and CO2 wells or the treatment, distribution, transportation
or sale of production therefrom; provided, however, such Debt shall not be
deemed to refer to or include any long term debt.

(k)Debt which represents an extension, refinancing, or renewal of any of the
foregoing; provided that (i) the principal amount of such Debt is not increased
(other than by the costs, fees, and expenses and by accrued and unpaid interest
paid in connection with any such

93

 

--------------------------------------------------------------------------------



extension, refinancing or renewal), (ii) the interest rate of such Debt is not
increased, (iii) any Liens securing such Debt are not extended to any additional
property of any Credit Party, (iv) no Credit Party that is not originally
obligated with respect to repayment of such Debt is required to become obligated
with respect thereto, (v) such extension, refinancing or renewal does not result
in a shortening of the average weighted maturity of the Debt so extended,
refinanced or renewed, (vi) the terms of any such extension, refinancing, or
renewal are not materially less favorable to the obligor thereunder, taken as a
whole, than the original terms of such Debt, (vii) if the Debt that is
refinanced, renewed, or extended was subordinated in right of payment to the
Indebtedness, then the terms and conditions of the refinancing, renewal, or
extension Debt must include subordination terms and conditions that are at least
as favorable to the Administrative Agent and the Lenders as those that were
applicable to the refinanced, renewed, or extended Debt and (viii) if the Debt
that is refinanced is Permitted Senior Additional Debt that is secured, the
principal amount of such refinancing, renewal or extension Debt that is secured
shall not exceed $150,000,000 and such refinancing, renewal or extension Debt
shall be subject to an Intercreditor Agreement.

(l)Debt arising from the honoring by a bank or other financial institution of a
check, draft or other similar instrument drawn against insufficient funds in the
ordinary course of business.

(m)other unsecured Debt not to exceed $20,000,000 in the aggregate at any one
time outstanding.

Section 9.03Liens

.  The Borrower will not, and will not permit any Restricted Subsidiary to,
create, incur, assume or permit to exist any Lien on any of its Properties (now
owned or hereafter acquired), except:

(a)Liens securing the payment of any Indebtedness.

(b)Excepted Liens.

(c)Liens on Properties of the Borrower and its Restricted Subsidiaries existing
on the date hereof that are reflected on Schedule 9.03.

(d)Liens securing Equipment and Fixture Financing Debt permitted by
Section 9.02(d) but only on the Property under lease or the Property purchased,
constructed or improved with the proceeds of such Debt.

(e)Liens securing Permitted Senior Additional Debt, so long as (x) the aggregate
principal amount of such Permitted Senior Additional Debt secured by such Liens
does not exceed $150,000,000 and (y) such Liens are subject to an Intercreditor
Agreement.

(f)Liens not otherwise permitted under the preceding provisions of this
Section 9.03 encumbering Properties (other than Equity Interests in
Subsidiaries) and securing obligations in the aggregate principal amount not to
exceed $2,000,000 at any time; provided that (i) such Liens are not incurred in
connection with any Debt and (ii) any such Liens encumbering

94

 

--------------------------------------------------------------------------------



Oil and Gas Properties do not secure obligations in an aggregate principal
amount exceeding $1,000,000 at any time.

Section 9.04Dividends and Distributions and Redemptions of Permitted Senior
Additional Debt; Amendments to Permitted Senior Additional Debt Documents

.  

(a)Dividends and Distributions.  The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, return any capital to its
stockholders or make any distribution of its Property to its Equity Interest
holders, except (i) the Borrower may declare and pay dividends with respect to
its Equity Interests payable solely in additional shares of its Equity Interests
(other than Disqualified Capital Stock), (ii) Restricted Subsidiaries may
declare and pay distributions and dividends ratably with respect to their Equity
Interests and (iii) the Borrower may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit or other equity based plans
for management or employees of the Borrower and its Restricted Subsidiaries so
long as any such Restricted Payments paid in cash does not exceed $10,000,000 in
the aggregate in any fiscal year, provided that in the case of this clause
(iii), (x) no Default or Borrowing Base Deficiency shall exist at the time of
such payment or result therefrom and (y) after giving effect to such payment,
the Borrower shall be in pro forma compliance with Section 9.01.

(b)Redemption of Permitted Senior Additional Debt; Amendment of Terms of
Permitted Senior Additional Debt Documents.  The Borrower will not, and will not
permit any other Credit Party to, prior to the date that is 91 days after the
Termination Date:  

(i)call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily Redeem (whether in whole or in part) any
Permitted Senior Additional Debt, except that, so long as no Borrowing Base
Deficiency or Event of Default exists, the Borrower may, substantially
contemporaneously with its receipt of any Net Proceeds from (A) any incurrence
of Permitted Senior Additional Debt or (B) any sale of Equity Interests in the
Borrower (other than Disqualified Capital Stock), prepay or otherwise Redeem
Permitted Senior Additional Debt in an amount no greater than the amount of such
Net Proceeds of such incurrence of Permitted Senior Additional Debt that remain
after giving effect to any mandatory prepayments hereunder with such proceeds or
such sale of Equity Interests of the Borrower; or

(ii)amend, modify, waive or otherwise change, consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Permitted
Senior Additional Debt Documents (except to the extent a new incurrence of
Permitted Senior Additional Debt, the proceeds of which were used to Redeem
existing Permitted Senior Additional Debt pursuant to the foregoing clause (i),
would be permitted to have such terms as so amended, modified, waived or
otherwise changed) if the effect thereof would be to (A) shorten its maturity to
a date earlier than 180 days after the Maturity Date, or (B) modify or amend
financial or negative covenants or events of default such that any resulting
financial or negative covenant or event of default in respect thereof would be
more restrictive with respect to the Credit Parties than the financial and
negative covenants and Events of Default in this Agreement.

95

 

--------------------------------------------------------------------------------



Section 9.05Investments, Loans and Advances

.  The Borrower will not, and will not permit any Restricted Subsidiary to, make
or permit to remain outstanding any Investments in or to any Person, except that
the foregoing restriction shall not apply to:

(a)Investments as of the Effective Date which are disclosed to the Lenders in
Schedule 9.05.

(b)accounts receivable arising in the ordinary course of business.

(c)direct obligations of the United States of America or any agency thereof, or
obligations guaranteed by the United States of America or any agency thereof, in
each case maturing within one year from the date of creation thereof.

(d)commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by S&P or Moody’s.

(e)deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of America or any other bank or trust company which is
organized under the laws of the United States of America or any state thereof,
has capital, surplus and undivided profits aggregating at least $100,000,000 (as
of the date of such bank or trust company’s most recent financial reports) and
has a short term deposit rating of no lower than A2 or P2, as such rating is set
forth from time to time, by S&P or Moody’s, respectively.

(f)deposits in money market funds investing exclusively in Investments described
in Section 9.05(c), Section 9.05(d) or Section 9.05(e).

(g)Investments (i) made by the Borrower in or to the Guarantors (including any
newly formed Restricted Subsidiary that becomes a Guarantor in accordance with
this Agreement), (ii) made by any Restricted Subsidiary in or to the Borrower or
any Guarantor (including any newly formed Restricted Subsidiary that becomes a
Guarantor in accordance with this Agreement) and (iii) made by the Borrower or
any Restricted Subsidiary in or to all other Domestic Subsidiaries which are not
Guarantors in an aggregate amount at any one time outstanding not to exceed
$5,000,000.

(h)subject to the limits in Section 9.06, Investments of the type described in
clause (c) of the definition thereof in direct ownership interests in additional
Oil and Gas Properties and gas gathering systems related thereto or related to
mineral leases; working interests; royalty interests; operating, processing,
unitization, farm-out, farm-in, joint operating, joint venture, production
sharing or area of mutual interest agreements; pooling arrangements; contracts
for the sale, transportation or exchange of oil, natural gas and CO2; gathering
systems; pipelines or other similar agreements, transactions, properties,
interests or arrangements which are usual and customary in the oil and gas
exploration and production business located within the geographic boundaries of
the United States of America.

(i)Investments arising from the endorsement of financial instruments in the
ordinary course of business.

96

 

--------------------------------------------------------------------------------



(j)Investments consisting of guarantees of Permitted Senior Additional Debt (or
any Debt which represents a permitted extension, refinancing or renewal of such
Permitted Senior Additional Debt) by any Credit Party.

(k)Investments in Unrestricted Subsidiaries so long as (i) no Default, Event of
Default or Borrowing Base Deficiency exists at the time of such Investment or
would result therefrom, and (ii) the aggregate unrecovered amount of all such
Investments shall not at any time exceed $5,000,000.

(l)other Investments not to exceed $15,000,000 (valued at the time such
Investment is made, without giving effect to any write downs, write offs or
appreciation with respect to such Investment) in the aggregate at any time.

Section 9.06Nature of Business; No International Operations

.  The Borrower will not, and will not permit any Restricted Subsidiary to,
allow any material change to be made in the character of its business as an
independent oil and gas exploration and production company.  From and after the
Effective Date, the Borrower and its Domestic Subsidiaries will not acquire or
make any other expenditure (whether such expenditure is capital, operating or
otherwise) in or related to, any Oil and Gas Properties not located within the
geographical boundaries of the United States of America.  The Borrower shall at
all times remain organized under the laws of the United States of America or any
State thereof or the District of Columbia.

Section 9.07Limitation on Leases

.  The Borrower will not, and will not permit any Restricted Subsidiary to,
create, incur, assume or suffer to exist any obligation for the payment of rent
or hire of Property of any kind whatsoever (real or personal but excluding
Capital Leases and leases of Hydrocarbon Interests), under leases or lease
agreements which would cause the aggregate amount of all payments made by the
Borrower and its Restricted Subsidiaries pursuant to all such leases or lease
agreements, including, without limitation, any residual payments at the end of
any lease, to exceed $12,500,000 in the aggregate during any fiscal year;
provided, however, that, the foregoing restriction shall not apply to oil, gas
and mineral leases, CO2 leases or supply agreements, or permits or similar
agreements entered into in the ordinary course of business or orders of any
Governmental Authority adjudicating the rights or pooling the interests of the
owners of oil and gas properties or lease agreements in effect as of the date
hereof.

Section 9.08Proceeds of Loans

.  

(a)The Borrower will not permit the proceeds of the Notes to be used for any
purpose other than those permitted by Section 7.21.  Neither the Borrower nor
any Person acting on behalf of the Borrower has taken or will take any action
which might cause any of the Loan Documents to violate Regulation T, Regulation
U or Regulation X or any other regulation of the Board or to violate Section 7
of the Securities Exchange Act of 1934 or any rule or regulation thereunder, in
each case as now in effect or as the same may hereinafter be in effect.  If
requested by the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may
be.  

97

 

--------------------------------------------------------------------------------



(b)The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall cause that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States of
America or (iii) in any manner that would result in the violation of  any
Sanctions applicable to any party hereto.

Section 9.09ERISA Compliance

.  Except as could not reasonably be expected to result in liability to the
Borrower and its Subsidiaries in excess of the Threshold Amount, the Borrower
will not, and will not permit any Subsidiary to, at any time:

(a)engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower or a Subsidiary could be subjected to either
a civil penalty assessed pursuant to subsections (c), (i), (l) or (m) of
section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D of the Code.

(b)fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Pension Plan,
agreement relating thereto or applicable law, the Borrower, a Subsidiary or any
ERISA Affiliate is required to pay as contributions thereto.

(c)contribute to or assume an obligation to contribute to, any employee welfare
benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by such entities in their sole
discretion at any time without any liability.

(d)permit an ERISA Event to occur, or permit any ERISA Affiliate to incur an
ERISA Event, that when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and its Subsidiaries.

Section 9.10Sale or Discount of Receivables

.  Except for receivables obtained by the Borrower or any Restricted Subsidiary
out of the ordinary course of business or the settlement of joint interest
billing accounts in the ordinary course of business or discounts granted to
settle collection of accounts receivable or the sale of defaulted accounts
arising in the ordinary course of business in connection with the compromise or
collection thereof and not in connection with any financing transaction, the
Borrower will not, and will not permit any Restricted Subsidiary to, discount or
sell (with or without recourse) any of its notes receivable or accounts
receivable to any Person other than the Borrower or any Guarantor.

Section 9.11Mergers, Etc

.  The Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or with or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to

98

 

--------------------------------------------------------------------------------



any other Person (whether now owned or hereafter acquired) (any such
transaction, a “consolidation”), or liquidate or dissolve; provided that (a) any
Restricted Subsidiary may participate in a consolidation with the Borrower
(provided that the Borrower shall be the continuing or surviving entity),
(b) any Restricted Subsidiary may participate in a consolidation with another
Restricted Subsidiary (provided that if one of such Restricted Subsidiaries is a
Guarantor, a Guarantor shall be the continuing or surviving entity), and (c) any
Restricted Subsidiary may liquidate or dissolve so long as all of its assets (if
any) are distributed to the Borrower or a Guarantor prior to such liquidation or
dissolution.

Section 9.12 Sale of Properties and Termination of Swap Agreements

.  The Borrower will not, and will not permit any Restricted Subsidiary to,
sell, assign, farm-out, convey or otherwise transfer any Proved Oil and Gas
Property or to terminate or otherwise monetize any Swap Agreement in respect of
commodities (including, in each case, as a result of the designation of any
Restricted Subsidiary as an Unrestricted Subsidiary in accordance with
Section 9.23 and including the sale of any Restricted Subsidiary that owns any
Proved Oil and Gas Properties or that is a party to any Swap Agreement in
respect of commodities) except for:

(a)the sale of Hydrocarbons in the ordinary course of business;

(b)farmouts of undeveloped acreage to which no Proved Reserves are attributed
and assignments in connection with such farmouts;

(c)the sale or transfer of equipment and other personal property that is no
longer necessary for the business of the Borrower or such Restricted Subsidiary
or is replaced by equipment or other personal property of at least comparable
value and use;

(d)the sale or other disposition of Property between or among Credit Parties
subject to compliance with Section 8.14;

(e)Casualty Events; provided that in the case of a Triggering Disposition, the
Borrowing Base shall be automatically reduced on the date of such Triggering
Disposition in accordance with Section 2.07(f) and the Net Proceeds of such
Casualty Event shall be used to prepay the Loans in accordance with
Section 3.04(c)(iii);

(f)the sale or other disposition of any Oil and Gas Property or any interest
therein or any Equity Interests in any Restricted Subsidiary owning Oil and Gas
Properties and the termination or monetization of any Swap Agreement in respect
of commodities (or the sale of any Equity Interests in any Subsidiary that is a
party to any Swap Agreement in respect of commodities); provided that:

(i)no Default or Borrowing Base Deficiency exists or results from such sale or
disposition of Property or the termination or monetization of any Swap Agreement
in respect of commodities (including after giving effect to any applicable
reduction in the Borrowing Base pursuant to Section 2.07(f) and any
corresponding mandatory prepayments under Section 3.04(c)(iii));

99

 

--------------------------------------------------------------------------------



(ii)not less than 85% of the consideration received in respect of such sale or
other disposition or termination shall be cash; provided that the consideration
requirement in this clause (ii) shall not apply to trades or exchanges of Oil
and Gas Properties for other Oil and Gas Properties so long as (A) the Borrowing
Base value of the Oil and Gas Properties being traded or otherwise disposed of
in such trade or series of related trades does not exceed 10% of the Borrowing
Base then in effect and (B) (1) the Borrowing Base value of the Oil and Gas
Properties being traded or otherwise disposed of in such trade or series of
related trades does not exceed the Borrowing Base value of the Oil and Gas
Properties being received or otherwise acquired in such trade or series of
related trades by an amount that exceeds 5% of the Borrowing Base then in
effect, it being agreed that Borrowing Base value as used in this clause (ii)
shall mean the value the Administrative Agent attributes in its sole discretion
acting in good faith, but consistent with its customary oil and gas lending
criteria as it exists at a particular time, to such Oil and Gas Properties;

(iii)the consideration received in respect of such sale or other disposition or
termination or monetization of any Swap Agreement in respect of commodities
shall be equal to or greater than the fair market value of the Oil and Gas
Property, interest therein or Restricted Subsidiary subject of such sale or
other disposition, or Swap Agreement subject of such termination or monetization
(as reasonably determined by the board of directors (or comparable governing
body) of the Borrower or, if such consideration is less than $25,000,000 and the
organizational documents of the Borrower do not require such sale or other
disposition to be approved by the board of directors, by a Responsible Officer
of the Borrower, and, if requested by the Administrative Agent, the Borrower
shall deliver a certificate of a Responsible Officer of the Borrower certifying
to that effect);

(iv)in the case of a Triggering Disposition, (A) the Borrower shall have
delivered to the Administrative Agent at least ten (10) Business Days’ prior
written notice of such Triggering Disposition and such other information
regarding such Triggering Disposition as the Administrative Agent may have
reasonably requested, (B) the Borrowing Base shall automatically be reduced on
the date of such Triggering Disposition in accordance with Section 2.07(f) and
(C) the Net Proceeds of such Triggering Disposition shall be used to prepay the
Loans in accordance with Section 3.04(c)(iii); and

(v)if any such sale or other disposition is of a Subsidiary owning Oil and Gas
Properties or that is a party to commodity Swap Agreements, such sale or other
disposition shall include all the Equity Interests of such Subsidiary; and

(g)the unwinding or termination of any Swap Agreement as may be necessary to
comply with Section 9.18(b), so long as no Swap Agreements are unwound or
terminated other than Swap Agreements in respect of the minimum volumes
necessary to achieve such compliance; provided that in the case of a Triggering
Disposition, the Borrowing Base shall be automatically reduced on the date of
such Triggering Disposition in accordance with Section 2.07(f) and the Net
Proceeds of such unwind or termination shall be used to prepay the Loans in
accordance with Section 3.04(c)(iii).

100

 

--------------------------------------------------------------------------------



Section 9.13Environmental Matters

.  The Borrower will not, and will not permit any Subsidiary to, cause or permit
any of its Property to be in violation of, or do anything or permit anything to
be done which will subject any such Property to a Release or threatened Release
of Hazardous Materials, exposure to any Hazardous Materials, or to any Remedial
Work under any Environmental Laws, assuming disclosure to the applicable
Governmental Authority of all relevant facts, conditions and circumstances, if
any, pertaining to such Property where such violations, Release or threatened
Release, exposure, or Remedial Work could reasonably be expected to have a
Material Adverse Effect.

Section 9.14Transactions with Affiliates

.  The Borrower will not, and will not permit any Restricted Subsidiary to,
enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of Property or the rendering of any service, with any
Affiliate (other than the Guarantors) or any operating portfolio company of any
Affiliate unless such transactions are otherwise permitted under this Agreement
and are upon fair and reasonable terms no less favorable to it than it would
obtain in a comparable arm’s length transaction with a Person not an Affiliate;
provided, however, the foregoing provisions of this Section 9.14 shall not apply
to: (a) transactions solely among the Credit Parties, (b) the performance of
employment, equity award, equity option or equity appreciation agreements, plans
or other similar compensation or benefit plans or arrangements (including
vacation plans, health and insurance plans, deferred compensation plans and
retirement or savings plans) entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of its business with its or for the benefit of
its employees, officers and directors, (c) fees and compensation to, and
indemnity provided on behalf of, officers, directors, and employees of the
Borrower or any Restricted Subsidiary in their capacity as such, to the extent
such fees and compensation are customary, and (d) Restricted Payments permitted
hereunder.

Section 9.15Subsidiaries

.  The Borrower will not, and will not permit any Restricted Subsidiary to,
create or acquire any additional Restricted Subsidiary or redesignate an
Unrestricted Subsidiary as a Restricted Subsidiary unless the Borrower gives
written notice to the Administrative Agent of such creation, acquisition or
redesignation and complies with Section 8.14(b).  The Borrower shall not, and
shall not permit any Restricted Subsidiary to, sell, assign or otherwise dispose
of any Equity Interests in any Restricted Subsidiary except in compliance with
Section 9.12.  Neither the Borrower nor any Restricted Subsidiary shall have any
Foreign Subsidiaries.  The Borrower will not permit any Person other than the
Borrower or another Credit Party to own any Equity Interests in any Guarantor.

Section 9.16Negative Pledge Agreements; Dividend Restrictions

.  The Borrower will not, and will not permit any Restricted Subsidiary to,
create, incur, assume or suffer to exist any contract, agreement or
understanding (other than this Agreement, the Security Instruments, Debt
creating Liens permitted by Section 9.03(c) or Section 9.03(d), agreements,
documents, or instruments executed and delivered in connection with Debt
permitted by Section 9.02(h), any leases or licenses or similar contracts as
they affect any Property or Lien subject to a lease or license, or any
restriction with respect to a Restricted Subsidiary imposed pursuant to an
agreement entered into for the direct or indirect sale or disposition of all or
substantially all the equity or Property of such Restricted Subsidiary (or the
Property that is subject to such restriction) pending the closing of such sale
or disposition) which in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of its Property in

101

 

--------------------------------------------------------------------------------



favor of the Administrative Agent for the benefit of the Secured Parties or
restricts any Restricted Subsidiary from paying dividends or making
distributions to the Borrower or any Guarantor, or which requires the consent of
or notice to other Persons in connection therewith.

Section 9.17Gas Imbalances, Take-or-Pay or Other Prepayments

.  The Borrower will not, and will not permit any Restricted Subsidiary to,
allow gas imbalances, take-or-pay or other prepayments (other than any gas
imbalances, take-or-pay and other prepayments set forth on Schedule 7.18 or on
the most recent certificate delivered pursuant to Section 8.12 (c)) with respect
to the Oil and Gas Properties of the Borrower or any Restricted Subsidiary that
would require the Borrower or such Restricted Subsidiary to deliver Hydrocarbons
at some future time without then or thereafter receiving full payment therefor
to exceed one bcf of gas (on an mcf equivalent basis) in the aggregate.

Section 9.18Swap Agreements

.

(a)The Borrower will not, and will not permit any Restricted Subsidiary to,
enter into any Swap Agreements with any Person other than:

(i)Subject to clause (b) of this Section 9.18, Swap Agreements with an Approved
Counterparty in respect of commodities entered into not for speculative purposes
the notional volumes of which (when aggregated with other commodity Swap
Agreements then in effect) do not exceed, as of the date such Swap Agreement is
entered into (and for each month during the period during which such Swap
Agreement is in effect), the applicable percentage set forth in the table below
for the time periods (relative to the execution date of the relevant Swap
Agreement) set forth in the table below of the reasonably anticipated production
of crude oil, natural gas and natural gas liquids, calculated separately and, in
each case, as such production is forecast from the Borrower’s and its Restricted
Subsidiaries’ Proved Oil and Gas Properties constituting Proved Reserves as set
forth on the most recent Reserve Report delivered pursuant to the terms of this
Agreement:

Period (relative to execution date of relevant Swap Agreement)

Percentage Limitation

Months 1-12

100%

Months 13-24

90%

Months 25-60

80%

 

(ii)provided, however, that (x) such Swap Agreements shall not, in any case,
have a tenor of greater than five (5) years and (y) all purchased put options or
price floors for Hydrocarbons shall be excluded for purposes of the foregoing
volume limitations on commodity swaps so long as the total amount of obligations
thereunder are fixed and known at the time such transaction is entered into.  It
is understood that Swap Agreements in respect of commodities which may, from
time to time, “hedge” the same

102

 

--------------------------------------------------------------------------------



volumes, but different elements of commodity risk thereof, shall not be
aggregated together when calculating the foregoing limitations on notional
volumes.

(iii)Swap Agreements in respect of interest rates with an Approved Counterparty,
as follows:

(A)Swap Agreements effectively converting interest rates from fixed to floating,
the notional amounts of which (when aggregated with all other Swap Agreements of
the Borrower and its Restricted Subsidiaries then in effect effectively
converting interest rates from fixed to floating) do not exceed 80% of the then
outstanding principal amount of the Credit Parties’ Debt for borrowed money
which bears interest at a fixed rate, and which Swap Agreements shall not, in
any case, have a tenor beyond the maturity date of such Debt, and

(B)Swap Agreements effectively converting interest rates from floating to fixed,
the notional amounts of which (when aggregated with all other Swap Agreements of
the Borrower and its Restricted Subsidiaries then in effect effectively
converting interest rates from floating to fixed) do not exceed 80% of the then
outstanding principal amount of the Credit Parties’ Debt for borrowed money
which bears interest at a floating rate, and which Swap Agreements shall not, in
any case, have a tenor beyond the maturity date of such Debt.

(b)If, after the end of any calendar quarter, commencing with the first full
calendar quarter ending after the Effective Date, the Borrower determines that
the aggregate notional volumes of all Swap Agreements in respect of commodities
for such calendar quarter (other than basis differential swaps on volumes
already hedged pursuant to other Swap Agreements) exceeded 100% of actual
production of Hydrocarbons in such calendar quarter, then the Borrower (i) shall
promptly notify the Administrative Agent of such determination and (ii) if
requested by the Administrative Agent or the Required Lenders, shall, within 45
days following such request, terminate (only to the extent such terminations are
permitted pursuant to Section 9.12), create off-setting positions, or otherwise
unwind or monetize (only to the extent such unwinds or monetizations are
permitted pursuant to Section 9.12) existing Swap Agreements such that, at such
time, future hedging volumes will not exceed 100% of reasonably anticipated
projected production for the then-current and any succeeding calendar quarters.

(c)In no event shall any Swap Agreement contain any requirement, agreement or
covenant for the Borrower or any Restricted Subsidiary to post collateral,
credit support (including in the form of letters of credit) or margin to secure
their obligations under such Swap Agreement or to cover market exposures other
than any requirement, agreement or covenant to enter into or maintain the
Security Instruments.

(d)The Borrower will not, and will not permit any Restricted Subsidiary to,
terminate or monetize any Swap Agreement in respect of commodities without the
prior written consent of the Required Lenders except to the extent such
terminations are permitted pursuant to Section 9.12.

103

 

--------------------------------------------------------------------------------



(e)For purposes of entering into or maintaining Swap Agreement trades or
transactions under Section 9.18(a)(i) and Section 9.18(b), respectively,
forecasts of reasonably anticipated production from the Borrower’s and its
Restricted Subsidiaries’ Proved Oil and Gas Properties as set forth on the most
recent Reserve Report delivered pursuant to the terms of this Agreement shall be
deemed to be updated to account for any increase or decrease therein anticipated
because of information obtained by the Borrower or any of its Restricted
Subsidiaries and delivered to the Administrative Agent subsequent to the
publication of such Reserve Report including, without limitation, (i) the
Borrower’s or any of its Restricted Subsidiaries’ internal forecasts of
production decline rates for existing wells, (ii) additions to or deletions from
anticipated future production from new wells, (iii) completed dispositions, and
(iv) completed acquisitions coming on stream or failing to come on stream;
provided that (A) any such supplemental information shall be reasonably
satisfactory to the Administrative Agent and (B) if any such supplemental
information is delivered, such information shall be presented on a net basis
(i.e., it shall take into account both increases and decreases in anticipated
production subsequent to publication of the most recent Reserve Report).

Section 9.19Marketing Activities

.  The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, engage in marketing activities for any Hydrocarbons or enter into any
contracts related thereto other than (i) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from their Proved Oil and Gas
Properties during the period of such contract, (ii) contracts for the sale of
Hydrocarbons scheduled or reasonably estimated to be produced from Proved Oil
and Gas Properties of third parties during the period of such contract
associated with the Oil and Gas Properties of the Borrower and its Restricted
Subsidiaries that the Borrower or one of its Restricted Subsidiaries has the
right to market pursuant to joint operating agreements, unitization agreements
or other similar contracts that are usual and customary in the oil and gas
business, and (iii) other contracts for the purchase and/or sale of Hydrocarbons
of third parties (A) which have generally offsetting provisions (i.e.,
corresponding pricing mechanics, delivery dates and points and volumes) such
that no “position” is taken and (B) for which appropriate credit support has
been taken to alleviate the material credit risks of the counterparty thereto.

Section 9.20Holding Company

.  The Borrower shall not engage in any business or activity or own any assets
other than (a) holding 100% of the Equity Interests in its Subsidiaries and
other miscellaneous non-material assets incidental to the maintenance of its
corporate existence, (b) performing its obligations and activities incidental
thereto under the Loan Documents, any Swap Agreements and any agreements entered
into in connection with any Bank Products, (c) agreements relating to the
issuance, sale, purchase, repurchase or registration of securities of the
Borrower, (d) minute books and other corporate books and records of the
Borrower, (e) tax liabilities arising in the ordinary course of business,
(f) corporate, administrative and operating expenses in the ordinary course of
business and (g) incurring and guaranteeing Debt, and making Restricted Payments
and Investments, in each case, to the extent permitted by this Agreement.

Section 9.21Changes in Fiscal Year and Amendments to Organizational Documents

.  The Borrower shall not, and shall not permit any Restricted Subsidiary to
(a) have its fiscal year end on a date other than December 31 or change its
method of determining fiscal quarters or (b) amend its bylaws, limited liability
company agreement, certificates of formation or other

104

 

--------------------------------------------------------------------------------



organizational documents in any manner that is, in the case of this clause (b),
materially adverse to the interests of the Lenders.

Section 9.22Non-Qualified ECP Guarantors

.  The Borrower shall not permit any Credit Party that is not a Qualified ECP
Guarantor to own, at any time, any Proved Oil and Gas Properties or any Equity
Interests in any Restricted Subsidiaries.

Section 9.23Designation and Conversion of Restricted and Unrestricted
Subsidiaries; Debt of Unrestricted Subsidiaries

.

(a)Unless designated as an Unrestricted Subsidiary on Schedule 7.14 as of the
date hereof or thereafter, assuming compliance with Section 9.23(b), any Person
that becomes a Subsidiary of the Borrower or any of its Restricted Subsidiaries
shall be classified as a Restricted Subsidiary.

(b)The Borrower may designate by written notification thereof to the
Administrative Agent, any Restricted Subsidiary, including a newly formed or
newly acquired Subsidiary, as an Unrestricted Subsidiary if (i) prior, and after
giving effect, to such designation, neither a Default nor a Borrowing Base
Deficiency would exist, (ii) such designation is deemed to be an Investment in
an Unrestricted Subsidiary in an amount equal to the fair market value as of the
date of such designation of the Borrower’s direct and indirect ownership
interest in such Subsidiary and such Investment would be permitted to be made at
the time of such designation under Section 9.05, (iii) such designation is
deemed to be a disposition of Oil and Gas Properties to the extent such
Subsidiary owns Proved Oil and Gas Properties and (iv) such Subsidiary is not a
“restricted subsidiary” or guarantor with respect to any Permitted Senior
Additional Debt.  Except as provided in this Section 9.23(b), no Restricted
Subsidiary may be redesignated as an Unrestricted Subsidiary.

(c)The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of the Borrower and such Restricted Subsidiary contained in each
of the Loan Documents with respect to such Restricted Subsidiary are true and
correct on and as of such date as if made on and as of the date of such
redesignation (or, if stated to have been made expressly as of an earlier date,
were true and correct as of such date), (ii) no Default would be caused by such
designation, and (iii) the Borrower and such Restricted Subsidiary each comply
with the requirements under Section 8.14, Section 8.19 and Section 9.15.  Any
such designation shall be treated as a recovery of Borrower’s Investment in such
Unrestricted Subsidiary in an amount equal to the lesser of the fair market
value at such time of the Borrower’s direct and indirect ownership interest in
such Subsidiary or the amount of the Borrower’s Investment previously made in
(and not previously recovered from) such Unrestricted Subsidiary.

Article X
Events of Default; Remedies

Section 10.01Events of Default

.  One or more of the following events shall constitute an “Event of Default”:

105

 

--------------------------------------------------------------------------------



(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof, by acceleration or otherwise.

(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three (3) Business Days.

(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with any Loan Document
or any amendment or modification of any Loan Document or waiver under such Loan
Document or in any certificate furnished pursuant to or in connection with any
Loan Document or any amendment or modification thereof or waiver thereunder,
shall prove to have been incorrect in any  material respect when made or deemed
made (or incorrect in any respect in the case of any such representation or
warranty that is already qualified by materiality or by reference to Material
Adverse Effect).

(d)the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in Section 8.01(n),
Section 8.02(a), Section 8.03 (with respect to either the Borrower’s or any
Restricted Subsidiary’s existence), Section 8.14, Section 8.17, Section 8.20, or
in Article IX.

(e)the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or
any other Loan Document, and such failure shall continue unremedied for a period
of thirty (30) days after the earlier to occur of (i) written notice thereof
from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender) or (ii) a Responsible Officer of the Borrower or such
Restricted Subsidiary otherwise becoming aware of such failure.

(f)the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Debt, when and as the same shall become due and payable.

(g)any event or condition occurs that results in any Material Debt becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the Redemption thereof or any offer
to Redeem to be made in respect thereof, prior to its scheduled maturity or
require the Borrower or any Restricted Subsidiary to make an offer in respect
thereof.

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Restricted Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the

106

 

--------------------------------------------------------------------------------



appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered.

(i)the Borrower or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(h), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing.

(j)the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due.

(k)(i) one or more final non-appealable judgments for the payment of money in an
aggregate amount in excess of the Threshold Amount (to the extent not covered by
independent third party insurance provided by insurers of the highest claims
paying rating or financial strength as to which the insurer does not dispute
coverage and is not subject to an insolvency proceeding) or (ii) any one or more
non-monetary final non-appealable judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
shall be rendered against the Borrower, any Restricted Subsidiary or any
combination thereof and the same shall remain undischarged for a period of sixty
(60) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Restricted Subsidiary to enforce any such
judgment.

(l)the Loan Documents after delivery thereof shall for any reason, except to the
extent permitted by the terms thereof, cease to be in full force and effect and
valid, binding and enforceable in accordance with their terms against the
Borrower or a Guarantor party thereto or shall be repudiated by any of them, or
cease to create a valid and perfected Lien of the priority required thereby in
respect of collateral purported to be covered thereby with an individual fair
market value in excess of $1,000,000 or an aggregate fair market value in excess
of $2,000,000, except to the extent permitted by the terms of this Agreement or
the Security Instruments, or the Borrower or any Restricted Subsidiary or any of
their Affiliates shall so state in writing.

(m)a Change in Control shall occur.

(n)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
the Threshold Amount.

Section 10.02Remedies

.

107

 

--------------------------------------------------------------------------------



(a)In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Majority Lenders, shall, by notice to the Borrower,
take either or both of the following actions, at the same or different
times:  (i) terminate the Revolving Credit Commitments, and thereupon the
Revolving Credit Commitments shall terminate immediately, and (ii) declare the
Notes and the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower and the Guarantors accrued hereunder
and under the Notes and the other Loan Documents (including, without limitation,
the payment of cash collateral to secure the LC Exposure as provided in
Section 2.08(j)), shall become due and payable immediately, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by the Borrower and each
Guarantor; and in case of an Event of Default described in Section 10.01(h),
Section 10.01(i) or Section 10.01(j), the Revolving Credit Commitments shall
automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Borrower and the Guarantors accrued hereunder and under the
Notes and the other Loan Documents (including, without limitation, the payment
of cash collateral to secure the LC Exposure as provided in Section 2.08(j)),
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower and
each Guarantor.

(b)In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

(c)All proceeds realized from the liquidation or other disposition of collateral
or otherwise received after maturity of the Loans, whether by acceleration or
otherwise, shall be applied:

(i)first, to payment or reimbursement of that portion of the Indebtedness
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;

(ii)second, pro rata to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the Lenders;

(iii)third, pro rata to payment of accrued interest on the Loans;

(iv)fourth, pro rata to payment of (A) principal outstanding on the Loans, (B)
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time, (C) Indebtedness referred to in clause (b) of the
definition of Indebtedness owing to Secured Swap Providers and (D) Indebtedness
referred to in clause (c) of the definition of Indebtedness owing to Bank
Products Providers;

(v)fifth, pro rata to any other Indebtedness;

108

 

--------------------------------------------------------------------------------



(vi)sixth, to serve as cash collateral to be held by the Administrative Agent to
secure the remaining LC Exposure; and

(vii)seventh, any excess, after all of the Indebtedness shall have been paid in
full in cash, shall be paid to the Borrower or as otherwise required by any
Governmental Requirement.

Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act shall not be applied to any Excluded Swap Obligations (it being
understood, that in the event that any amount is applied to Indebtedness other
than Excluded Swap Obligations as a result of this clause, the Administrative
Agent shall make such adjustments as it determines are appropriate to
distributions pursuant to clause fourth above from amounts received from
“eligible contract participants” under the Commodity Exchange Act to ensure, as
nearly as possible, that the proportional aggregate recoveries with respect to
Indebtedness described in clause fourth above by the holders of any Excluded
Swap Obligations are the same as the proportional aggregate recoveries with
respect to other Indebtedness pursuant to clause fourth above).

Article XI
The Agents

Section 11.01Appointment; Powers

.  Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof and the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

Section 11.02Duties and Obligations of Administrative Agent

.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents.  Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing (the use of the term “agent” herein and in the other
Loan Documents with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law; rather, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties), (b) the
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except as provided in Section 11.03, and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document

109

 

--------------------------------------------------------------------------------



delivered hereunder or under any other Loan Document or in connection herewith
or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or as to those conditions precedent
expressly required to be to the Administrative Agent’s satisfaction, (vi) the
existence, value, perfection or priority of any collateral security or the
financial or other condition of the Borrower and its Subsidiaries or any other
obligor or guarantor, or (vii) any failure by the Borrower or any other Person
(other than itself) to perform any of its obligations hereunder or under any
other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein.  For
purposes of determining compliance with the conditions specified in Article VI,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed closing date specifying its objection thereto.

Section 11.03Action by Administrative Agent

.  The Administrative Agent shall have no duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Majority Lenders (or such other number, class or percentage of the Lenders as
shall be necessary under the circumstances as set forth in other provisions this
Agreement) and in all cases the Administrative Agent shall be fully justified in
failing or refusing to act hereunder or under any other Loan Documents unless it
shall (a) receive written instructions from the Majority Lenders or the Lenders,
as applicable, (or such other number, class or percentage of the Lenders as
shall be necessary under the circumstances as provided in other provisions of
this Agreement) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such
action.  The instructions as aforesaid and any action taken or failure to act
pursuant thereto by the Administrative Agent shall be binding on all of the
Lenders.  If a Default has occurred and is continuing, then the Administrative
Agent shall take such action with respect to such Default as shall be directed
by the requisite Lenders in the written instructions (with indemnities)
described in this Section 11.03, provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders.  In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law.  If a Default has occurred and
is continuing, no Agent shall have any obligation to perform any act in respect
thereof.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Majority Lenders or
the Lenders (or such other number, class or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 12.02 provisions of
this Agreement), and otherwise the Administrative

110

 

--------------------------------------------------------------------------------



Agent shall not be liable for any action taken or not taken by it hereunder or
under any other Loan Document or under any other document or instrument referred
to or provided for herein or therein or in connection herewith or therewith
INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own gross negligence or
willful misconduct.

Section 11.04Reliance by Administrative Agent

.  The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon and each of the Borrower, the Lenders and the Issuing Bank
hereby waives the right to dispute the Administrative Agent’s record of such
statement, except in the case of gross negligence or willful misconduct by the
Administrative Agent.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.  The
Administrative Agent may deem and treat the payee of any Note as the holder
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof permitted hereunder shall have been filed with
the Administrative Agent.

Section 11.05Subagents

.  The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
Sections of this Article XI shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Section 11.06Resignation of Administrative Agent

.  Subject to the appointment and acceptance of a successor Administrative Agent
as provided in this Section 11.06, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Majority Lenders shall have the right, in consultation with and
upon the approval of the Borrower (so long as no Event of Default of the type
described in Section 10.01(a), Section 10.01(b), Section 10.01(h),
Section 10.01(i) or Section 10.01(j) has occurred and is continuing), which
approval shall not be unreasonably withheld, to appoint a successor.  If no
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the

111

 

--------------------------------------------------------------------------------



Borrower and such successor.  After the Administrative Agent’s resignation
hereunder, the provisions of this Article XI and Section 12.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

Section 11.07Agents as Lenders

.  Each bank serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not an
Agent hereunder.

Section 11.08No Reliance

.  Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and each other Loan Document
to which it is a party.  Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder.  The Agents shall not be required to keep themselves informed as to
the performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or its
Subsidiaries.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, no Agent or Joint Lead Arranger shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
affairs, financial condition or business of the Borrower (or any of its
Affiliates) which may come into the possession of such Agent or any of its
Affiliates.  In this regard, each Lender acknowledges that Vinson & Elkins
L.L.P. is acting in this transaction as special counsel to the Administrative
Agent only, except to the extent otherwise expressly stated in any legal opinion
or any Loan Document.  Each other party hereto will consult with its own legal
counsel to the extent that it deems necessary in connection with the Loan
Documents and the matters contemplated therein.

Section 11.09Administrative Agent May File Proofs of Claim

.  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation,

112

 

--------------------------------------------------------------------------------



expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 12.03) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

Section 11.10Authority of Administrative Agent to Release Collateral, Liens and
Guarantors

.  Each Lender and the Issuing Bank hereby authorizes the Administrative Agent
to release (a) any collateral that is permitted to be sold or released pursuant
to the terms of the Loan Documents and (b) any Guarantor if 100% of the Equity
Interests in such Guarantor are sold in a transaction permitted under the Loan
Documents.  Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver to the Borrower, at the Borrower’s
sole cost and expense (and the Administrative Agent hereby agrees to take such
actions at the request of the Borrower), any and all releases of Liens,
termination statements, assignments or other documents reasonably requested by
the Borrower in connection with any sale or other disposition of Property to the
extent such sale or other disposition is permitted by the terms of Section 9.12
or is otherwise authorized by the terms of the Loan Documents.

Section 11.11The Joint Lead Arrangers

.  The Joint Lead Arrangers shall have no duties, responsibilities or
liabilities under this Agreement and the other Loan Documents other than their
duties, responsibilities and liabilities in its capacity as Lender hereunder.

Article XII
Miscellaneous

Section 12.01Notices

.

(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to Section 12.01(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

113

 

--------------------------------------------------------------------------------



(i)if to the Borrower, to it at c/o Chaparral Energy, Inc., 701 Cedar Lake
Blvd., Oklahoma City, Oklahoma 73114, Attention:  Joe Evans (Fax No. (405)
425-8990);

(ii)if to the Administrative Agent or Issuing Bank, to it at JPMorgan Chase
Bank, N.A., 712 Main Street – 12 South, Houston, Texas 77002, Attention:  Trey
Lewis (Fax No. (713) 216-7794); with a copy to:  JPMorgan Chase Bank, N.A.,
10 South Dearborn, L2 Floor, IL1-0480, Chicago, Illinois 60603-2003, Attention:
Leonida G. Mischke (Fax No. (844) 490-5663);

(iii)if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, Article III, Article IV and Article V unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c)Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

Section 12.02Waivers; Amendments

.

(a)No failure on the part of the Administrative Agent, any other Agent, the
Issuing Bank or any Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies of the Administrative
Agent, any other Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any other Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time.

114

 

--------------------------------------------------------------------------------



(b)Subject to Section 3.03(b), neither this Agreement nor any provision hereof
nor any Security Instrument nor any provision thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Majority Lenders or by the Borrower and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase the Revolving Credit Commitments or the
Maximum Revolving Credit Amount of any Lender without the written consent of
such Lender, (ii) increase the Borrowing Base without the written consent of
each Non-Defaulting Lender, decrease or maintain the Borrowing Base without the
consent of the Required Lenders, postpone any Scheduled Redetermination Date
without the consent of the Required Lenders, or modify Section 2.07 in any
manner that results in an increase in the Borrowing Base without the consent of
each Lender (other than any Defaulting Lender), (iii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, or reduce any other Indebtedness hereunder or
under any other Loan Document, without the written consent of each Lender
affected thereby; provided that the imposition of the default rate of interest
under Section 3.02(c) may be waived by the Majority Lenders, (iv) postpone the
scheduled date of payment or prepayment of the principal amount of any Loan or
LC Disbursement, or any interest thereon, or any fees payable hereunder, or any
other Indebtedness hereunder or under any other Loan Document, or reduce the
amount of, waive or excuse any such payment, or postpone or extend the Maturity
Date or the Termination Date without the written consent of each Lender affected
thereby, (v) change Section 4.01(b) or Section 4.01(c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (vi) waive or amend Section 3.04(c), Section 6.01,
Section 10.02(c) or Section 12.14 or change the definition of the terms
“Domestic Subsidiary”, “Foreign Subsidiary”, “Material Subsidiary”, “Immaterial
Subsidiary”, “Subsidiary”, “Restricted Subsidiary” or “Unrestricted Subsidiary”
without the written consent of each Lender (other than any Defaulting Lender),
(vii) release any Guarantor (except as set forth in Section 11.10 or in the
Guaranty Agreement) or release all or substantially all of the Mortgaged
Properties (other than as provided in Section 11.10), without the written
consent of each Lender (other than any Defaulting Lender), or(viii) change any
of the provisions of this Section 12.02(b) or the definition of “Majority
Lenders”, “Required Lenders”, or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or under any other Loan Documents or make any determination or grant
any consent hereunder or any other Loan Documents, without the written consent
of each Lender (other than any Defaulting Lender); provided, further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, any other Agent, or the Issuing Bank hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent, such other Agent or the Issuing Bank, as the case may
be.  

(c)Notwithstanding the foregoing, (i) any supplement to Schedule 7.14
(Subsidiaries) shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders,
(ii) the Borrower and the Administrative Agent may amend this Agreement or any
other Loan Document without the consent of the Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document, and (iii) the
Administrative Agent and the Borrower (or other applicable Credit Party) may
enter into any amendment, modification or

115

 

--------------------------------------------------------------------------------



waiver of this Agreement or any other Loan Document or enter into any agreement
or instrument to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Mortgaged Property or Property to
become Mortgaged Property to secure the Indebtedness for the benefit of the
Lenders or as required by any Governmental Requirement to give effect to,
protect or otherwise enhance the rights or benefits of any Lender under the Loan
Documents without the consent of any Lender.

(d)Notwithstanding anything to the contrary contained in any Loan Documents,
(i) the Revolving Credit Commitment of any Defaulting Lender may not be
increased without its consent (it being understood, for avoidance of doubt, that
no Defaulting Lender shall have any right to approve or disapprove any increase,
decrease or reaffirmation of the Borrowing Base) and (ii) the Administrative
Agent may with the consent of the Borrower and all other Non-Defaulting Lenders
amend, modify or supplement the Loan Documents to effectuate an increase to the
Borrowing Base where such Defaulting Lender does not consent to an increase to
its Revolving Credit Commitment (including not increasing the Borrowing Base by
the portion thereof applicable to the Defaulting Lender).

Section 12.03Expenses, Indemnity; Damage Waiver

.

(a)The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including,
without limitation, the reasonable fees, charges and disbursements of counsel
(provided, that, the Borrower shall only bear such expenses for one primary
counsel for the Administrative Agent, any specialist counsel (if reasonably
required by the Administrative Agent) and one local or foreign counsel for the
Administrative Agent in each relevant jurisdiction) and other outside
consultants for the Administrative Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, and the cost of
reasonably requested environmental invasive and non-invasive assessments and
audits and surveys and appraisals (provided that, unless an Event of Default has
occurred and is continuing, the Borrower shall bear the cost of only two such
assessments, audits, surveys or appraisals per year), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration (both before and after the
execution hereof and including advice of counsel to the Administrative Agent as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all costs, expenses, Taxes, assessments and
other charges incurred by any Agent or any Lender in connection with any filing,
registration, recording or perfection of any security interest contemplated by
this Agreement or any Security Instrument or any other document referred to
therein, (iii) all reasonable and documented out-of-pocket expenses incurred by
the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iv) all documented out-of-pocket expenses incurred by any Agent, the Issuing
Bank or any Lender, including the fees, charges and disbursements of any counsel
for any Agent, the Issuing Bank or any Lender, during the existence of any Event
of Default in connection with the enforcement or protection of its rights in
connection with this Agreement or any other Loan Document, including its rights
under this Section 12.03, or in connection with the Loans made or Letters of
Credit issued

116

 

--------------------------------------------------------------------------------



hereunder, including, without limitation, all such documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b)THE BORROWER SHALL INDEMNIFY EACH AGENT, EACH JOINT LEAD ARRANGER, THE
ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
PENALTIES, LIABILITIES, TAXES AND RELATED EXPENSES, INCLUDING THE REASONABLE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY
OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF
THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE
OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY
LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR
COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS
OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION
THEREWITH, (iv) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY THE ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION
OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE
LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES BY THE BORROWER AND ITS RESTRICTED SUBSIDIARIES,
(vii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS
RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES OR
OPERATIONS, INCLUDING, THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED
RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF
HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES, (ix) THE BREACH OR
NON-COMPLIANCE BY THE BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE
BORROWER OR ANY RESTRICTED SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST
ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE
AT THE TIME,

117

 

--------------------------------------------------------------------------------



COULD RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR
TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE
PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR
(xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH
THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; provided THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (A) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE, BAD FAITH, OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE, (B) ARE ON
ACCOUNT OF A DISPUTE ARISING SOLELY AMONG INDEMNITEES (OTHER THAN THE
ADMINISTRATIVE AGENT OR THE JOINT LEAD ARRANGERS IN SUCH ROLES) TO THE EXTENT
SUCH DISPUTE DOES NOT INVOLVE AND IS NOT RELATED TO ANY ACT, OMISSION OR
REPRESENTATION ON THE PART OF, OR ANY INFORMATION PROVIDED BY OR ON BEHALF OF,
THE BORROWER, ANY GUARANTOR OR AFFILIATES THEREOF, (C) RESULTED FROM A CLAIM
BROUGHT BY THE BORROWER AGAINST ANY INDEMNITEE OF ANY MATERIAL BREACH IN BAD
FAITH OF SUCH INDEMNITEE’S FUNDING OBLIGATIONS UNDER THIS AGREEMENT OR (D) IN
RESPECT OF ANY PROPERTY FOR ANY OCCURRENCE ARISING FROM THE ACTS OR OMISSIONS OF
THE ADMINISTRATIVE AGENT OR ANY OTHER INDEMNITEE DURING THE PERIOD AFTER WHICH
SUCH PERSON, ITS SUCCESSORS OR ASSIGNS SHALL HAVE OBTAINED POSSESSION OF SUCH
PROPERTY (WHETHER BY FORECLOSURE OR DEED IN LIEU OF FORECLOSURE, AS
MORTGAGEE-IN-POSSESSION OR OTHERWISE).

(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent, any Joint Lead Arranger or the Issuing Bank under
Section 12.03(a) or (b), each Lender severally agrees to pay to such Agent, such
Joint Lead Arranger or the Issuing Bank, as the case may be, such Lender’s
Applicable Revolving Credit Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid

118

 

--------------------------------------------------------------------------------



amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent, such Joint Lead Arranger or the Issuing Bank in its
capacity as such.

(d)To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.

(e)All amounts due under this Section 12.03 shall be payable promptly after
written demand therefor.

Section 12.04Successors and Assigns

.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)(i)Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A)the Borrower, provided that no consent of the Borrower shall be required if
such assignment is to a Lender, an Affiliate of a Lender, an Approved Fund or,
if an Event of Default has occurred and is continuing, is to any other assignee;
and

(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment.

(ii)Assignments shall be subject to the following additional conditions:

119

 

--------------------------------------------------------------------------------



(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Credit Commitment or Loans, the amount of the Revolving Credit
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation payable by the assigning Lender of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment;

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and shall deliver notice of
the Assignment and Assumption to the Borrower; and

(E)in no event may any Lender assign all or a portion of its rights and
obligations under this Agreement to (i) the Borrower or any Affiliate of the
Borrower, (ii) any natural person or (iii) any Defaulting Lender or any of its
subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (iii).

(iii)Subject to Section 12.04(b)(iv) and the acceptance and recording thereof,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).

(iv)The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the

120

 

--------------------------------------------------------------------------------



names and addresses of the Lenders, and the Maximum Revolving Credit Amount of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.  In connection with any
changes to the Register, if necessary, the Administrative Agent will reflect the
revisions on Annex I and forward a copy of such revised Annex I to the Borrower,
the Issuing Bank and each Lender.

(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 12.04(b).

(c)(i)Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
Persons (other than the Borrower, any Affiliate of the Borrower or any natural
person) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to
Section 12.02 that affects such Participant.  In addition such agreement must
provide that the Participant be bound by the provisions of
Section 12.03.  Subject to Section 12.04(c)(ii), the Borrower agrees that each
Participant shall be entitled to the benefits of Section 5.01, Section 5.02 and
Section 5.03 (subject to the requirements and limitations in Section 5.03,
including the requirements under Section 5.03(f) and (g) (it being understood
that the documentation required under Section 5.03(f) and (g) and  shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section
12.04(b).  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 4.01(c) as though it were a
Lender.  Each Lender that

121

 

--------------------------------------------------------------------------------



sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(ii)Each Participant shall not be entitled to receive any greater payment under
Sections 5.01 or 5.03, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank or other central bank having jurisdiction over such
Lender, and this Section 12.04 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e)Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower and the Guarantors to file a registration statement
with the SEC or to qualify the Loans under the “Blue Sky” laws of any state.

Section 12.05Survival; Revival; Reinstatement

.

(a)All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or

122

 

--------------------------------------------------------------------------------



any Letter of Credit is outstanding and so long as the Revolving Credit
Commitments have not expired or terminated.  The provisions of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 and Article XI shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Revolving Credit Commitments or the
termination of this Agreement, any other Loan Document or any provision hereof
or thereof.

(b)To the extent that any payments on the Indebtedness or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect.  In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

Section 12.06Counterparts; Integration; Effectiveness

.

(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b)This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof.  This Agreement and the other
Loan Documents represent the final agreement among the parties hereto and
thereto and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties.  There are no unwritten oral
agreements between the parties.

(c)Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by fax or other electronic
transmission (e.g., .pdf) shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 12.07Severability

.  Any provision of this Agreement or any other Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof or thereof;

123

 

--------------------------------------------------------------------------------



and the invalidity of a particular provision in a particular jurisdiction shall
not invalidate such provision in any other jurisdiction.

Section 12.08Right of Setoff

.  If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations (of whatsoever kind, including, without limitation,
obligations under Swap Agreements) at any time owing by such Lender or Affiliate
to or for the credit or the account of the Borrower or any Restricted Subsidiary
against any of and all the obligations of the Borrower or any Restricted
Subsidiary owed to such Lender now or hereafter existing under this Agreement or
any other Loan Document, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations may be unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.09 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank, and the Lenders, and (b) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender under this Section 12.08 are in addition
to other rights and remedies (including other rights of setoff) which such
Lender or its Affiliates may have.  Each Lender and the Issuing Bank agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

Section 12.09GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

.

(a)THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT
UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE,
RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH
LENDER IS LOCATED.

(b)ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EITHER CASE LOCATED IN NEW
YORK COUNTY, NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR

124

 

--------------------------------------------------------------------------------



PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.  THIS SUBMISSION TO JURISDICTION IS
NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER
ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.

(c)EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING (OR AS SOON THEREAFTER AS IS
PROVIDED BY APPLICABLE LAW).  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY
OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY
OTHER JURISDICTION.

(d)EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; provided that nothing contained in this
SECTION 12.09(d)(ii) shall limit the Borrower’s indemnification obligations to
the extent set forth in Section 12.03 to the extent such special, exemplary,
punitive or consequential damages are included in any third party claim in
connection with which such INDEMNITEE is otherwise entitled to indemnification
hereunder; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT
OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR
IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS SECTION 12.09.

Section 12.10Headings

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Section 12.11Confidentiality

.  Each of the Administrative Agent, the Issuing Bank and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and

125

 

--------------------------------------------------------------------------------



agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested or required by any
regulatory authority purporting to have jurisdiction over such Person, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement for the express benefit of the Borrower
containing provisions substantially the same as those of this Section 12.11, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any Swap
Agreement relating to the Borrower and its obligations, (g) with the consent of
the Borrower, or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 12.11 or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower.  For
the purposes of this Section 12.11, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
and their businesses, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or a Subsidiary; provided that, in the case
of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section 12.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  Notwithstanding
anything herein to the contrary, “Information” shall not include, and the
Borrower, the Borrower’s Subsidiaries, the Administrative Agent, each Lender and
the respective Affiliates of each of the foregoing (and the respective partners,
directors, officers, employees, agents, advisors and other representatives of
the aforementioned Persons), and any other party, may disclose to any and all
Persons, without limitation of any kind (A) any information with respect to the
United States federal and state income tax treatment of the transactions
contemplated hereby and any facts that may be relevant to understanding the
United States federal or state income tax treatment of such transactions (“tax
structure”), which facts shall not include for this purpose the names of the
parties or any other person named herein, or information that would permit
identification of the parties or such other persons, or any pricing terms or
other nonpublic business or financial information that is unrelated to such tax
treatment or tax structure, and (B) all materials of any kind (including
opinions or other tax analyses) that are provided to the Borrower, the
Administrative Agent or such Lender relating to such tax treatment or tax
structure.

Section 12.12Interest Rate Limitation

.  It is the intention of the parties hereto that each Lender shall conform
strictly to usury laws applicable to it.  Accordingly, if the transactions
contemplated hereby would be usurious as to any Lender under laws applicable to
it (including the laws of the United States of America and any State therein or
any other jurisdiction whose laws may be mandatorily applicable to such Lender
notwithstanding the other provisions of this Agreement), then, in that event,
notwithstanding anything to the contrary in any of the Loan

126

 

--------------------------------------------------------------------------------



Documents or any agreement entered into in connection with or as security for
the Notes, it is agreed as follows:  (a) the aggregate of all consideration
which constitutes interest under law applicable to any Lender that is contracted
for, taken, reserved, charged or received by such Lender under any of the Loan
Documents or agreements or otherwise in connection with the Notes shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Indebtedness (or, to the extent
that the principal amount of the Indebtedness shall have been or would thereby
be paid in full, refunded by such Lender to the Borrower); and (b) in the event
that the maturity of the Notes is accelerated by reason of an election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Indebtedness (or, to the extent that the principal
amount of the Indebtedness shall have been or would thereby be paid in full,
refunded by such Lender to the Borrower).  All sums paid or agreed to be paid to
any Lender for the use, forbearance or detention of sums due hereunder shall, to
the extent permitted by law applicable to such Lender, be amortized, prorated,
allocated and spread throughout the stated term of the Loans evidenced by the
Notes until payment in full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law.  If at any time and from time to time (i) the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 12.12 and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to such Lender would be less than the amount of interest payable to such
Lender computed at the Highest Lawful Rate applicable to such Lender, then the
amount of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12.  To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in
effect.  Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.

Section 12.13EXCULPATION PROVISIONS

.  EACH OF THE PARTIES HERETO SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH
NOTICE AND KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS
FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS
AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS
CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND
THE

127

 

--------------------------------------------------------------------------------



OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN ENTERING
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT RECOGNIZES THAT
CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS RESULT IN
ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND
RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY
HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR
ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.14Collateral Matters; Swap Agreements

.  The benefit of the Security Instruments and of the provisions of this
Agreement relating to any collateral securing the Indebtedness shall also extend
to and be available to the Secured Swap Providers with respect to any Swap
Agreement including any Swap Agreement in existence prior to the date hereof,
but excluding any additional transactions or confirmations entered into
(a) after such Secured Swap Provider ceases to be a Lender or an Affiliate of a
Lender or (b) after assignment by a Secured Swap Provider to another Secured
Swap Provider that is not a Lender or an Affiliate of a Lender.  No Lender or
any Affiliate of a Lender shall have any voting or consent rights under any Loan
Document as a result of the existence of obligations owed to it under any such
Swap Agreements.

Section 12.15No Third Party Beneficiaries

.  This Agreement, the other Loan Documents, and the agreement of the Lenders to
make Loans and the Issuing Bank to issue, amend, renew or extend Letters of
Credit hereunder are solely for the benefit of the Borrower, and no other Person
(including, without limitation, any Subsidiary of the Borrower, any obligor,
contractor, subcontractor, supplier or materialsman) shall have any rights,
claims, remedies or privileges hereunder or under any other Loan Document
against the Administrative Agent, any other Agent, the Issuing Bank or any
Lender for any reason whatsoever.  There are no third party beneficiaries.

Section 12.16USA Patriot Act Notice

.  Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the US Patriot Act.

Section 12.17No Advisory or Fiduciary Responsibility

.  In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that:  (a) (i) no fiduciary,
advisory or agency relationship between the Borrower and its Subsidiaries and
the Administrative Agent or any Lender is intended to be or has been created in
respect of the transactions contemplated hereby or by the other Loan Documents,
irrespective of whether the Administrative Agent or any Lender has advised or is
advising the Borrower or any Subsidiary on other matters; (ii) the arranging and
other services regarding this Agreement provided by the Administrative Agent and

128

 

--------------------------------------------------------------------------------



the Lenders are arm’s-length commercial transactions between the Borrower and
its Subsidiaries, on the one hand, and the Administrative Agent and the Lenders,
on the other hand; (iii) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent that it has deemed appropriate; and
(iv) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; and (b) (i) the Administrative Agent and the Lenders each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Subsidiaries, or
any other Person; (ii) neither the Administrative Agent nor the Lenders has any
obligation to the Borrower or any of its Subsidiaries with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Lenders and their respective Affiliates may be engaged, for their own
accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of the Borrower and its Subsidiaries,
and neither the Administrative Agent nor the Lenders has any obligation to
disclose any of such interests to the Borrower or its Subsidiaries.  To the
fullest extent permitted by Law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 12.18Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

.  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 12.19Intercreditor Agreements

.

129

 

--------------------------------------------------------------------------------



(a)Each of the Lenders, the Issuing Banks and the other Secured Parties
acknowledges that obligations of the Borrower and the other Credit Parties with
respect to any Permitted Senior Additional Debt may, to the extent set forth
herein, be secured by Liens on assets of the Borrower and the other Credit
Parties that constitute collateral security for the Indebtedness.  Upon the
approval of an Intercreditor Agreement by the Majority Lenders, each of the
Lenders, the Issuing Banks and the other Secured Parties hereby irrevocably
authorizes and directs the Administrative Agent to execute and deliver, in each
case on behalf of such Secured Party and without any further consent,
authorization or other action by such Secured Party, (i) from time to time upon
the request of the Borrower, in connection with the establishment, incurrence,
amendment, refinancing or replacement of any such Debt, such Intercreditor
Agreement and (ii) any documents relating thereto.

(b)Each of the Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably (i) consents to the treatment of Liens to be provided for under the
Intercreditor Agreements, (ii) agrees that, upon the execution and delivery
thereof, such Secured Party will be bound by the provisions of any Intercreditor
Agreement as if it were a signatory thereto and will take no actions contrary to
the provisions of any Intercreditor Agreement, (iii) agrees that no Secured
Party shall have any right of action whatsoever against the Administrative Agent
as a result of any action taken by the Administrative Agent pursuant to this
Section or in accordance with the terms of any Intercreditor Agreement and (iv)
authorizes and directs the Administrative Agent to carry out the provisions and
intent of each Intercreditor Agreement.

(c)Each of the Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably further authorizes and directs the Administrative Agent to execute
and deliver, in each case on behalf of such Secured Party and without any
further consent, authorization or other action by such Secured Party, any
amendments, supplements or other modifications of any Intercreditor Agreement
that the Borrower may from time to time request (i) to give effect to any
establishment, incurrence, amendment, extension, renewal, refinancing or
replacement of any Permitted Senior Additional Debt, (ii) to confirm for any
party that such Intercreditor Agreement is effective and binding upon the
Administrative Agent on behalf of the Secured Parties or (iii) to effect any
other amendment, supplement or modification so long as the resulting agreement
would constitute an Intercreditor Agreement if executed at such time as a new
agreement.

(d)Each of the Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably further authorizes and directs the Administrative Agent to execute
and deliver, in each case on behalf of such Secured Party and without any
further consent, authorization or other action by such Secured Party, any
amendments, supplements or other modifications of any Security Instrument to add
or remove any legend that may be required pursuant to any Intercreditor
Agreement.

(e)The Administrative Agent shall have the benefit of the provisions of
Article XI with respect to all actions taken by it pursuant to this Section or
in accordance with the terms of any Intercreditor Agreement to the full extent
thereof.

Section 12.20Restatement; Existing Credit Agreement

.  The parties hereto agree that this Agreement is a restatement of, and an
extension of, and amendment to, the Existing Credit Agreement.  This Agreement
does not in any way constitute a novation of the Existing Credit

130

 

--------------------------------------------------------------------------------



Agreement, but is an amendment and restatement of same.  It is understood and
agreed that, except to the extent released by the Administrative Agent as
contemplated herein, the Liens securing the Indebtedness under and as defined in
the Existing Credit Agreement and the rights, duties, liabilities and
obligations of the Borrower under the Existing Credit Agreement and the Existing
Loan Documents to which it is a party shall not be extinguished but shall be
carried forward and shall secure such obligations and liabilities as amended,
renewed, extended and restated by this Agreement. Upon the effectiveness of this
Agreement, (a) each Lender who holds Loans in an aggregate amount less than its
Applicable Revolving Credit Percentage (after giving effect to this amendment
and restatement) of all Loans shall advance new Loans which shall be disbursed
to the Administrative Agent and used to repay Loans outstanding to each Lender
who holds Loans in an aggregate amount greater than its Applicable Revolving
Credit Percentage of all Loans, (b) each Lender’s participation in each Letter
of Credit shall be automatically adjusted to equal its Applicable Revolving
Credit Percentage (after giving effect to this amendment and restatement), and
(c) such other adjustments shall be made as the Administrative Agent shall
specify so that each Lender’s Revolving Credit Exposure equals its Applicable
Revolving Credit Percentage (after giving effect to this amendment and
restatement) of the total Revolving Credit Exposures of all of the Lenders.

Section 12.21Exiting Lenders

.  Subject to the receipt of funds necessary to pay in full all principal,
interest, fees and other charges owed under the Existing Credit Agreement to the
Exiting Lenders, each of the Exiting Lenders hereby consents to this Agreement
as required under Section 12.02 of the Existing Credit Agreement.  Each of the
parties hereto hereby agrees and confirms that after receipt by each Exiting
Lender of funds necessary to pay in full all principal, interest, fees and other
charges owed to it under the Existing Credit Agreement and giving effect to
Section 12.20 of this Agreement, each of the Exiting Lenders shall cease to have
an Applicable Revolving Credit Percentage hereunder, its commitments to lend and
all of its obligations under the Existing Credit Agreement shall be terminated
and each of the Exiting Lenders shall cease to be a Lender for all purposes
under the Loan Documents (provided that, notwithstanding anything to the
contrary on the signature pages hereto, each Exiting Lender shall continue to be
entitled to the benefits of Sections 5.01, 5.02, 5.03 and 12.03).  The Lenders
and Exiting Lenders hereby waive any requirement of the Existing Credit
Agreement that requires payments to Lenders to be made on a pro rata basis to
the extent necessary to permit the payment to the Exiting Lenders of the amounts
specified in Section 6.01(s) of this Agreement.

[SIGNATURES BEGIN NEXT PAGE]

 

131

 

--------------------------------------------------------------------------------



The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

BORROWER:

CHAPARRAL ENERGY, INC., a Delaware corporation

By:/s/ JOSEPH O. EVANS

Name:  Joseph O. Evans

Title:    Executive Vice President and Chief

Financial Officer




[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT/
LENDER/ISSUING BANK:JPMORGAN CHASE BANK, N.A.

 

By: /s/ Anson Williams

Name:  Anson Williams

Title:    Authorized Officer




[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



LENDER:CAPITAL ONE, NATIONAL ASSOCIATION

By: /s/ Michael Higgins

Name:  Michael Higgins

Title:    Senior Director




[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



LENDER:NATIXIS, NEW YORK BRANCH

By: /s/ Brice Le Foyer

Name:  Brice Le Foyer

Title:    Director

 

By: /s/ Vikram Nath

Name:  Vikram Nath

Title:    Director

 




[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



LENDER:KEYBANK NATIONAL ASSOCIATION

By: /s/ David Bornstein

Name:  David Bornstein

Title:    Senior Vice President




[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



LENDER:SOCIÉTÉ GÉNÉRALE

By: /s/ Max Sonnonstine

Name:  Max Sonnonstine

Title:    Director




[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



LENDER:ABN AMRO CAPITAL USA LLC

By: /s/ Darrell W. Holley

Name:  Darrell W. Holley

Title:    Managing Director

 

By: /s/ David Montgomery

Name:  David Montgomery

Title:    Managing Director

 




[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



LENDER:

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH

By: /s/ Donovan Broussard

Name:  Donovan Broussard

Title:    Authorized Signatory

 

By: /s/ Richard Antl

Name:  Richard Antl

Title:    Authorized Signatory

 




[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



LENDER:CITIBANK, N.A.

By: /s/ Ryan Watson

Name:  Ryan Watson

Title:    Senior Vice President




[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



LENDER:COMPASS BANK

By: /s/ Kari McDaniel

Name:  Kari McDaniel

Title:    Vice President




[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



LENDER:

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

By: /s/ Michael Willis

Name:  Michael Willis

Title:    Managing Director

 

By: /s/ David Gurghigian

Name:  David Gurghigian

Title:    Managing Director

 




[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



LENDER:

DEUTSCHE BANK AG NEW YORK BRANCH

By: /s/ Marcus Tarkington

Name:  Marcus Tarkington

Title:    Director

 

By: /s/ R. Scott Flieger

Name:  R. Scott Flieger

Title:    Managing Director




[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



LENDER:FIFTH THIRD BANK

By: /s/ Justin Bellamy

Name:  Justin Bellamy

Title:    Director




[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



LENDER:THE HUNTINGTON NATIONAL BANK

By: /s/ Margaret Niekrash

Name:  Margaret Niekrash

Title:    Senior Vice President




[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



LENDER:ROYAL BANK OF CANADA

By: /s/ Don J. McKinnerney

Name:  Don J. McKinnerney

Title:    Authorized Signatory




[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



LENDER:

THE TORONTO-DOMINION BANK, NEW YORK BRANCH

By: /s/ Annie Dorval

Name:  Annie Dorval

Title:    Authorized Signatory




[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



LENDER:ASSOCIATED BANK, N.A.

By: /s/ Brian Caddell

Name:  Brian Caddell

Title:    Senior Vice President




[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



LENDER:BANK OF AMERICA, N.A.

By: /s/ Raza Jafferi

Name:  Raza Jafferi

Title:    Vice President




[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



LENDER:COMERICA BANK

By: /s/ Jeffrey M. LaBauve

Name:  Jeffrey M. LaBauve

Title:    Vice President




[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



LENDER:EASTWEST BANK

By: /s/ Reed V. Thompson

Name:  Reed V. Thompson

Title:    Senior Vice President




[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



LENDER:

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

By: /s/ James E. Hibbert, Jr.

Name:  James E. Hibbert, Jr.

Title:    Assistant Vice President

 

 

 

[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



The undersigned hereby consents to this Agreement as required under Section
12.02 of the Existing Credit Agreement and is signing this Agreement solely for
such purpose.  Upon the effectiveness of this Agreement, the undersigned shall
cease to be a Lender for all purposes under the Loan Documents.

 

 

UBS AG, STAMFORD BRANCH, as an Exiting Lender

 

 

By: /s/ Houssem Daly
Name:  Houssem Daly
Title:    Associate Director

 

By: /s/ Darlene Arias
Name:  Darlene Arias
Title:    Director

 




[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



The undersigned hereby consents to this Agreement as required under Section
12.02 of the Existing Credit Agreement and is signing this Agreement solely for
such purpose.  Upon the effectiveness of this Agreement, the undersigned shall
cease to be a Lender for all purposes under the Loan Documents.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Exiting Lender

 

 

By: /s/ Stephanie Harrell
Name:  Stephanie Harrell
Title:    Director


[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



The undersigned hereby consents to this Agreement as required under Section
12.02 of the Existing Credit Agreement and is signing this Agreement solely for
such purpose.  Upon the effectiveness of this Agreement, the undersigned shall
cease to be a Lender for all purposes under the Loan Documents.

 

 

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, as an Exiting Lender

 

 

By:/s/ Alan Dawson
Name: Alan Dawson
Title:   Director


[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



The undersigned hereby consents to this Agreement as required under Section
12.02 of the Existing Credit Agreement and is signing this Agreement solely for
such purpose.  Upon the effectiveness of this Agreement, the undersigned shall
cease to be a Lender for all purposes under the Loan Documents.

 

 

BEAL BANK USA, as an Exiting Lender

 

 

By: /s/ Jacob Cherner
Name:  Jacob Cherner
Title:    Authorized Signatory




[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



The undersigned hereby consents to this Agreement as required under Section
12.02 of the Existing Credit Agreement and is signing this Agreement solely for
such purpose.  Upon the effectiveness of this Agreement, the undersigned shall
cease to be a Lender for all purposes under the Loan Documents.

 

 

GOLDMAN SACHS BANK USA, as an Exiting Lender

 

 

By: /s/ Josh Rosenthal
Name:  Josh Rosenthal
Title:    Authorized Signatory




[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



The undersigned hereby consents to this Agreement as required under Section
12.02 of the Existing Credit Agreement and is signing this Agreement solely for
such purpose.  Upon the effectiveness of this Agreement, the undersigned shall
cease to be a Lender for all purposes under the Loan Documents.

 

 

U.S. BANK NATIONAL ASSOCIATION, as an Exiting Lender

 

 

By: /s/ James P. Cecil
Name:  James P. Cecil
Title:    Senior Vice President


[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



The undersigned hereby consents to this Agreement as required under Section
12.02 of the Existing Credit Agreement and is signing this Agreement solely for
such purpose.  Upon the effectiveness of this Agreement, the undersigned shall
cease to be a Lender for all purposes under the Loan Documents.

 

 

SEI ENERGY DEBT FUND, LP, as an Exiting Lender

 

 

By:

BENEFIT STREET PARTNERS L.L.C.,

 



its Sub-Advisor


 

By: /s/ Nina Baryski
Name:  Nina Baryski
Title:    Authorized Signer




 

[Signature Page to Tenth Restated Credit Agreement – Chaparral Energy, Inc.]

 

--------------------------------------------------------------------------------



ANNEX I
LIST OF EFFECTIVE DATE MAXIMUM REVOLVING CREDIT AMOUNTS

 

Name of Lender

Applicable Revolving Credit Percentage

Maximum Revolving Credit Amount

JPMorgan Chase Bank, N.A.

5.96491228%

$23,859,649.12

Capital One, National Association

5.96491228%

$23,859,649.12

Natixis, New York Branch

5.96491228%

$23,859,649.12

KeyBank National Association

5.08771930%

$20,350,877.19

Société Générale

5.08771930%

$20,350,877.19

ABN AMRO Capital USA LLC

5.08771930%

$20,350,877.19

Canadian Imperial Bank of Commerce, New York Branch

5.08771930%

$20,350,877.19

Citibank, N.A.

5.08771930%

$20,350,877.19

Compass Bank

5.08771930%

$20,350,877.19

Credit Agricole Corporate And Investment Bank

5.08771930%

$20,350,877.19

Annex I-1

 

--------------------------------------------------------------------------------



Deutsche Bank AG New York Branch

5.08771930%

$20,350,877.19

Fifth Third Bank

5.08771930%

$20,350,877.19

The Huntington National Bank

5.08771930%

$20,350,877.19

Royal Bank of Canada

5.08771930%

$20,350,877.19

The Toronto-Dominion Bank, New York Branch

5.08771930%

$20,350,877.19

Associated Bank, N.A.

4.21052632%

$16,842,105.26

Bank of America, N.A.

4.21052632%

$16,842,105.26

Comerica Bank

4.21052632%

$16,842,105.26

EastWest Bank

4.21052632%

$16,842,105.26

Texas Capital Bank, National Association

4.21052632%

$16,842,105.26

TOTAL

100.00%

$400,000,000.00

 

Annex I-2

 

--------------------------------------------------------------------------------

 

ANNEX II
EXISTING LETTERS OF CREDIT

 

LC #

Current Global Balance

Issue date

Beneficiary Name

Expiry date

S-718846

$828,000.00

1/6/2009

CMS ELECTRIC COOPERATIVE, INC

10/20/2017

 

 

 

Annex II-1

 

--------------------------------------------------------------------------------

 

Exhibit A

FORM OF NOTE

$[          ][          ], 20[   ]

FOR VALUE RECEIVED, Chaparral Energy, Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to [          ] or its registered assigns
(the “Lender”), at the principal office of JPMorgan Chase Bank, N.A. (the
“Administrative Agent”), at [          ], the principal sum of [          ]
Dollars ($[          ]) (or such lesser amount as shall equal the aggregate
unpaid principal amount of the Loans made by the Lender to the Borrower under
the Credit Agreement, as hereinafter defined), in lawful money of the United
States of America and in immediately available funds, on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount of each such Loan, at such office, in like money and
funds, for the period commencing on the date of such Loan until such Loan shall
be paid in full, at the rates per annum and on the dates provided in the Credit
Agreement.

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books.  Failure to
make any such recordation shall not affect any Lender’s or the Borrower’s rights
or obligations in respect of such Loans or affect the validity of such transfer
by any Lender of this Note pursuant to Section 12.04 of the Credit Agreement.

This Note is one of the Notes referred to in the Tenth Restated Credit Agreement
dated as of December 21, 2017 among the Borrower, the Administrative Agent, and
the other agents and lenders signatory thereto (including the Lender), and
evidences Loans made by the Lender thereunder (such Credit Agreement as the same
may be amended, supplemented or restated from time to time, the “Credit
Agreement”).  Capitalized terms used in this Note and not otherwise defined
herein have the respective meanings assigned to them in the Credit Agreement.

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents.  The Credit Agreement
provides for the acceleration of the maturity of this Note upon the occurrence
of certain events, for prepayments of Loans upon the terms and conditions
specified therein and other provisions relevant to this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.


Exhibit A

 

--------------------------------------------------------------------------------

CHAPARRAL ENERGY, INC., a Delaware corporation

By:  

  Name:  

  Title:  

 

Exhibit A

 

--------------------------------------------------------------------------------

Exhibit B

FORM OF BORROWING REQUEST

[                   ], 20[   ]

Chaparral Energy, Inc., a Delaware corporation (the “Borrower”), pursuant to
Section 2.03 of the Tenth Restated Credit Agreement dated as of December 21,
2017 (together with all amendments, restatements, supplements or other
modifications thereto, the “Credit Agreement”) among the Borrower, JPMorgan
Chase Bank, N.A., as Administrative Agent and the other agents and lenders (the
“Lenders”) which are or become parties thereto (unless otherwise defined herein,
each capitalized term used herein is defined in the Credit Agreement), hereby
requests a Borrowing of Loan as follows:

(i)

Aggregate amount of the requested Borrowing is $[                   ];

(ii)

Date of such Borrowing is [                   ], 20[   ];

(iii)

Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar Borrowing];

(iv)

In the case of a Eurodollar Borrowing, the initial Interest Period applicable
thereto is [                   ];

(v)

Amount of Borrowing Base in effect on the date hereof is $[                   ];

(vi)

Total Revolving Credit Exposures on the date hereof (i.e., outstanding principal
amount of Loans and total LC Exposure) is $[                   ]; and

(vii)

Pro forma total Revolving Credit Exposures (giving effect to the requested
Borrowing) is $[                   ]; and

(viii)

Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

[                   ]

[                   ]

[                   ]

[                   ]

[                   ]




Exhibit B

 

--------------------------------------------------------------------------------

The undersigned certifies on behalf of the Borrower (and not individually) that
he/she is the [                ] of the Borrower, and that as such he/she is
authorized to execute this certificate on behalf of the Borrower.  The
undersigned further certifies, represents and warrants on behalf of the Borrower
(and not individually) that the Borrower is entitled to receive the requested
Borrowing under the terms and conditions of the Credit Agreement:

CHAPARRAL ENERGY, INC., a Delaware corporation

By:

Name:

Title:

 

Exhibit B

 

--------------------------------------------------------------------------------

Exhibit C

FORM OF INTEREST ELECTION REQUEST

[                ], 20[   ]

Chaparral Energy, Inc., a Delaware corporation (the “Borrower”), pursuant to
Section 2.04 of the Tenth Restated Credit Agreement dated as of December 21,
2017 (together with all amendments, restatements, supplements or other
modifications thereto, the “Credit Agreement”) among the Borrower, JPMorgan
Chase Bank, N.A., as Administrative Agent and the other agents and lenders (the
“Lenders”) which are or become parties thereto (unless otherwise defined herein,
each capitalized term used herein is defined in the Credit Agreement), hereby
makes an Interest Election Request as follows:

(i)

This Interest Election Request applies to the Borrowing of a Loan, and if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information specified pursuant to (iii) and (iv) below shall be specified
for each resulting Borrowing) is [                ];

(ii)

The effective date of the election made pursuant to this Interest Election
Request is [                ], 20[   ]; [and]

(iii)

The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar Borrowing][;
and]

[(iv)

[If the resulting Borrowing is a Eurodollar Borrowing] The Interest Period
applicable to the resulting Borrowing after giving effect to such election is
[                ]].

The undersigned certifies on behalf of the Borrower (and not individually) that
he/she is the [                ] of the Borrower, and that as such he/she is
authorized to execute this certificate on behalf of the Borrower.  The
undersigned further certifies, represents and warrants on behalf of the Borrower
(and not individually) that the Borrower is entitled to receive the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.

CHAPARRAL ENERGY, INC., a Delaware corporation

By:

Name:

Title:

 

Exhibit C

 

--------------------------------------------------------------------------------



Exhibit D

FORM OF
COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he/she is the [          ] of Chaparral
Energy, Inc., a Delaware corporation (the “Borrower”), and that as such he/she
is authorized to execute this certificate on behalf of the Borrower.  With
reference to the Tenth Restated Credit Agreement dated as of December 21, 2017
(together with all amendments, restatements, supplements or other modifications
thereto being the “Agreement”) among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents and lenders (the “Lenders”) which are
or become a party thereto, and such Lenders, the undersigned represents and
warrants as follows (each capitalized term used herein having the same meaning
given to it in the Agreement unless otherwise specified):

(a)

There exists no Default or Event of Default [or specify Default and describe].

(b)  

Except as set forth herein, the Borrower is in compliance, as of the end of the
[fiscal quarter][fiscal year] ending [ ], with all financial covenants set forth
in Section 9.01 of the Agreement, as demonstrated by the detailed computations
of such covenants attached hereto.

(c)

No change in the application of GAAP to the Borrower’s financial statements has
occurred since the most recent audited financial statements previously provided
in connection with the Agreement [except__________].

 

 

EXECUTED AND DELIVERED this [    ] day of [          ].

CHAPARRAL ENERGY, INC., a Delaware corporation

By:

Name:

Title:

 

Exhibit D

 

--------------------------------------------------------------------------------



Exhibit E

SECURITY INSTRUMENTS AS OF THE EFFECTIVE DATE

1.

Amended and Restated Pledge and Security Agreement dated as of December 21, 2017
by and among each of the Credit Parties, as Grantors and JPMorgan Chase Bank,
N.A., in its capacity as administrative agent for the Lenders and the other
Secured Parties.

2.

Amended and Restated Mortgage, Deed of Trust, Assignment of As-Extracted
Collateral, Security Agreement, Fixture Filing and Financing Statement dated as
of December 21, 2017 from Chaparral Energy, L.L.C., as mortgagor to JPMorgan
Chase Bank, N.A., as administrative agent, as mortgagee, or to Trey Lewis, as
trustee for the benefit of JPMorgan Chase Bank, N.A., as administrative agent,
for itself and for the ratable benefit of the other Secured Parties.

3.

Amended and Restated Guaranty Agreement dated as of December 21, 2017 by each of
the Credit Parties except the Borrower, as Guarantors in favor of JPMorgan Chase
Bank, N.A., each of the other Secured Parties and each of their successors and
assigns as permitted pursuant to the Credit Agreement.

4.

Amended and Restated Trademark Security Agreement dated as of December 21, 2017
by Chaparral Energy, L.L.C., as assignor in favor of JPMorgan Chase Bank, N.A.,
as administrative agent, as assignee.

Exhibit E

 

--------------------------------------------------------------------------------



Exhibit F

FORM OF GUARANTY AGREEMENT

[Attached]

 

Exhibit F

 

--------------------------------------------------------------------------------



Exhibit G

FORM OF SECURITY AGREEMENT

[Attached]

 

Exhibit G

 

--------------------------------------------------------------------------------



Exhibit H

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1.

Assignor:[                                       ]

2.

Assignee:[                                       ]

[and is an Affiliate/Approved Fund of [identify Lender]1]

3.

Borrower:Chaparral Energy, Inc.

4.

Administrative Agent:JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 

1 

Select as applicable.

Exhibit H-1

 

--------------------------------------------------------------------------------



5.

Credit Agreement:The Tenth Restated Credit Agreement dated as of December 21,
2017, among Chaparral Energy, Inc., the Lenders parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the other agents parties thereto




Exhibit H-2

 

--------------------------------------------------------------------------------



6.

Assigned Interest:

Maximum Revolving Credit Amount Assigned

Percentage Assigned of Aggregate Maximum Revolving Credit Amounts

 

%

 

%

 

%

 

Effective Date:  [                 ] [    ], 20[   ] [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

By:______________________________

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:______________________________

Title:




Exhibit H-3

 

--------------------------------------------------------------------------------



[Consented to and]2 Accepted:

JPMorgan Chase Bank, N.A., as

Administrative Agent

By:_________________________________

Title:

[Consented to:]3

[NAME OF RELEVANT PARTY]

By:________________________________

Title:




 

2 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

3 

To be added only if the consent of the Borrower and/or other parties (e.g.,
Issuing Bank) is required by the terms of the Credit Agreement.

Exhibit H-4

 

--------------------------------------------------------------------------------



ANNEX 1

[__________________]4



 

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION



1.

Representations and Warranties.

1.1

Assignor.  The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2.

Assignee.  The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 8.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and

 

4 

Describe Credit Agreement at option of Administrative Agent.

Exhibit H-5

 

--------------------------------------------------------------------------------



information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2.

Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3.

General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
fax or other electronic transmission (e.g., .pdf) shall be effective as delivery
of a manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 



Exhibit H-6

 

--------------------------------------------------------------------------------



Exhibit I-1

Form of U.S. Tax Compliance Certificate
(Foreign Lenders; not partnerships)

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Tenth Restated Credit Agreement dated as of
December 21, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Chaparral Energy, Inc., a Delaware
corporation, as Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent,
the financial institutions from time to time party thereto as Lenders, and the
other Agents party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E.  By executing this certificate, the undersigned agrees that (A) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (B) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:

Name:

Title:

Date:________ __, 20[  ]

 

Exhibit I-1-1

 

--------------------------------------------------------------------------------



Exhibit I-2

Form of U.S. Tax Compliance Certificate
(Foreign Participants; not partnerships)

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Tenth Restated Credit Agreement dated as of
December 21, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Chaparral Energy, Inc., a Delaware
corporation, as Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent,
the financial institutions from time to time party thereto as Lenders, and the
other Agents party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (A) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (B) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

Name:

Title:

Date:________ __, 20[  ]

 

Exhibit I-2-1

 

--------------------------------------------------------------------------------



Exhibit I-3

Form of U.S. Tax Compliance Certificate
(Foreign Participants; partnerships)

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Tenth Restated Credit Agreement dated as of
December 21, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Chaparral Energy, Inc., a Delaware
corporation, as Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent,
the financial institutions from time to time party thereto as Lenders, and the
other Agents party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (A) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (B) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:

Name:

Title:

Date:________ __, 20[  ]

 

Exhibit I-3-1

 

--------------------------------------------------------------------------------



Exhibit I-4

Form of U.S. Tax Compliance Certificate
(Foreign Lenders; partnerships)

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Tenth Restated Credit Agreement dated as of
December 21, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Chaparral Energy, Inc., a Delaware
corporation, as Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent,
the financial institutions from time to time party thereto as Lenders, and the
other Agents party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (A) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (B) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

Exhibit I-4-1

 

--------------------------------------------------------------------------------



[NAME OF LENDER]

By:

Name:

Title:

Date:________ __, 20[  ]

 

 

Exhibit I-4-2

 

--------------------------------------------------------------------------------



SCHEDULE 7.05
LITIGATION

Cast Title

Case Number

Court Name

Court Address

Nature of Case

Status of Case

Martha Donelson v. Devon Energy Production Company, L.P., et al. (Chaparral
Energy, L.L.C.)

14-CV-316-JHP-TLW

United States District Court for the Northern District of Oklahoma

333 W 4th Street

Tulsa, Oklahoma 74103

Class action of surface owners in Osage County seeking to invalidate leases and
permits issued by the BIA without compliance with NEP (National Environmental
Policy Act). Plaintiffs seek monetary damages and injunctive.

Pending

Naylor Farms Inc. v. Chaparral Energy, L.L.C.

5:11-cv-00634-HE

United States District Court, Western District of Oklahoma

200 NW 4th Street

Oklahoma City, Oklahoma 73102

Purported class action alleging underpayment of royalties based on
post-production

Pending

Lisa West and Stormy Hopson, Individually and as Class Representative v. ABC Oil
Company, Inc., et al (Chaparral Energy, L.L.C.)

CJ-16-49

District Court of Pottawatomie County, Oklahoma

325 N. Broadway Avenue

Shawnee, Oklahoma 74801

Proposed class action related to induced earthquakes

Pending

James Butler et al. v. Berexco LLC

CJ-17-469

District Court of Payne County, Oklahoma

606 S Husband Street, Stillwater, OK 74074

Multiple plaintiffs asserting damages related to induced earthquakes against
multiple defendants

Pending

 

 

Schedule 7.05-1

 

--------------------------------------------------------------------------------



SCHEDULE 7.06
ENVIRONMENTAL MATTERS

None.

 

 

Schedule 7.06-1

 

--------------------------------------------------------------------------------



SCHEDULE 7.14
SUBSIDIARIES

Restricted Subsidiaries

Jurisdiction of Organization

Organizational Identification Number

Principal Place of Business and
Chief Executive Office

Equity Interest Holders (and percentage of ownership)

Chaparral Energy, L.L.C.

Oklahoma

3500692652

701 Cedar Lake Blvd.

Oklahoma City, Oklahoma 73114

Chaparral Energy, Inc.

100%

Chaparral Resources, L.L.C.

Oklahoma

3500639468

701 Cedar Lake Blvd.

Oklahoma City, Oklahoma 73114

Chaparral Energy, Inc.

100%

Chaparral CO2, L.L.C.

Oklahoma

3500646783

701 Cedar Lake Blvd.

Oklahoma City, Oklahoma 73114

Chaparral Energy, Inc.

100%

CEI Acquisition, L.L.C.

Delaware

4038038

701 Cedar Lake Blvd.

Oklahoma City, Oklahoma 73114

Chaparral Energy, L.L.C.

100%

CEI Pipeline, L.L.C.

Texas

0800695318

701 Cedar Lake Blvd.

Oklahoma City, Oklahoma 73114

Chaparral Energy, Inc.

100%

Chaparral Real Estate, L.L.C.

Oklahoma

3500646780

701 Cedar Lake Blvd.

Oklahoma City, Oklahoma 73114

Chaparral Energy, Inc.

100%

Green Country Supply, Inc.

Oklahoma

1900240025

701 Cedar Lake Blvd.

Oklahoma City, Oklahoma 73114

Chaparral Energy, Inc.

100%

Chaparral Exploration, L.L.C.

Delaware

4562298

701 Cedar Lake Blvd.

Oklahoma City, Oklahoma 73114

Chaparral Energy, Inc.

100%

Roadrunner Drilling, L.L.C.

Oklahoma

3512172569

701 Cedar Lake Blvd.

Oklahoma City, Oklahoma 73114

Chaparral Resources, L.L.C.

100%

Chaparral Biofuels, L.L.C.

Oklahoma

3512142507

701 Cedar Lake Blvd.

Oklahoma City, Oklahoma 73114

Chaparral Energy, Inc.

100%

 

Unrestricted Subsidiaries

Jurisdiction of Organization

Organizational Identification Number

Principal Place of Business and
Chief Executive Office

Equity Interest Holders (and percentage of ownership)

None.

 

 

 

 

 

Schedule 7.14-1

 

--------------------------------------------------------------------------------



SCHEDULE 7.18
GAS IMBALANCES

None.

 

 

Schedule 7.18-1

 

--------------------------------------------------------------------------------



SCHEDULE 7.19
MARKETING CONTRACTS

None.

 

 

Schedule 7.19-1

 

--------------------------------------------------------------------------------



SCHEDULE 7.20
SWAP AGREEMENTS

Crude Oil Derivatives

 

 

 

 

 

 

Average

 

Total Volume

 

 

 

 

Term

 

Counterparty

 

 

Weighted

 

(Sold) Bought

 

MTM

 

start date

end date

Counterparty

Trade ID

Trade Type

Trade Date

Notional Price

 

Bbls

 

(Liability) Asset

 

1-Dec-17

31-Dec-17

Capital One

3010-1

Fixed Swap

15-Dec-16

$

54.28

 

 

(6,200

)

$

(18,210

)

1-Dec-17

31-Dec-17

Capital One

3008-1

Fixed Swap

15-Dec-16

$

54.50

 

 

(6,200

)

$

(16,847

)

1-Dec-17

31-Dec-17

Capital One

3012-1

Fixed Swap

15-Dec-16

$

54.50

 

 

(3,100

)

$

(8,424

)

1-Dec-17

31-Dec-17

Capital One

3014-1

Fixed Swap

15-Dec-16

$

54.50

 

 

(9,300

)

$

(25,271

)

1-Dec-17

31-Dec-17

Capital One

2999-1

Fixed Swap

15-Dec-16

$

53.83

 

 

(12,400

)

$

(41,996

)

1-Dec-17

31-Dec-17

Capital One

3001-1

Fixed Swap

15-Dec-16

$

54.00

 

 

(12,400

)

$

(39,890

)

1-Dec-17

31-Dec-17

Capital One

3003-1

Fixed Swap

15-Dec-16

$

54.20

 

 

(6,200

)

$

(18,706

)

1-Dec-17

31-Dec-17

Capital One

3021-1

Fixed Swap

16-Dec-16

$

54.70

 

 

(31,000

)

$

(78,042

)

1-Dec-17

31-Dec-17

Capital One

3026-1

Fixed Swap

16-Dec-16

$

55.00

 

 

(7,750

)

$

(17,187

)

1-Dec-17

31-Dec-17

Capital One

3024-1

Fixed Swap

16-Dec-16

$

55.00

 

 

(23,250

)

$

(51,562

)

1-Dec-17

31-Dec-17

Capital One

3032-1

Fixed Swap

16-Dec-16

$

55.10

 

 

(31,000

)

$

(65,652

)

1-Dec-17

31-Dec-17

J.P. Morgan

8500F9-3K81U

Fixed Swap

16-Dec-16

$

55.00

 

 

(31,000

)

$

(68,749

)

1-Dec-17

31-Dec-17

J.P. Morgan

85000F9-3KAP4

Fixed Swap

19-Dec-16

$

55.00

 

 

(31,000

)

$

(68,749

)

1-Dec-17

31-Dec-17

J.P. Morgan

85000F9-3KASN

Fixed Swap

19-Dec-16

$

55.00

 

 

(31,000

)

$

(68,749

)

1-Dec-17

31-Dec-17

J.P. Morgan

85000F9-3KFO3

Fixed Swap

20-Dec-16

$

55.41

 

 

(24,800

)

$

(44,839

)

1-Dec-17

31-Dec-17

Societe Generale

1927099

Fixed Swap

28-Dec-16

$

56.10

 

 

(31,000

)

$

(34,677

)

1-Jan-18

31-Dec-18

Capital One

3000-1

Fixed Swap

15-Dec-16

$

53.95

 

 

(109,500

)

$

(263,708

)

1-Jan-18

31-Dec-18

Capital One

3027-1

Fixed Swap

16-Dec-16

$

54.80

 

 

(182,500

)

$

(286,033

)

1-Jan-18

31-Dec-18

Capital One

3046-1

Fixed Swap

19-Dec-16

$

54.75

 

 

(182,500

)

$

(295,061

)

1-Jan-18

31-Dec-18

Capital One

3049-1

Fixed Swap

19-Dec-16

$

54.85

 

 

(182,500

)

$

(277,004

)

1-Jan-18

31-Dec-18

Capital One

3056-1

Fixed Swap

19-Dec-16

$

54.81

 

 

(182,500

)

$

(284,227

)

Schedule 7.20-1

 

--------------------------------------------------------------------------------



1-Jan-18

31-Dec-18

Capital One

3057-1

Fixed Swap

19-Dec-16

$

55.00

 

 

(91,250

)

$

(124,960

)

1-Jan-18

31-Dec-18

Capital One

3059-1

Fixed Swap

19-Dec-16

$

55.00

 

 

(273,750

)

$

(374,879

)

1-Jan-18

31-Dec-18

Capital One

3060-1

Fixed Swap

19-Dec-16

$

55.00

 

 

(91,250

)

$

(124,960

)

1-Jan-18

30-Jun-18

J.P. Morgan

85000F9-3KSB6

Fixed Swap

22-Dec-16

$

55.00

 

 

(262,450

)

$

(534,219

)

1-Jul-18

31-Dec-18

J.P. Morgan

85000F9-3KSB6

Fixed Swap

22-Dec-16

$

55.00

 

 

(193,200

)

$

(137,982

)

1-Jan-18

31-Dec-18

J.P. Morgan

85000F9-3L68V

Asian Floor

28-Dec-16

$

-

 

 

182,500

 

$

262,510

 

1-Jan-18

31-Dec-18

J.P. Morgan

85000F9-3L68V

Asian Cap

28-Dec-16

$

-

 

 

(182,500

)

$

(280,577

)

1-Jan-18

31-Dec-18

Societe Generale

1924656

Fixed Swap

22-Dec-16

$

55.25

 

 

(365,000

)

$

(409,556

)

1-Jan-19

31-Dec-19

Capital One

3005-1

Fixed Swap

15-Dec-16

$

53.60

 

 

(36,500

)

$

(3,504

)

1-Jan-19

31-Dec-19

Capital One

3025-1

Fixed Swap

16-Dec-16

$

54.25

 

 

(146,000

)

$

77,935

 

1-Jan-19

31-Dec-19

Capital One

3047-1

Fixed Swap

19-Dec-16

$

54.25

 

 

(182,500

)

$

97,419

 

1-Jan-19

31-Dec-19

Capital One

3063-1

Fixed Swap

19-Dec-16

$

54.25

 

 

(182,500

)

$

97,419

 

1-Jan-19

30-Jun-19

J.P. Morgan

85000F9-3KTEH

Fixed Swap

22-Dec-16

$

54.50

 

 

(63,350

)

$

15,881

 

1-Jul-19

31-Dec-19

J.P. Morgan

85000F9-3KTEH

Fixed Swap

22-Dec-16

$

54.50

 

 

(55,200

)

$

71,363

 

1-Jan-19

30-Jun-19

J.P. Morgan

85000F9-3KTEL

Fixed Swap

22-Dec-16

$

54.30

 

 

(190,050

)

$

10,608

 

1-Jul-19

31-Dec-19

J.P. Morgan

85000F9-3KTEL

Fixed Swap

22-Dec-16

$

54.30

 

 

(165,600

)

$

182,175

 

1-Jan-19

31-Dec-19

Key Bank

325750

Fixed Swap

19-Jan-17

$

54.40

 

 

(108,000

)

$

72,828

 

1-Jan-19

31-Dec-19

Societe Generale

1924851

Fixed Swap

22-Dec-16

$

54.10

 

 

(182,500

)

$

70,895

 

1-Jan-20

31-Dec-20

Capital One

4229-1

Fixed Swap

14-Nov-17

$

51.35

 

 

(120,000

)

$

(65,734

)

1-Jan-20

31-Dec-20

Capital One

4294.1

Fixed Swap

8-Dec-17

$

52.07

 

 

(120,000

)

$

16,089

 

1-Jan-20

31-Dec-20

Capital One

4305-1

Fixed Swap

13-Dec-17

$

51.40

 

 

(120,000

)

$

(60,052

)

1-Jan-20

31-Dec-20

J.P. Morgan

85000F9-4N578

Fixed Swap

14-Sep-17

$

50.50

 

 

(120,000

)

$

(162,331

)

1-Jan-20

31-Dec-20

J.P. Morgan

85000F9-4ZLFU

Fixed Swap

11-Dec-17

$

52.20

 

 

(120,000

)

$

30,863

 

1-Jan-20

31-Dec-20

J.P. Morgan

85000F9-50DIT

Fixed Swap

14-Dec-17

$

50.91

 

 

(120,000

)

$

(115,737

)

1-Jan-20

31-Mar-20

Key Bank

333642

Fixed Swap

15-Dec-17

$

50.62

 

 

(30,000

)

$

(53,852

)

1-Apr-20

30-Apr-20

Key Bank

333642

Fixed Swap

15-Dec-17

$

50.62

 

 

(6,000

)

$

(9,079

)

1-May-20

31-May-20

Key Bank

333642

Fixed Swap

15-Dec-17

$

50.62

 

 

(4,000

)

$

(5,449

)

1-Jun-20

30-Jun-20

Key Bank

333642

Fixed Swap

15-Dec-17

$

50.62

 

 

(2,000

)

$

(2,460

)

1-Jul-20

31-Jul-20

Key Bank

333642

Fixed Swap

15-Dec-17

$

50.62

 

 

(13,000

)

$

(14,435

)

Schedule 7.20-2

 

--------------------------------------------------------------------------------



1-Aug-20

31-Aug-20

Key Bank

333642

Fixed Swap

15-Dec-17

$

50.62

 

 

(7,000

)

$

(7,160

)

1-Sep-20

30-Sep-20

Key Bank

333642

Fixed Swap

15-Dec-17

$

50.62

 

 

(8,000

)

$

(7,572

)

1-Oct-20

31-Oct-20

Key Bank

333642

Fixed Swap

15-Dec-17

$

50.62

 

 

(11,000

)

$

(9,425

)

1-Nov-20

30-Nov-20

Key Bank

333642

Fixed Swap

15-Dec-17

$

50.62

 

 

(8,000

)

$

(6,233

)

1-Dec-20

31-Dec-20

Key Bank

333642

Fixed Swap

15-Dec-17

$

50.62

 

 

(26,000

)

$

(17,249

)

1-Jan-20

31-Dec-20

Societe Generale

2157018

Fixed Swap

8-Nov-17

$

51.27

 

 

(120,000

)

$

(74,825

)

Total

 

 

 

 

 

 

 

 

 

(4,681,200

)

$

(3,669,828

)

Schedule 7.20-3

 

--------------------------------------------------------------------------------



SCHEDULE 7.20
SWAP AGREEMENTS

Natural Gas Derivatives

 

 

 

 

 

 

Average

Total Volume

 

 

 

 

Term

 

Counterparty

 

 

Weighted

(Sold) Bought

 

MTM

 

start date

end date

Counterparty

Trade ID

Trade Type

Trade Date

Notional Price

MMB tu

 

(Liability) Asset

 

1-Jan-18

31-Dec-18

Capital One

3028-1

Fixed Swap

16-Dec-16

3.002

 

(3,650,000

)

 

978,941

 

1-Jan-18

31-Mar-18

Capital One

3045-1

Fixed Swap

19-Dec-16

3.072

 

(630,000

)

 

209,040

 

1-Apr-18

31-Dec-18

Capital One

3045-1

Fixed Swap

19-Dec-16

3.072

 

(1,581,250

)

 

536,787

 

1-Jan-18

31-Dec-18

Capital One

4313-1

Fixed Swap

15-Dec-17

2.689

 

(600,000

)

 

-25,147

 

1-Jan-18

31-Dec-18

J.P. Morgan

8500012F-3O87

Fixed Swap

13-Dec-17

2.707

 

(600,000

)

 

-14,443

 

1-Jan-18

31-Dec-18

J.P. Morgan

8500012F-3OBN

Fixed Swap

18-Dec-17

2.731

 

(600,000

)

-170

 

1-Jan-18

31-Dec-18

Societe Generale

2200461

Fixed Swap

14-Dec-17

2.691

 

(600,000

)

 

-23,958

 

1-Jan-19

31-Dec-19

Capital One

3061-1

Fixed Swap

19-Dec-16

2.865

 

(1,496,500

)

 

109,061

 

1-Jan-19

31-Dec-19

Capital One

4313-1

Fixed Swap

15-Dec-17

2.77

 

(600,000

)

 

-12,091

 

1-Jan-19

31-Dec-19

J.P. Morgan

8500F9-3KCN1

Fixed Swap

19-Dec-16

2.864

 

(1,825,000

)

 

131,229

 

1-Jan-19

31-Dec-19

J.P. Morgan

8500012F-3O87

Fixed Swap

13-Dec-17

2.757

 

(600,000

)

 

-19,664

 

1-Jan-19

31-Dec-19

J.P. Morgan

8500012F-3OBN

Fixed Swap

18-Dec-17

2.783

 

(600,000

)

 

-4,518

 

1-Jan-19

31-Dec-19

Societe Generale

2200462

Fixed Swap

14-Dec-17

2.755

 

(600,000

)

 

-20,830

 

1-Jan-20

31-Dec-20

Capital One

4313-1

Fixed Swap

15-Dec-17

2.77

 

(600,000

)

 

-18,540

 

1-Jan-20

31-Dec-20

J.P. Morgan

8500012F-3O87

Fixed Swap

13-Dec-17

2.765

 

(600,000

)

 

-21,387

 

1-Jan-20

31-Dec-20

J.P. Morgan

8500012F-3OBN

Fixed Swap

18-Dec-17

2.797

 

(600,000

)

 

-3,165

 

1-Jan-20

31-Dec-20

Societe Generale

2200464

Fixed Swap

14-Dec-17

2.765

 

(600,000

)

 

-21,387

 

Total

 

 

 

 

 

 

 

(16,382,750

)

 

1,779,758

 

 

Schedule 7.20-4

 

--------------------------------------------------------------------------------



SCHEDULE 9.02
EXISTING DEBT

Lender

Debtor

Guarantor

Outstanding Amount as of 3/21/17

Type

Maturity Date

Arvest Bank

Chaparral Energy, L.L.C.

N/A

$        16,004

Term Loan

2/10/2018

Arvest Bank

Chaparral Real Estate, L.L.C.

N/A

$   9,501,480

Mortgage

12/31/2028

 

 

Schedule 9.02-1

 

--------------------------------------------------------------------------------



SCHEDULE 9.03
EXISTING LIENS

Lender

Debtor

Outstanding Amount as of 3/21/17

Type

Maturity Date

Collateral

Arvest Bank

Chaparral Energy, L.L.C.

$        16,004

Term Loan

2/10/2018

2013 Lexus LS 460  VIN #JTHCL5EF3D5016795

Arvest Bank

Chaparral Real Estate, L.L.C.

$   9,501,480

Mortgage

12/31/2028

Building located at 701 Cedar Lake Blvd. Oklahoma City, OK 73114

 

Schedule 9.03-1

 

--------------------------------------------------------------------------------



SCHEDULE 9.05
INVESTMENTS

None.

 

Schedule 9.05-1

 